       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 1 of 150

SAC Vision - Page 1

                            IN THE UNITED STATES DISTRICT COURT
                              SOUTHTERN DISTRICT OF NEW YORK
_____________________________
SAMANTHA SIVA KUMARAN,                        |
NEFERTITI RISK CAPITAL MGMT, LLC              |     Case No:1:20:CV:03871-GHW-SDA
NEFERTITI ASSET MANAGEMENT, LLC               |
                                              |
              Plaintiffs,                     |     Related Case: 1:20:CV 03668
                                              |     Related Case: 1:20:CV 03873
              -against-                       |
                                              |     NRCM AND NAM’s FIRST
Vision Financial Markets, LLC                 |     AMENDED COMPLAINT
                      Et al                   |     JURY TRIAL DEMANDED
                                              |
                      Defendants              |
__________________________________________|
       Pursuant to Federal Rules of Civil Procedure (“FRCP”) 3, and FRCP 15, and incorporating by
reference the exhibits both attached to this Complaint, and also filed on the docket in related cases,
under FRCP 10(c), and under FRCP 9(b) for heightened pleading standards of fraud and filed under
the Federal RICO statute, Plaintiff Nefertiti Risk Capital Management, LLC and Nefertiti Asser
Management, LLC by and through the undersigned counsel, allege for its first amended complaint
(“FAC”) as follows:

                           SECTION 1 - PRELIMINARY STATEMENT
1. By this Complaint, and as detailed in each count set forth below, Plaintiffs bring this action for: (1)
violations of the federal Racketeer Influenced and Corrupt Organizations (RICO) Act, 18 U.S.C. §
1962(c) and (d); (2) common law fraud; (3) civil conspiracy; (4) misappropriation of trade secrets; and
(5) unjust enrichment. The Complaint meets the heightened pleading standards of a RICO Civil
complaint..
2. This action involves a wide-spread, fraudulent scheme, perpetuated by all Defendants and its co-
conspirators in related case for more than five (5) years to defraud and induce commodities futures
customers (including Plaintiffs) to open accounts and disclose trade secrets at ADMIS, from which
they would wrongfully engage in unfair market competition and other conduct prohibited by the
Commodities Exchange Act (“CEA”). This conduct includes multiple predicate acts of wire fraud,
mail fraud, and misappropriation to divert, among other things, property, moneys, assets, and
intellectual property from Victims, including Plaintiffs, for the illegal use, benefit and profit of the
        Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 2 of 150

SAC Vision - Page 2


Vision Enterprise. It also pleads the improper acquisition, dissemination and use of their competitors’
trading records, trading strategies, and trade secrets, tortious interference in their competitors’ trading
advantage, and unlawful deduction of unauthorized fees from their competitors’ accounts.
3. The unlawful conduct is also violation of the CEA. The predicate acts of theft and misappropriation
include an ongoing pattern of concealment and fraud, none of which were disclosed to customers.
4. Defendants used predicate acts of wire fraud, mail fraud and repeated violations of the Defend
Trade Secrets Act, in interstate commerce, without Plaintiffs’ knowledge, consent and permission, to
disseminate and divert Plaintiffs’ business, and property trade secrets and competitive advantage to the
Enterprise, and then withdraw monies in direct unfair competition.
5. Through the Association Enterprise, Lazzara and LCI conducted day-to-day fraudulent
concealments, and other predatory conduct, including a sham risk services contract that improperly
disclosed Plaintiffs account transaction details and trades. These actions harmed traders in multiple
ways, which included reducing profitability on the account and deflating margin calculations to restrict
trading execution of its competitors. All of these actions served to procure an unfair competitive
advantage to Vision Enterprise, as defined in Count I, supra.
6. Since the trade secrets, trading strategies, and other proprietary information were disseminated to
and utilized in Stamford, Connecticut, and other branch offices across the U.S., the actions violated the
Defend Trade Secrets Act. The Act provides for a federal, private, civil cause of action for trade-secret
misappropriation whereby “[a]n owner of a trade secret that is misappropriated may bring a civil action
“if the trade secret is related to a product or service used in, or intended for use in, interstate or foreign
commerce.” 18 U.S.C. §§ 1831 et seq. The Act also constitutes a predicate for a RICO violation.
7. Defendants, which include the owners, employees and affiliates of the disbarred FCM, as well as
Robert Boshnack, Howard Rothman and their alter-ego affiliates, operated a criminal enterprise,
Vision Enterprise, to secure unfair market place advantage in the futures industry after their serial-
compliance-violating futures clearing merchant Vision was disbarred in 2014. Defendants also formed
an Association Enterprise, which fraudulently concealed Defendant’s day to day operations and
diverted moneys, asserts, property, and trade secrets from new customers and from Plaintiffs. The
scheme involved a network of Vision brokers. In the instant case, a broker named Trey Lazzara and his
unregistered associate Julie Villa, located in Austin, Texas, used fraudulent sales and solicitations to
         Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 3 of 150

SAC Vision - Page 3


induce Plaintiffs to open a futures account, without disclosing Boshnack and Rothman’s involvement
and unfair competition.

                                           BACKGROUND
8. Boshnack, Rothman and Felag have long been reputed as bad actors in the futures industry. Vision
Financial Market’s profile on the NFA Basic Website shows that it was subject to an extensive 172
CFTC Reparations, resulting serial predatory cases brought against Vision, its management and owners
by harmed customers. This was a firm with a serious disciplinary track record of violations, with
whom traders, including Plaintiffs would never have chosen to do business had this information been
known.
9. Also attached and incorporated by reference hereto is a compilation of disciplinary conduct and
customer complaints again Vision, Rothman and Boshnack provided by the CFTC. Over 85% of these
complaints cited “misrepresentation”, “non-disclosure” and “unauthorized trading” dating back to
1993. (See Exhibit 25)
10. In June 2014 Vision Financial Markets was disbarred and ordered to exit the futures clearing
business (See Exhibit 2). In October 2014, public announcements showed that Vision entered into an
arrangement to transfer its clearing business to ADM Investor Securities (Exhibit 1) Unknown to
Plaintiffs and the public, various agreements, including the G&F Agreements, were executed by
ADMIS, Boshnack and Rothman August 28, 2014, through a new entity called High Ridge Futures.
(See ECF58.1 in related case 20-Cv-03668). Both the G&F Agreements and relevant CEA
laws,required that disclosures be made to customer and traders about the arrangements and fees being
charged. The agreements expressly forbade the sharing of confidential business records.
11. After being disbarred, Boshnack and Rothman pierced the corporate veil and formed new entities,
the alter-ego High Ridge Holding Corporation (“HRHC”), which itself owned a shell corporation
called High Ridge Futures (“HRF”). HRHC own and operate a directly competing “CTA referral
business”. The Vision Enterprise uses these corporate entities and alter-egos to perpetrate fraud. (See
Section VI below).
12. In perpetrating these frauds, Vision used its alter-ego entities, to enter into several impermissible
arrangements, and to fraudulently conceal fee withdrawals, which that under the black letter law of the
CEA, were required to be disclosed by them as traders (and Plaintiffs) prior to the opening of futures
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 4 of 150

SAC Vision - Page 4


accounts. The concealed arrangements included, but were not limited, to a Guarantee and Fee
Agreement (20-CV-3668, ECF58.1) and what is believed to be an “oral” risk services agreement, that
expressly violated CFTC Regs 1.11-1.14, which under black-letter law were also required to be
disclosed to Plaintiffs. A complete list of laws and regulations that mandate disclosure includes CFTC
1.55, CFTC 33.7, 7 USC 6, NFA 2-26, NFA2-2, NFA 2-3 NFA 2-4 9005, NFA 2-37(g), 7 USC 6(b). 7
USC 13 and CME 982, 980,932, 930, 901, 984A are each incorporated by reference in related
complaint Ver.Fac.03668, Exhibit 16.
13. Boshnack, Rothman, Felag, and the Vison Defendants then morphed their relationship to form new
schemes to engage in unfair trade practices, this time finding new victims and customers to harm.
Defendants, through ADMIS, engaged in sham services agreements, gaining unauthorized disclosure
and acquisition to their competitors (including Plaintiffs’) trading records, transaction histories,
positions, trading data, “trade secrets” and to acquire non-public information all their competitors’
accounts, without consent. This predatory conduct included overcharging fees, estimated to total $10
million a year from unsuspecting customers and trader, as well as other predatory conduct that reduced
profitability and suppressed performance in their trading.
14. Using alter-ego entities, Boshnack and Rothman then remained in the futures industry, essentially
hiding behind the cloak of ADMIS, while continuing to perform functions that were not lawful under
the CEA, or under their registrations as IB’s and having previously been permanently disqualified and
expelled. These illegal activities included: having discretionary authority on their competitor-trader’s
transactions; withdrawing trailing fees and commission without consent; providing rogue material risk
services; violating exchange margin rules, to tamper with the CME Span, and; the unlawful acquisition
of non-public confidential and trade secrets of their competitors. Defendants used a consistent pattern
of overt acts of concealment, deceit, wire fraud, theft and misappropriation, including violating the
anti-fraud provision of the CEA under 7 USC 6(b).
15. In all cases, Defendants were required to disclose the activities and seek Plaintiffs’ consent.
Instead, Defendants utilized a well document pattern of fraud and misrepresentation and overt acts, to
conceal the entire involvement of Vision Enterprise. As alleged carefully in 20-CV-03668, the conduct
was illegal and impermissible, which is also put forth in RICO Exhibit 14 and 15.
16. Supported by the disciplinary track record of Vision Defendants, no contract or commitment to
abide by market place rules lasts long. (See Exhibit 25, Exhibit 10 and 12).
        Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 5 of 150

SAC Vision - Page 5


17. Shortly after being re-registered as NFA members, the Vision Defendants quickly breached their
own G&F Agreements, by setting up new oral and sham service provider agreements that attempted
an end-around of their registration requirements under the CEA. ,In doing so, they became predators of
a new class of participant-start up CTA’s and traders (Plaintiffs), who were direct competitors of their
HRHC CTA Referral business.
18. Vision Defendants claim that the NFA were participants who authorized their violations of the
rules with full knowledge of the conduct. By failing to enforce the rules, the NFA was a participant.
19. However, NFA’s alleged involvement (brought in related case 20-CV-3668) does not absolve
Vision Defendants and LCI Defendants from their own fraud and misrepresentations, and thefts of
assets, moneys, property, intellectual property and trade secrets. Defendants are independently liable
for engaging in predicate acts of wire fraud, mail fraud and misappropriation to damage and divert
Plaintiffs money, business and property.
20.   Since the conduct      was illegal under the CEA,        all persons involved engaged in active
concealment., which in itself is a predicate act under RICO. Concealment of RICO predicate crimes
itself a predicate crime pursuant to 18 U.S.C. § 1961. Here many of the RICO Defendants’ acts of
concealment were orchestrated and directed through wire and mail communications, violations of 18
U.S.C. § 1341 (mail fraud) and/or 18 U.S.C. §1343 (wire fraud) and misappropriation and theft of
trade secrets under 18 U.S.C. § 1831 el seq using fraud, misrepresentation and deception, and instances
of “racketeering activity” within the meaning of 18 U.S.C. § 1961(1)(B) as well as through theft and
concealment of the fees and itemized withdrawals and transfers to the Vision Enterprise. These are also
predicate crimes as itemized in Exhibits 14 and Exhibit 15.
21. As associated persons from the disbarred FCM, Boshnack, Rothman and Felag were not permitted
to engage in the guarantees, margin and extension of credit on traders accounts, or act as an FCM.
Such sham risk agreements are illegal and void under law. For the same reason, they were not lawfully
permitted to purloin monies, or profits, or to acquire or obtain disclosure of Plaintiffs’ trade secrets or
non-public business records, without consent and disclosures. ,Each of these constitute criminal acts
under the RICO statutes.
22. Vision defendants, Lazzara defendants and their co-conspirators, have not just defrauded Plaintiffs,
but also dozens of other customers and CTA’s. Since September 2014, these customers and CTA’s
have been injured by defendants' scheme to first fraudulently obtain accounts and then conceal their
        Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 6 of 150

SAC Vision - Page 6


ongoing enterprise and association in fact to deplete profitability and damage the trading performance
of CTA’s that compete with Vision; unlawfully disseminate and transfer the competitive trade secrets
of CTA’s and Plaintiffs’ to Vision, and to withdraw unauthorized fees to Vision estimated to exceed
$10 million dollars; and then to use their trade secrets in direct competition, in various CTA business
arms, in and also in their own trading programs in violation the Racketeer Influenced and Corrupt
Organizations Act, 18 U .S.C. §§ 1691 el seq. ("'RICO'"), the Defend Trade Secrets Act 18 U.S.C.
§§1831 et seq, the Commodities Exchange Act, and New York General Business Law section 349.
23. The tortious acts, directed, enacted and supervised in the scheme, by Robert Boshnack, Howard
Rothman, and John Felag, the instigators of the scheme, were in direct unfair competition in the
commodities futures markets and have harmed Plaintiffs and other customers (a) theft and
misappropriation of property and trade secrets – by improperly acquiring, disseminating and using, the
confidential and proprietary trade secrets of trading strategies, records, and risk management strategies
of their competitor Plaintiffs CTA’s and customers, without disclosure and consents, for use in
interstate commerce, and then, in direct competition for HRHC CTA referral services and later forming
a computing CTA called Vision Investment Advisors, Inc, ; (b) theft, diversion and misappropriation
of moneys, profits and fees from Plaintiffs and Victims accounts without disclosure and consents and
(c) diversion for use and profit of Plaintiffs trade secrets, through the trading of numerous proprietary
accounts under the family offices of Rothman, Boshnack and other affiliates named as defendants,
used and incorporate the proprietary trading strategies and risk management strategies in direct
competition;
24. The systematic Diversions of Plaintiffs business, assets, monies, property and trade secrets to
procure unfair competitive advantage of Vision Enterprise included (among other things) taking
materially actions to harm their competitors CTA’s (i) deplete the performance history of their
competitor CTA’s, including Kumaran, to diminish their profitability of as much as 18% in return a
year, by the diversion; (ii) using non-exchange margin allowances to create an unfair playing field;
(iii) theft and diversion of trade secrets and competitive advantage which is used to harm prospective
business of Plaintiffs and CTA to divert Assets Under Management “AUM” by having direct
acquisition of their trade secrets, diverting capital raise away from their competitors, (iv) theft and
withdrawal of unauthorized fees from the account to front load the account; and (v) theft and improper
acquisition and disclosure to all their confidential and proprietary trading record for use and scrutiny in
           Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 7 of 150

SAC Vision - Page 7


their competing HRHC CTA referral business and later VIA, and enter into direct competition with
front-running trading programs.
25. The scheme, is well orchestrated to deceive small customers and traders Plaintiffs, entering the
markets, to extract an amount estimated to be over $10 million in dollars of unauthorized fees a year
(over all Victims), steal and deplete the profitability of competing traders by 6-18%, and destroy the
trade secrets and competitive advantage, and to divert money, assets and property to the Vision
Enterprise. The fraud and deceit has destroyed at least on of Plaintiffs’ entities NRCM.
26. This conduct violates the heart of the Commodities Exchange Act, which is to protect market
integrity, and to promote principles of fair and equitable trade, and promote fair market competition,
and constitutes fraud and deceptive trade practices.
27. As a material part of enacting and covering up the fraud, Defendants and Conspirators claim they
relied upon insiders at the NFA and NFA board members, to rubber stamp audits and not to enforce the
CFTC and CEA Rules. Defendants have stated they curried favor and utilized at least two long
standing insider NFA Compliance Officers, Wahls and Kiela, and but according to Defendants own
accusations, by NFA’s own participation in not enforcing their rules and regulations, for which claim
is brought under Section 22 of the CEA. NFA’s own knowingly participated in the fraud to violated
NFA Compliance Rules to permit Vision Enterprise to obtain disclosure of and acquire customers and
CTA’s trade secrets, confidential trading records and privacy laws, and withdraw fees without consent
is a violation also of the CEA. The illegal scheme generates millions of dollars of revenue.1

28. Defendants and Conspirators have been able to perpetuate the fraud for over five years which
started in September 2014 and mail fraud, wire fraud, and concealment and misappropriation and is the
“regular way of doing business” to fraudulently conceal Vision Enterprise. The blackletter law of the
CEA requires these fees, guarantees and risk services be disclosed and traders have a right to opt out.
29. Plaintiffs fell victim to the scheme in December 2016, became suspicious that the risk services
were replete with errors and omissions, and gross negligence, and documented margin miscalculations
that violated CME Rules and it closed the account in June 2017. It then detected unauthorized fees and
withdrawals exceeding $1,000 which constitute grand larceny in August 2017. It finally uncovered the
fraud on September 29, 2017 when Lazzara finally admitted that an unknown entity Vision affiliates
1
    December 1, 2020 Vision has stated NFA signed multiple audits with knowledge of the scheme.
        Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 8 of 150

SAC Vision - Page 8


HRF had been involved in the account. The involvement of NFA in the scheme was later uncovered in
February 2019 when Defendants passed blame on the NFA’s conduct to approve the scheme.

                            SECTION II - JURISDICTION AND VENUE
30. Pursuant to 28 U.S.C. § 1331, this Court has jurisdiction over the claims brought under the
Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961, et seq. and under
the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1831, et seq because they arise under the laws of the
United States.
31. This Court also has jurisdiction over the subject matter of this action under 28 U.S.C. § l332
because the matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest and
costs, and is between citizens of different states.
32. This Court also has supplemental jurisdiction over the claims arising under state law pursuant to 28
U.S.C. § 1367(a).
33. Pursuant to 18 U.S.C. § 1965, 28 U.S.C. § 1367 and New York CPLR § 302(a), this Court has
personal jurisdiction over any non-domiciliary defendant.
34. Venue lies in this District Court under the provisions of 18 U.S.C. § 1965(a) and 28 U.S.C. §
1391(b) as the Southern District of New York is the district where one or more the Defendants reside
and because this is the district where a substantial amount of the activities forming the basis of the
Complaint occurred;

                                       SECTION III - PARTIES
35. Vision Financial Markets, LLC is a Limited Liability Company with main offices at 4 High Ridge
Park, Suite 100, Stamford, CT 06905 United States. Its membership with the NFA was terminated in or
around June 2014, however it remains in operations and its recent filings with the SEC show that it is
still active in business.
36. Vision Investment Advisors, LLC is a Limited Liability Company, located 120 Long Ridge Rd, 3
North, Stamford, CT 06902, United States and is a registered Commodities Trading Advisor and is a
direct competitor of Plaintiffs. It is owned by Howard Rothman, Robert Boshnack and their family offices.
37. Vision Brokerage Services, LLC is a Limited Liability Company, located 120 Long Ridge Rd, 3
North, Stamford, CT 06902, United States and is a registered Commodities Trading Advisor and is a
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 9 of 150

SAC Vision - Page 9


direct competitor of Kumaran, NRCM, NAM and other CTA’s that were defrauded. It is owned by
Howard Rothman, Robert Boshnack and their family offices.
38. John Felag is an individual and resident of Stamford CT. He provides risk management services,
and CTA services and is a direct competitor of Plaintiffs. He is a principal of High Ridge Holding
Corporation, that acquired, used and profited from the trade secrets hereunder. Upon information
belief, John Felag is the risk manager and has power of attorney on all Vision owners and affiliates
trading accounts listed as Defendants herein.
39. Howard Rothman is an individual and resident of Stamford CT. He is a principal and owns more
than 10% of Vision affiliates that acquired, used and profited from the trade secrets hereunder. He
provides risk management services, and CTA services and is a direct competitor of Kumaran, NRCM
and NAM.
40. Robert Boshnack is an individual and resident of New York City, NY. He is a principal and owns
more than 10% of Vision affiliates that acquired, used and profited from the trade secrets hereunder.
He provides risk management services, and CTA services and is a direct competitor of Kumaran..
41. Boshnack Family LLC, is a family office and trading firm located at 631 Long Ridge Rd, Unit 56,
Stamford, CT, 06902 that improperly acquired, used and profited from the trade secrets of Plaintiff,
and as listed on NFA Basic, owns more than 10% and has a direct financial interest in Vision
Investment Advisors. Boshnack Family LLC maintains proprietary trading accounts in direct
competition to Plaintiff ant is STORM Program Kumaran.
42. H Rothman Family, LLC, is a family office and trading firm located at 4 High Ridge Park, Suite
100, Stamford, CT, 06905 that improperly acquired, used and profited the trade secrets of Plaintiff,
and as listed on NFA Basic, owns more than 10% and has a direct financial interest in Vision
Investment Advisors. H Rothman Family LLC maintains proprietary trading accounts in direct
competition to Plaintiff and its STORM trading strategy.
43. High Ridge Futures, LLC is an Introducing Broker located at 4 High Ridge Park, Suite 100,
Stamford, CT, 06906. It is wholly owned by High Ridge Holding Corporation which is its parent
corporation. was incorporated in or around September 2014, shortly after Vision Financial Markets,
LLC was effectively disbarred in June 2014, and by piercing the corporate veil, essentially is the same
company, new name as Vision, that remains on Vision Financial Markets servers, owned and operated
by Boshnack, Rothman and Felag and the same management team.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 10 of 150

SAC Vision - Page 10


44. High Ridge Holding Corporation, LLC (“HRHC”) is a Limited Liability Company located at 120
Long Ridge Road 3, North, Stamford, CT 06902. It was incorporated in or around January 2015, after
Vision Financial Markets was effectively disbarred, and wholly owns High Ridge Futures. HRHC also
runs a directing completing CTA referral service. Defendant John Felag’s interest is vested with
HRHC, and owns over 10% interest in High Ridge Futures, LLC.
45. Gerard Stephan Lazzara also uses the name Trey Lazzara, “Lazzara”, is an individual located in
Austin, TX, and is the introducing broker, involved in the fraudulent conduct in this complaint and
upon belief is majority owner and has dominion and control over Lazzara Consulting, Inc.
46. Julie Villa is an individual located in Austin TX. During the period July 11, 2014 until May 2015,
Villa was a registered AP of LCI. During the activities in the Complaint, Villa also worked for LCI and
Lazzara as a contractor and/or employee.
47. Lazzara Consulting Inc, “LCI” is a introducing broker located at 11610 Fm 2244, Suite 210 Austin,
TX 78738. It operates the website TradeProFutures.com and is owned and operated by Gerard Stephan
Lazzara. LCI is a former Vision broker that used to clear through disbarred VFM.
48. Samantha Kumaran is a resident of New York City, NY within this judicial district. In May 23,
2017 Kumaran became a registered member of the NFA as a Commodities Trading Advisor. Prior to
that she was a customer . NRCM opened an account as a customer to trade commodities futures in
January 2017.
49. Nefertiti Risk Capital Management, LLC was a single member LLC in New York, NY that was a
registered CTA between May 23, 2017 and July 20, 2020 and became un-operational as a result of the
fraud. It was filed to be dissolved in September 2020.
50. Nefertiti Asset Management, LLC is a Delaware LLC that was formed in May 14 2018. It is a G.P.
of various hedge funds and is wholly owned, managed and controlled by Samantha S. Kumaran and
Nefertiti Holding Corporation. It is a CTA/CPO and direct competitor of VIA.

                            SECTION IV - VISION TRADE SECRETS
51. Plaintiff includes by reference Section IV on Trade Secrets ¶26-¶57 that was filed in related
Complaint 20-CV-3873 and attached as Exhibit 17 to the extent not included herein.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 11 of 150

SAC Vision - Page 11


52. Samantha Siva Kumaran (“Kumaran”) is a British born, US Citizen residing in New York City,
NY. Kumaran earned a First Class Masters and Bachelors, in Applied Math and Theoretical Physics
from the University of Cambridge, UK.
53. The Commodities Exchange Act defines and acknowledges that a traders “transaction history,
trading records and trades”, collectively trading strategies, are the trade secrets of a CTA. (See NFA 2-
4, 9061). The trade secrets in this case, are the “transaction history, trading records and trades” of
Kumaran. Included in the transaction history is a difference between “end-of-day transaction history”
and the “real-time transaction history”
54. CTA’s usually give their trading strategies a name, which they call a trading program. This does
not mean “program” in the literal sense such as software program, but the name of the trading strategy.
Example of “trading programs” provided by CTA’s listed in the CTA Expo publicly available
brochures. Plaintiffs’ name of the trading strategy is STORM, and is specifically a short term options
strategy which is designed to work on Crude Oil, S&P and Gold.
55. Specific components that provide the trade secrets of the trading strategy, are the type of option
strategy, combination of options trades placed, volumes, strikes, premiums, delta, gamma, vega, and
times to expiration, and the combination and integration of the foregoing. The trade secrets also
include the timing and execution of the trades as well as the risk management strategies to mitigate
risk. There are very few CTA’s offering dedicated short term options strategies in commodities futures.
CTA’s do not disclose or share their transaction records, unless specific permission or consents are
granted. (See NFA 2-4 9061) The actual composition of the trade secrets (and details of the positions)
need not be made public in the pleadings stage, though it is industry standard that the details of the
trades, positions, timing and execution and transaction records are trade secret and derive economic
advantage in the returns they can generate.
56. Plaintiffs transaction records, trading strategies and risk management strategies constitute
competitive commercially sensitive information, including trade details, formulae, compilations,
programs, methods, techniques, or processes, that give them an economic advantage, and are trade
secrets and are (1) non-public information; (2) protected by reasonable measures; and (3) and which
derive independent economic value, actual or potential, from not being known to other persons, who
can obtain economic value from its disclosure or use. of the information.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 12 of 150

SAC Vision - Page 12


57. Plaintiffs trade secrets, include without limitation its trading strategies and risk management
strategies and constitute competitive commercially sensitive information, including trade details,
transaction history, trading records, trading executions, strategies, timing, formulae, compilations,
methods, techniques, or processes, that give them an economic advantage and that derive independent
economic value from not being generally known to the public or other persons who can obtain
economic value from the trade secrets’ disclosure.
58. The NFA Rules specifically recognizes a CTA’s transactions records, and trading strategies as a
trade secret, and that the trading strategies, and performance records of a traders and CTA fall under
the definition of “trade secret”. NFA rules, including NFA 2-4 9061 acknowledge the competitive
value of a CTA’s transaction records, stating it is expressly forbidden for an NFA Member to obtain
those records without a CTA’s written permission, that NFA is required to enforce.
59. Plaintiffs have maintained this information in confidence and it is not generally known to other
persons or the public who could obtain economic value from the disclosure or use of such information.
Plaintiff derive substantial economic advantage over their competitors who do not know how to use it
and who do not have knowledge of it. Plaintiffs took and take reasonable measures to maintain the
secrecy of its trade secrets. Such measures include, but were not limited to: (1) limited access to
confidential information; (2) requiring third-parties to execute strict non-disclosure agreements before
being allowed to access the information; and (3) requiring passwords for access to such information.
60. The trading and risk management strategies, for the Plaintiffs CTA, were borne from substantial
investment of time and significant investment, cost, time and development by Kumaran. They were
designed and built over decades by Kumaran, and substantial time, money, research, development and
highly-specialized skills, that are not easy to find, and to generate the options trades to give Plaintiff a
commercial competitive analytical advantage. Its competitors Vision were not able to develop these
independently or successfully as is documented by their substantial prior losses in options trading for
which they were disbarred, and their documented errors and omissions in risk management services.
61. A substantial investment of time, money, cost, development over a long period of time, was
invested by Plaintiff Kumaran to develop the trading strategies, risk management strategies that gives
Plaintiffs a valuable, unique competitive advantage to compete as a trader in the commodities futures
industry and a risk management professional. Kumaran also invested substantial capital, money and
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 13 of 150

SAC Vision - Page 13


time to register as a CTA and CPO, and start commodities hedge funds under the name Nefertiti, from
which to derive substantial economic advantage as an entrepreneur and small business owner in NYC.
62. At all times Kumaran has protected this information under strict Non-Disclosure Agreements, non-
compete and non-reverse engineering provisions, requiring the signing of express confidentiality
agreements, and protecting its use and dissemination, and further took steps to rarely disclose the
information. Plaintiffs do not disclose the trade secrets, except under the express rubric of its own
restrictive non-disclosure agreement. Further Plaintiffs restrict access to all its Confidential
Information on its servers, including but not limited to password access, restrictive access to drives.
63. At no time, either prior to, during or subsequent to the events hereunder did Kumaran assign
ownership, right, title or interest to the IP to any person, corporation or legal entity. Kumaran in her
individual capacity remains the sole owner in all IP interests.
64. Kumaran’s CTA trading and risk management strategies can be summarized as quantitative
commodity options trading strategies that seek accelerated capital appreciation in short time frames,
through the active trading of exchange-traded commodity options and provide a competitive
advantage, for both S&P Options, Crude Oil and Gold. Successful performance enables the investor to
accumulate returns by reinvesting over a longer period, as well as take profits in shorter period.
Plaintiffs fully disclosed their application to S&P Options as they launched their CTA.
65. Kumaran is also the owner and independent develop of a Top 10 award winning ETRM and risk
software analytical tool, designed for commodities options and risk in the futures markets. Kumaran’s
extensive consulting experience in risk services spans two decades including clients such as Credit
Suisse First Boston, AIG, Spectron Oil, FEA, Niagara Mohawk Energy Marketing, Nomura Securities,
Manitoba Hydro, ABN Amro, JPMorgan, Duke Energy Field Services, Enron, Bristol Myers Squibb,
Louis Dreyfus Commodities, Nexant, Fuji Securities, Market Arts Software, Risk Advisory Canada,
Blue Rock Energy, Giro Credit, UMS Advisory and Winhall Consulting.
66. HRHC are also direct competitors in their provision of risk management services and software.
HRHC and Vision affiliates are also direct competitors in options trading, run a registered CTA and
CPO in direct competition with Plaintiffs, and also engaged in direct competition with a vested
business interest in a HRHC CTA Referral service. NFA was required to protect CTA’s from
participation that invokes unfair competition requiring disclosures at all times.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 14 of 150

SAC Vision - Page 14


67. Kumaran had never heard of Vision before entering the futures business. She was an outsider and a
newcomer and like many of the other victims, new to the industry
68. During the period 2011 until present date Kumaran, is the sole owner and inventor, of trading
algorithms, the STORM trading and risk strategies, specifically designed for the commodities options
markets, and are designed to give her a competitive advantage both in risk management as well as a
CTA. The options modules are in direct competition with the programs that Vision was disbarred for.
The STORM trading strategy offers programs in multi-commodities including but not limited to S&P
options, in direct competition to the S&P options programs offered by the new Vision Investment
Advisors, LLC (“VIA”), also a CTA.
69. Kumaran’s STORM CTA trading strategies can be summarized as quantitative commodity options
trading strategies that seek accelerated capital appreciation in short time frames, through the active
trading of exchange-traded commodity options and provide a competitive advantage. Successful
performance enables the investor to accumulate returns by reinvesting over a longer period, as well as
take profits in shorter period. (See Exhibit 24, dated September 2017)
70. The STORM trading and risk management strategies, for the CTA, were borne from substantial
investment of time and significant investment, cost, time and development by Kumaran. They were
designed and built over decades by Kumaran, and substantial time, money, research, development and
highly-specialized skills, that are not easy to find, and to generate the options trades to give Plaintiff a
commercial competitive analytical advantage.
71. In 2018, just eight months after the tortious interference and improper acquisition of the STORM
trading strategies, by Vision Defendants in 2017, and their willful depletion of its trading performance
by 3.45% every 60 days, (approximately 18% a year,) in direct competition, Boshnack, Felag,
Rothman, VIA, HRothman Family, Boshnack Family, LLC registered as CTA’s, and are modified,
scrutinized, copied, replicated, incorporated a directly similar short term options program
72. Defendants are now using and profiting from in direct unfair competition and in a directly
competing short options program SSP, that replicate many of the program components, strikes,
volumes, prices, time to expiration, and options types – in a directly front running competing manner –
only after they improperly learned, acquired and fraudulently acquired from Plaintiffs in their improper
acquisition of its trading history and trade secrets.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 15 of 150

SAC Vision - Page 15


73. Vision Enterprise together with Conspirators forced NRCM to close its account in 2017. In
March 2018 Vision Investment Advisors registered as a CTA to offer its directly competing SSP
program. Nefertiti CPO to launch STORM just registered in September 22, 2020 after being set back
several years by the fraud.
74. After review of dozens of CTA program, only a very small number offer similar short options
trading program in the futures markets. STORM also offers S&P, Crude Oil and Gold.               VIA,
Boshnack, Rothman, RF, BF, and its alter-egos only conceived, launched and released their CTA, after
the improper acquisition of Plaintiffs trade secrets directly competing in the same space and now front
running their program just eight months after taking hostile actions to damage NRCM.
75. NRCM was dissolved and made unviable because of the fraud perpetrated by Vision.

                              SECTION V - -HOW THE SCHEME WORKS

76. The Vision Enterprise, which is owned and controlled by Boshnack and Rothman, the same owners
of an FCM Vision Financial Markets, LLC ( a disreputable FCM with a litany of compliance
violations) that was supposed to be “disbarred”, for bad faith and predatory conduct, have engaged in a
predatory scheme,     for a period starting in September 2014, used a series of sham, illegal and
undocumented risk service agreements, and improper breaches and illegal terms in a G&F Agreement,
that gave Boshnack and Rothman the ability to “secretly” place individual guarantees on their
competitor traders accounts and then use them to overcharge excessive unauthorized fees to suppress
their performance, and tamper with their account and divert and obtain their competitors trade secrets

transaction records, while not seeking traders consents,
77. Defendants willfully engaged in fraudulent market participation to conceal their agreements to gain
unauthorized disclosure and acquisition to Plaintiffs’ trading records, transaction history, positions,
trading data, positions, strikes, premiums, delta, gamma, vega, and option strategies, risk management
techniques and real-time execution, “trade secrets”, for their possession, control and analysis and to
their competitors accounts.
78. They engaged in other wrongdoing including purloining moneys and fees without consent,
depleting their competitors performance, tampering with the margin outside of CME Exchange rules,
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 16 of 150

SAC Vision - Page 16


exert discretionary authority on their ability to place traders, and misappropriating/diverting their
moneys, and property to divert it to the Vision Enterprise.
79. They then engage in unfair trade practices, and to steal monies, asserts property, intellectual
property and trade secrets, to divert business and competitive advantage to obtain and unfair
competitive advantage to the Vision
80.   Commencing in or around November 2014 and continuing until present date, the RICO
Defendants (defined below), each individually playing a role, engaged in a scheme with ADM
Investors Services, Tom Kadlec, and key insiders at the National Futures Association, named as
Defendants in related cases 20-CV-3873 and 20-CV-3668, called herein “Conspirators”, over a pattern
of continuous and ongoing conduct, formed an association-in-fact enterprise (the “Enterprise”).
81.   The Enterprise carried out and continues to carry out a multi-year fraudulent scheme by which
they stole monies, purloined funds, assets, intellectual property, confidential and proprietary
information, and trade secrets, depleted their competitors performance, and engaged in other tortious
acts to divert business opportunities, diminish their competitors and divert their assets and property
away from the businesses and livelihoods of customers, traders, CTA’s and Plaintiffs collectively the
“Victims”.
82.   They diverted first to HRF (wholly owned by HRHC) and Felag who used secret guarantee
agreements from Boshnack, Rothman and HR, and sham illegal oral risk services arrangements, not
permitted under the CFTC Regs to improperly overcharge fees and reduce profitability of the Victims,
and to improperly acquire their competitors trade secrets accounts, tamper with the margin on their
accounts, extend and reduce credit, and purloin monies profits and fees without Victims and Plaintiffs’
consent. (“Diversions”).
83.   All the foregoing not only violated common law and federal law, thefts and misappropriations,
they conduct was also illegal under the CEA. The scheme was perpetrated without compliance with the
black-letter laws of the Commodities Exchange Act and CFTC Rules for which many of the RICO
Defendants purported to be members, bound by strict anti-fraud and participation rules. (See
Ver.Fac.3668) They then diverted the misappropriations, thefts, of business, property to Boshnack and
Rothman and the trading arms of Vision RICO Entity Defendants who converted, used and profited
from the stolen property to benefit HRHC CTA Referral service and launched directly competing
          Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 17 of 150

SAC Vision - Page 17


businesses VIA and other Vision RICO Entity Defendants RF, BF, VBS, VFM as outlined in Section
VI below.
84. Plaintiff includes by reference the Sections 1-9, Section 14 of the NFA Verified Amended
Complaint, attached hereto as Exhibit 16 and the G&F Agreements (20-CV-3668, ECF58.1) filed in
the related case 20-CV-3668 related. which are common facts to this Complaint.

                     SECTION VI – VISIONS CORPORATE UMBRELLAS
                 A- USE OF CORPORATE FORMS TO CREATE ALTER-EGOS
85. After Vision Financial Markets, LLC (“VFM”), was effectively disbarred as an FCM from the
futures industry Boshnack, Rothman and Felag, use an array of shell corporation and alter-egos LLC’s
and use their corporate form to remain in the futures business, and perpetuate the schemes alleged
herein.
86. First they set up a “front end corporation” called High Ridge Holding Corporation “HRHC”,
wholly owned and controlled by Boshnack and Rothman, which public records show the simply
transferred all the futures business from VFM by virtue of a Settlement Agreement under which they
paid NFA $1.5 million dollars. (See Exhibit 11, Pg. 54)
87. VFM simply changed its name to HRHC, and transferred its business to a new entity with a
difference name. Boshnack and Rothman then created other alter-ego and shell LLC’s to now try to
register as an Introducing Broker. This second LLC was and is called High Ridge Futures, LLC
(“HRF”). Public disclosures filed in this docket also show that HRF is a wholly owned subsidiary of
HRHC. (See ECF39).
88. This type of registration as an IB, prohibits any participation as an FCM, to either margin, extend
credit or guarantee accounts. See VerFac.03668 ¶98-¶104 has pled in detail that the registration of
Boshnack, Rothman and Felag, was permanently revoked to ever participate again as FCM’s.
89. To achieve the objectives of the scheme, which included improper market participation by
Boshnack, Rothman to continue to “guarantee” traders accounts, and extend margin and credit, and
also to provide the sham risk services through HRF, that were expressly prohibited under CFTC Reg
1.11, Boshnack and Rothman set up other corporate form LLC’s so that the fraudulent and illegal
conduct could go undetected and to acquire substantial unfair commercial benefit to their alter-ego
commercial entities.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 18 of 150

SAC Vision - Page 18


90. Even though new entities were formed, listed as defendants in the Complaint, Rothman and
Boshnack are the dominant persons that own and control all the companies. In order to perpetrate a
fraud on the markets, VFM, that remains in existence, still remains a dominant entity that owns,
controls the infrastructure, office space and computer networks that all Vision alter-egos rely upon in
their day to day operations.
91. Boshnack, Rothman and Felag use the corporate forms of the different LLCs, to perpetrate the
fraud and illegal and unfair trade practices on the market, to shield liability from the numerous trading
corporations that would acquire and use and profit from the misappropriated trade secrets, and
misappropriated information from its competitors CTA’s.
92. The common control and ownership of Rothman and Boshnack is also publicly reported in FINRA
“Common Control” disclosures - which mandate companies disclose all their related entities - the
almost seamless operations, between the several Vision defendants shows that all affiliates operate
from the same address 120 Long Ridge Road, in Stamford CT, and states that Vision Financial
Markets, LLC (“VFM”), Vision Brokerage Services, LLC (“VBS”), Vision Investments Advisors,
LLC (“VIA”), and High Ridge Futures, LLC (“HRF”) (See Exhibit 11, Pg. 22)
93. All the alter-ego corporations listed as Vision Defendants herein are solely owned, controlled and
dominated by Boshnack and Rothman. (See Exhibit 11, Pg22)
94. The numerous alter-ego entities are also identified on Exhibit 11, Pg54 whereby the VFM discloses
that it transferred all its customers through a process of restructuring to a holding corporation, High
Ridge Holding Corporation, LLC (“HRHC”) and the directly competing CTA Referral business.
Therefore these corporate entities, are almost indivisible in purpose, operations, and with absolutely no
firewall between the risk and trading activities, and essentially operate as a single entity.
95. The Rule 7. 1 Corporate Disclosure Forms filed in this action on December, 9 2020 (See ECF38)
states that High Ridge Futures is a wholly owned subsidiary of High Ridge Holding Corporation.
Because Boshnack and Rothman also own HRHC, NFA’s website list all three Boshnack, Rothman
and HRHC as the owners of HRF. (See Exhibit 17)
96. Boshnack and Rothman are both were associated persons and the sole owners exerting dominion
and control of Vision Financial Markets, LLC and its reincarnated entity High Ridge Holding
Corporation, LLC and HRF.
        Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 19 of 150

SAC Vision - Page 19


97. Even though on paper VFM was told to exit the futures business, Vision Financial Markets, LLC is
still in existence and operation, continues to be subject to other fines and grievances of misconduct
from the SEC2 and CFTC 3and is also wholly owned, controlled and dominated by Howard Rothman
and Robert Boshnack. It still maintains the firm’s operations, and most recent SEC filings show it
maintains headquarters, computer assets, networks, servers, and other business operations, which are
shared with its affiliates, all affiliates named in this Complaint upon which the trade secrets and other
financial compensation alleged in this complaint.
Material Conflicts of Interest in Competing Business as HRHC CTA Referrral
98. HRHC also has directly competing businesses in its CTA Referrral business. Public NFA
documents have also admitted “A substantial part of Vision's business involves recommending
commodity trading advisors ("CTAs") to its customers.” (See Ver.Fac.03668 Exh2 Pg.3 ¶7). HRHC
therefore then owned and acquired by virtue of the restructuring a directly competing CTA Referral
business.
99. It was clear that HRHC had a primary competing CTA Referral line of business that put them at
substantial conflicts of interest in any improper disclosure or acquisition of other CTA’s trading
records. Since they were now disbarred and permanently expelled from ever operating as an FCM
again, their revenue stream was now focused on a competing CTA business which was run by HRHC.
100.    HRHC is essentially the reincarnation of Vision Financial Markets, LLC, (“VFM”) who
perpetuates the conduct, as it is guarantees trades and performs essentially the same functions VFM
did, but operating behind the scenes, and through its owners.
101. However the purpose of the various alter-ego LLC’s entities and the corporate form was for
Boshnack and Rothman to perpetuate the fraudulent scheme, which was deliberately unfair to other
traders and customers as it involved using one set of LLC’s to engage in sham services (such as the
impermissible under Reg 1.11 risk services agreement through its wholly owned subsidiary, HRF) and
then transfer the thefts and property to other LLC’s which would then use and profit from them.
102. In order to conceal the conflicts of interest in HRHC’s real business revenue line, which was in
the CTA business, they set up further alter-egos and shell LLC’s – this time another called High Ridge
Futures, LLC. (“HRF”). It was HRF’s name, by use of the corporate form, that would appear on
2
  https://www.goodetrades.com/2019/04/sec-fines-clearing-firm-vision-financial-markets-llc-625000-for-failures-to-file-
sars-about-penny-stock-deposits/
3
  https://www.cftc.gov/PressRoom/PressReleases/7973-19
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 20 of 150

SAC Vision - Page 20


various contracts and documents, such as the G&F Agreements (ECF58.1). The G&F Agreements,
were also individually guaranteed by Boshnack and Rothman who directed and controlled the
“enterprise” of corporate forms, using agreements under one arm of the enterprise, to funnel an unfair
competitive advantage to the alter-ego LLC.
103.   Boshnack and Rothman used the various alter-ego LLC’s to create injustice, fraud to propagate
unfair trade practices and illegal conduct which included (i) setting up sham services agreements in
one of the LLC’s to wrongfully and improperly acquire trade secrets and then transfer them to the
other alter-ego’s (ii) use their secret and concealed individual guarantees on trader accounts, to gain an
unfair competitive advantage and monopoly in their alter-ego businesses – namely the HRHC CTA
referral business well as their prop trading activities either in their own accounts, or those of RF, BF,
VIA or other alter-egos; (iii) obtaining unfair and illegal fees from customers and traders account,
without their knowledge and consent to both reduce their profitability and again create inequity –
amounts which were used to fund the Vision Enterprise, estimated to be $10 million a year; (iii) use
tampering with the performance of their competitors performance and track record – again illegal; (iv)
interfering with the margin activities to reduce competing CTA”s ability to compete also violating
CEA rules; and (v) and improperly acquiring their competitors non-public confidential and trade secret
information, and Plaintiffs trade secrets to perpetuate fraud. (See also Exhibit 16)
104.   The inequity and injustice was deliberate, as Boshnack and Rothman used the shell
corporations and alter-egos to fraudulently acquire an unfair competitive benefit, and transfer the
illegal benefits from HRF (a wholly owned subsidiary of HRHC) to the other affiliates which are
“trading arms’”. They also used the corporate forms, for other inequitable purpose – to continue to
operate in a prohibited form in the futures industry and to be compensated without the necessary
registrations as an FCM or consent from customers and traders, and therefore to perpetuate a fraud,
injustice and inequity, essentially continuing as Vision did, but concealed and behind the curtain –
white-labeled as ADMIS. This conduct is illegal and fraudulent. (See Ver.Fac.3668, Section 11)
105.   This activity required customer and traders consents, and the perpetrators failed to obtain those
consents.
106.   Further the corporate form of “HRHC was used to perpetuate a scheme of fraud, by which
Boshnack, Rothman and Felag could remain in the futures business, and operate “behind-the-scenes”
of another FCM, ADMIS - without registration – yet perform most of the same functions that are only
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 21 of 150

SAC Vision - Page 21


permissible under an FCM registration – and use HRF as a front person to execute contracts. HRHC
also would use the corporate structure, to maintain a directly competing businesses as a CTA referral
business – without disclosing it.
107.    Therefore HRHC and HRF for purposes operate as a single economic entity, where HRF
obtains and facilitates the wrongdoing and injustice, and HRHC, Boshnack and Rothman improperly
acquire and transfer the benefits to either the Vision alter-egos HRHC CTA referral business or the
trading arms, the other alter-ego entities.
108.    However, by virtue of the G&F Agreements, which were also executed individually, and the
necessity for Boshnack and Rothman to place individual guarantees and act, as a quasi-FCM, behind
the scenes, securing margin and extending credit on traders accounts activity that was expressly
forbidden under the rules of the CEA) – they created other alter-ego LLC’s to perpetuate the fraudulent
and illegal activity.
109.    Boshnack and Rothman’s dominion, ownership and control is also individual guarantors of the
obligations to secure the traders (including Plaintiffs accounts) in the G&F Agreements (See
ECF58.1).
110.    Even though wholly owned by HRHC, HRF was used as the front façade on the G&F
Agreements and the sham risk services agreements – again to perpetuate the fraud and illegalities in
the market place.
111.    The façade of corporate form between the commonly owned corporate entities was also
designed to give Boshnack and Rothman an unfair and illegal competitive advantage, and perpetrate a
scheme to harm other CTA’s, traders and customers, including Plaintiffs entering the futures business,
and to maintain an unfair monopoly of the Vision Enterprises’ interests in the trading place.
112.    The scheme involves intentional fraudulent and illegal conduct to conceal both the G&F
Agreements and the rogue risk services agreements, so that HRF (owned by HRHC) and Felag can
acquire the competitive information, and also engage in predatory conduct to harm competing traders
accounts, and perpetuate an unfair commercial advantage to HRHC (at the expense of other traders).
113.    Since the conduct knowingly violates the CEA Defendants intended to engage in fraud and
deceit to conceal the activities from customers and Plaintiffs. This conduct also violates their market
participation rules and registration rules, and express rules of the CFTC and CEA.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 22 of 150

SAC Vision - Page 22


114.     HRF also relies upon the individual guarantees of Boshnack and Rothman to perpetrate the
scheme. The reliance on “individual guarantees” in ¶2.2. and Exhibit B of the G&F Agreements,
further supports that corporate form is under-capitalized and relied upon the Boshnack and Rothman
personal contributions which penetrates all the corporate entities.
115.   The fraudulent acquisition rely on the improper in the G&F show that they rely upon
capitalization of the owners Boshnack and Rothman however was both a new and an under-capitalized
wholly owned subsidiary, that would be the name sake on the agreements, the contracts show that it
was also undercapitalized, is that the actual credit and guarantees and financial substance of the
guarantees and fees needed to come from Boshnack and Rothman individually.
116.    If HRF had its own capital or sufficient capital it would not have needed Boshnack and
Rothman’s individual guarantees. Therefore ¶2.2 of the G&F Agreements and Exhibit B, are material
to the use of the alter-ego corporate forms to perpetrate the fraud and injustice and Boshnack and
Rothmans’ dominion and control over the enterprise

                   B - HOW THE SCHEME WORKS OF MISAPPROPRIATION
117.   The purpose of the separate alter-ego- entities, was to facilitate the fraudulent transfers of
intellectual property. competitors’ information and trade secrets from one entity to the other, so that the
“entities” using and profiting from the misappropriation, owned and controlled by Rothman and
Boshnack are not same as those on the names of the contracts that illegal acquire or manipulate (r
deplete the performance of their competitors). It was also done to conceal the directly competing
activities of the parent corporation HRHC and its CTA referral service, and the trading arms of VIA,
BF, RF, VBS, VFM, from the clearly unlawful tampering with other CTA and customer accounts.
118.   With full knowledge of the fraud, misappropriation and concealment to the customers and
CTA’s, using Felag as the front person to perpetuate the day-to-day operations of the scheme,
Boshnack, Rothman used corporate servers – which remained in the name of Vision Financial Markets
– vfmarkets.com – to transfer, download, transfer, copy, replicate, study and illegally misappropriate
their competitors trade secrets, after having granting server sharing to by the same perpetrators of the
fraud alter-egos – and then use and profit in the direct unfair competition.
119.   By operating entities, with different names, but with the same personnel, computers, servers,
platforms, tools, software and key personnel who are executing risk and trading, the various entities are
simply “alter-ego” and shell-corporations sharing the same infrastructure to knowledge and
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 23 of 150

SAC Vision - Page 23


information of Boshnack, Rothman and Felag, with no distinction in “decision makers” on the human
resources, and running as stated supra directly conflict businesses in the CTA and trading space,
making substantial revenue from the trading arm, between affiliates.
120. The purpose of this scheme was simple – to use the alter-ego corporate forms and enterprise, to
perpetuate criminal activity and to transfer, steal, and improperly acquire the assets, property, trade
secrets, funds, moneys of its competitors, and other traders, without their knowledge and consent –
generating unlawful revenue of over $10 million a year, and also stealing their trade secrets so they
could convert their use for Vision Enterprises improper commercial advantage, including later use and
profit in their competing CTA’s businesses.
121. All these actions created an unfair economic advantage and anti-trust market participation to
Boshnack, Rothman, Felag, HRHC and its trading affiliates, while simultaneously engaging in other
wrongful acts – uploading, downloading, studying, copying, replicating, analyzing, testing,
scrutinizing, dissecting, using, modifying, incorporating the misappropriated trading strategies.
122. These are material conflicts of interest, that were required to be disclosed by Lazzara as the
registered broker and Rothman, Boshnack and Felag on conditions of their registration at the NFA.
Among other CEA rules, LCI, Lazzara, Rothman, Boshnack, Rothman had a duty to not deceive any
customer in any manner (See 7 USC 6(b), NFA 2-2) and their own G&F Agreements, required
disclosures and consents be acquired.
123.   The alter-ego and reverse-corporate veil piercing was intended and designed to perpetuate the
fraud on the Plaintiffs and customers, to shield the alter-ego entities, the “trading profits centers” –
Vision Investment Advisors, LLC (“VIA”), Vision Brokerage Services (“VBS”), Vision Financial
Markets, LLC, Rothman Family, LLC, Boshnack Family LLC and the individuals who perpetrate the
scheme, Boshnack, Rothman and Felag who then improperly used, incorporated, replicated, studied,
adapted, for their profit and benefit in trading, where they are directed to the “trading centers”.
124. Under the scheme, the “non-trading” units, HRF, HRHC, Felag, Boshnack and Rothman, would
improperly acquire “real-time” acquisition and disclosure of Plaintiffs’ trading records, transaction
history, positions, trading data, positions, strikes, premiums, delta, gamma, vega, and option strategies,
risk management techniques and real-time execution, “trade secrets”, for their possession, control and
analysis and disclosure and acquisition of the details and inner workings of execution of their
competitors’ CTAs trade secrets.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 24 of 150

SAC Vision - Page 24


125.   The entities that “acquire” the trade secrets, are specifically not listed as trading divisions, but
the same individuals using the alter-ego other affiliates, dominated by the same individuals, Felag,
Rothman and Boshnack run estimated to be over $250 million dollars of prop trading funds and/or
customer funds, through the other LLC’s, namely Vision Investment Advisors and also Vision
Financial Markets, LLC and also direct and control the trading affiliates and the directly competing
HRF CTA Referral business, which is a substantial revenue.
126.   Once the trade secrets are improperly acquired, they are downloaded and transferred onto the
same computers and servers and other office infrastructure of VFM which are shared with the other
affiliates. Upon information and belief, the primary computer network and server, that maintains and
download the misappropriate the trade secrets, is owned and controlled by VFM, the original entity
that was disbarred, but is still in existence, participating and perpetrating the fraud on the use of its
computer servers and networks.
127.   The transfer happens once the trade secrets, trading statements, positions are improperly
disclosed, downloaded and converted by HRF (Owned by HRHC) and Felag, onto the Vision Financial
Markets servers. The trade secrets are then with HRF and Felag’s possession and control to perform
additional risk analytics, including those on proprietary systems, many of which were shown not to be
in compliance with CME Span, demonstrating that they were unlawfully transferred.
128.   In addition Vision obtain “real-time” disclosure granted to the trading platforms being used by
their competitors, for unlawfully Rothman, Boshnack and Felag to also execute “voyeurism” on their
competitors real-time disclosure of trading execution, watching behind the scenes. This is the highest
level of trade secret misappropriation and being able to gain disclosure to competitors real-time
execution.
129.   To facilitate the fraudulent scheme, and misappropriate the trade secrets, and create inequity in
the trading market place, the day-to-day operations and improper acquisition is conducted through both
HRF and by an individual John Felag, who is actually employed by another shell operation High Ridge
Holding Corporation, LLC (“HRHC”) and lists himself, depending on which corporate brochure or
disclosure documents, as the risk manager and director of all the Vision affiliates, including Vision
Investment Advisors, Vision Financial Markets, High Ridge Holding Corporations,               H Rothman
Family Office, Boshnack Family Office, LLC and Vision Brokerage Services, LLC and High Ridge
Futures, LLC, to shield liability.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 25 of 150

SAC Vision - Page 25


130. The scheme works so that the trading arms of Vision, unlawfully procured an unfair trading
advantage and commercial advantage to the Enterprise, all without the customers, and traders and
Plaintiffs knowledge and consent.
131. After unlawfully acquiring, dozens of their competitor CTA’s trading strategies, including but
not limited to Kumaran’s STORM trading strategy, and illegally acquiring all the inner workings of
their trades, transaction details, trading records, and risk management procedures, all considered trade
secrets, VIA, Boshnack, Rothman, Felag, RF, BF, HRHC, VFM, VBS, and the other trading arms, then
used, incorporated, profited and procured other leverage and benefit from them, for their own use of
their own competing operations in their directly competing CTA, provision of risk management
services, and competing trading books, in direct competition with Plaintiffs.
132.   The entities that profit and use from the misappropriation trade secrets, are HRHC, VIA, VFM,
their owners Boshnack, Felag, Rothman, Rothman Family, LLC and Boshnack Family, LLC. With
scienter on shielding liability and using the corporations as a scheme HRF does not maintain trading
arms, and its key role is as the misappropriator and acquiror of the trade secrets.
133. The same personnel, Felag, Rothman and Boshnack, (and potentially other employees), the
misappropriators who use these guarantee agreements and sham risk services agreements, that do not
obtain traders consent, and do not comply with the black letter of the law of the CEA to disclose the
risk services, fees and guarantees, to then illegally, using fraud deceit and misrepresentation, to
improperly acquire their competitors trading strategies, have Power of Attorney on the Vision
Investment Advisors accounts, as well as on other RF, BF, VFM and VBS, including but not limited to
all Vision defendants named herein, and their family office proprietary trading accounts.
134. The Vision Enterprise would also use the corporate form of the alter-egos to create other market
place inequity and injustice to traders. HRHC, Boshnack and Rothman, through direction of Felag and
HRF. then actively engaged in other morally reprehensible behavior to harm their            competitors,
including but not limited to (a) charging and front loading excessive fees, impermissible under the
blackletter law of the CEA and undisclosed and unauthorized by traders (as was experienced in
Plaintiffs account on May 2, 2017 to front load its competitors CTA’s strategies; (b) depleting the
profitability of their competitors accounts by 6%-18% a year with tampering with their fees, willfully
and maliciously took actions to reduce their competitors and CTA’s performance record; (c) using non-
exchange compliant margin rules and violating the CME Span (as was experienced in Plaintiffs
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 26 of 150

SAC Vision - Page 26


account on ay 12, 2017) and taking other deliberate action to interfere in their economic advantage,
including violation exchange margin rules, and otherwise impede their ability to transact in the markets

         C – ALTER-EGOS HAVE NO FIREWALL OR SEGREGATION OF DUTIES
135.   The fraud and injustice and inequitable market competition occurs, as HRF and HRHC are
being used a corporate shell, to propagate the anti-competitive trading activities in direct competition
with the alter-ego affiliates. There is a clear lack of firewall or segregation of duties between the core
officers who conduct “risk management” and the “trading operations” of the trading entities. As is
industry standard, when corporations have departments that engage in competing activities with
conflicts of interest, there are strict firewalls and segregation of duties between the employees and
servers of the competing business units.
136.   The failure of HRF and HRHC to have implemented any segregation of duties or distinct
corporate employee roles with a firewall between the “trading arms” and “risk management” services a
high degree of moral turpitude and failure to perpetuate the fraud with material conflicts of interests.
137.   Given the complete overlap in management, executives, directors, ownerships and decision
makers in risk management and traders of Howard Rothman, Robert Boshnack and John Felag, there
can be no firewall, and no segregation of duties, and there exists a complete lack of separation from the
trading entities and affiliates, and the HRF shell corporation, which is being used to improperly acquire
and steal customers’ and CTA’s trade secrets, and confidential information.
138.   Because of the lack of segregation of duties between employees, officers, directors and
managers, and computer systems, network servers, backup-servers, and office facilities being shared,
between the so-called different “arms” of the Vision alter-ego affiliates, it was rendered completely
impossible to maintain any segregation of duties or firewalls of independence between information
improperly acquired by one entity and another.
139.   All the corporations operate out of the same address, same office space, share the same human
resources, have the same executive management and decision control, namely the main individual
perpetrators John Felag, Howard Rothman and Robert Boshnack, and most importantly they all share
the same network infrastructure and mainframes, and webservers, all of which are owned and
controlled by Vision Financial Markets, LL C(“www.vfmarkets.com”)).
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 27 of 150

SAC Vision - Page 27


140.    With the exact overlap of ownership, directors, officers and personnel, common office space,
address and telephone numbers, dominion and the same discretion in management by Felag, Rothmand
and Boshnack, the complete absence of arms-length dealing, and the coincident personal guarantees of
debt and obligations by Rothman and Boshnack on the “acquisition of trade secrets
contracts, and most importantly, the same computer servers and laptops and hard-drives that are
shared and used between the individuals and entities and affiliates as a single Vision entity, is a
material conflict of interest.
141.    The Enterprise perpetrates the fraud whereby HRF (behind the scenes owned by HRHC) and
Felag are the front persons of the scheme to engage in the improper acquisition of customer accounts
but Felag works simultaneously for all other alter-egos and both Felag and HRF’s acquisition
142.    Another linchpin of the fraudulent scheme is the shared office and infrastructure. Since
corporate form of a scheme is a façade to facilitate the scam, they all share the same office space, the
same ownership structure, the same officers, executives and principals, the same accounting firms, the
same and most importantly the same servers, facilities, servers, networks, computers, employees,
back-up drives, and other primary office infra-structure. Once the trade secrets are improperly acquired
they are transferred, copied, uploaded, downloaded using interstate wires onto servers, owned,
controlled, and remote hosted by Vision Financial Markets, LLC. operated and owned by High Ridge
Holding Corporation and Vision Financial Markets, LLC.
143.    Through a network of file sharing, and corporate veil piercing, all Vison Defendants in this
complaint, and affiliates, including those that operate directly competing trading arms, namely Vision
Investment Advisors, H Rothman Family Office, Boshnack Family Office, High Ridge Holding
Corporation, High Ridge Futures, and the individual named individually as Defendants, wrongfully
acquire illegal and unfair competition benefits for the Vision Enterprise to deplete Plaintiffs and their
competitors rights to fair market access.
144.    Further, there is no firewall of sharing of human resources and personnel between the trading
defendants and the multiplicity of corporate entities, all veil pierced by Rothman and Boshnack. The
very same key individuals, John Felag, Robert Boshnack and Howard Rothman, oversee, direct,
control, operate and execute decision making on all the Vision affiliates and cannot execute a firewall
between their own simultaneous duties.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 28 of 150

SAC Vision - Page 28


145. Felag, the key individual for improperly acquiring Plaintiff’s trade secrets, also engages in
directly competing trading and risk management activity for Felag is also simultaneously employed as
risk management by Vision Financial Markets, LLC, H Rothman Family Office, LLC, Boshnack
Family Office, Vision Brokerage Services, LLC and the other trading arms. Felag upon information
and belief also trades his own proprietary funds. Felag’s publicly listed profile admits his dual role,
between the non-trading arms and also the trading arms, rendering an absolute and material conflict of
interest stating “Mr. Felag is responsible for risk management for both customer and proprietary
trading activities”.
146.    Simultaneously, Felag also works for Vision Financial Markets, LLC and also has a
management role in Vision Investment Advisors, LLC (a directly competing Commodities Trading
Advisors, and also as publicly listed “directs” prop trading for his own funds, as well as the H
Rothman Family LLC, and Boshnack Family LLC, and the numerous “HRF CTA Referrals”which as
acknowledge supra, is a significant part of the Vision umbrella business.
147.    Felag, the key individual, who perpetrates the fraud and misappropriates the trade secrets, is
(simultaneously listed as working for entities HRHC, HRF),is also listed as an employee of VFM, VIA
and other entities. Therefore there is no separation in the operations of employees, officers and
directors.
148.    For example, and without limitation, John Felag is still currently listed as Chief Risk Officer
for Vising Financial Markets, LLC with shared emails with High Ridge Futures, and simultaneously
his employment and vested financial interests is with High Ridge Holding Corporation, vested with the
management authority. His shared roles and resource also directly impacts trading on Rothman Family,
LLC and Boshnack LLC and Vision Brokeage Services, and Felag is responsible for risk management
for both customer and proprietary trading activities, which includes decision making authority on all
Vision defendants trading activities.
149.    Felag was also the key individual and employee responsible for the improper acquisition of
Plaintiffs and all CTA’s in this Complaint, and has shared duties, with all Vision defendants. Upon
information and belief, all trading strategies and risk management strategies are shared on the same
infrastructure, servers, networks and computers, used and disseminated by shared capital and human
resources by all Vision affiliates, who have a vested trading interest. with trade secrets improperly
obtained by the same key personnel in directly competing activities.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 29 of 150

SAC Vision - Page 29


150.    HRF, Rothman, Boshnack, Felag, HRHC the key “persons” or perpetrators of the fraud and
misappropriation, not only had common law duties under both State and Federal to not steal, and
violate Plaintiffs property, trade secrets and business rights, they were also registered brokers,.and had
duties to comply with the statutory obligations under the Commodities Exchange Act.
151.    CFTC and NFA rules, among other things expressly prohibit registered members from acting
in a manner to cheat and deceive customers in any manner whatsoever (NFA 2-2 NFA 2-24 and 7 USC
6(b). The CFTC sets forth clear standards for the conduct it deems unlawful. (e.g. 7 USC 13)
152.    As incorporated by reference from Ver.Fac.03668 ¶359-¶415 Section 11, the conduct of the
registered member Defendants, Rothman, Boshnack, Felag, HRF and VIA, was illegal. For the non-
registered members, they acted in conspiracy to use the alter-egos, to perpetrate the sche,e
153.    HRF, Boshnack, Felag, HRHC Rothman, knew they were direct competitors, and/or ran a
directly competing HRHC CTA Referral business, knew there were material conflicts of interest, knew
their conduct violated the express rules of the CEA and as described herein, persistent, and repeatedly
acted with scienter to deceive, and conceal their tortious interference and wrongful gained
unauthorized disclosure and acquisition to Plaintiffs’ trading records, transaction history, positions,
trading data, positions, strikes, premiums, delta, gamma, vega, and option strategies, risk management
techniques and real-time execution, “trade secrets”, for their possession, control and analysis.
154.    NFA rules not to disclose a competitors trading accounts and transaction records without their
authorization and consent. Therefore Boshnack, Felag, Rothman, HRF, HRHC and VIA the frontline
misappropriators also had independent affirmative statutory duties to disclose their involvement in
Plaintiffs’ account as a CTA, and seek directly Kumaran’s request.
155.    As discussed above, the shame, and oral rogue, risk services agreement, which permitted HRF
to acquire its competitors trading strategies, is also in violation of the exchange rules, is not
documented or disclosed in the RMP as mandated under the CFTC rule 1.11 and allows for
unauthorized margin and credit activities, discretionary authority, all of which were fraudulently
concealed, and all parties, had a statutory obligation, to disclose this authorization.
156.    Moreover the black letter law required the they disclosed to Plaintiffs there extensive fees, and
also their provision of risk services, and not engage in any conduct that is considered bad faith NFA 2-
4 9005, NFA 2-2, Rule 33.7(b), NFA 2-29 etc
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 30 of 150

SAC Vision - Page 30


157. Therefore as registered members, Boshnack, Rothman, Felag, HRF and VIA had and have
independent duties to Plaintiffs to not engage in any conduct that violates exchange rules.
158. Felag, Boshnack, Rothman, and HRF, the parties exerting dominion and control over the Vision
enterprise, and association, that are also members of the NFA, had a statutory duty also to request
permission from Kumaran directly, (See NFA 2-4, Int Notice 9061 which makes it impermissible for
any Member or Associate that knowingly obtains or seeks to obtain confidential information or trade
secrets of another Member or Associate without that person's permission).
159. Therefore Defendants Felag, Boshnack, Rothman, HRF, HRHC, willfully, wantonly,
participated in the fraud (by omission and concealment), and violated exchange rules, and knowingly
failed to disclose they were gaining unauthorized disclosure and acquisition to Plaintiffs’ trading
records, transaction history, positions, trading data, positions, strikes, premiums, delta, gamma, vega,
and option strategies, risk management techniques and real-time execution, “trade secrets”, for their
possession, control and analysis. Under the exchange rules, independently from the FCM and the IB,
therefore had an independent affirmative duty to disclose their request to obtain Kumaran’s trade
secrets, and duty to seek Kumaran the CTA”s permission.
160.   Their knowing, fraudulent and deceitful conduct throughout the timeline of this Complaint,
demonstrates a high lack of moral turpitude and a willful intent to deceive, and to purposefully, with
intent to harm, “not seek Plaintiffs’ consent, so they could continue to misappropriate trade secrets,
continue to wrongfully gain unauthorized disclosure and acquisition to Plaintiffs’ “trade secrets”, for
their possession, control and analysis on their competitor’s account. Vision defendants used fraud and
misrepresentation to continue to benefit at Plaintiffs’ expense.
161.      Boshnack, Rothman and Felag, under the rules of the exchange had duties to not engage in
unfair market competition, and had to seek consents from Plaintiffs to have discretionary authority on
Plaintiffs account, or improperly acquire or obtain disclosure of its trade secrets.
162.      Felag is one of the key individuals of the enterprise, and an acquisitor of the trade secrets,
willfully and wantonly with the misappropriations, while simultaneously holding principle roles in all
the trading affiliates. He obtained possession and control of the trade secrets by virtue of transfer of the
positions and independent analysis performed on his systems and servers, and also transferred into
Vision and HRHC’s systems, which resulted in miscalculations of margin as documented for instance
on May 12, 2017 and other dates.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 31 of 150

SAC Vision - Page 31


163.      Felag, Boshnack and Rothman have discretionary authority, as documented in audits by
Nicole Wahls the NFA on the accounts. (See Exhibit 16, Ver.Fac.03668¶263,¶393, ¶490-¶494))
164.      During the life of Plaintiff’s account Boshnack and Rothman played direct supervisory roles,
perpetuated the fraud, and also maintained full acquisition and disclosure and knowledge on a real-
time basis to their competitor CTA”s trading account, in express violation of the Commodities
Exchange Act and without the knowledge, consent and authorization of the CTA and Plaintiffs.
Boshnack and Rothman also gained unauthorized disclosure and acquisition to Plaintiffs’ trading
records, transaction history, positions, trading data, positions, strikes, premiums, delta, gamma, vega,
and option strategies, risk management techniques and real-time execution, “trade secrets”, for their
possession, control and analysis.
165.      Evidence of this includes on or around May 16, 2017 when Lazzara admitted in emails and
telephonically he was speaking to the “owners” of risk. BLUE At all times Lazzara and LCI facilitated
in and participated in the unauthorized disclosure of Plaintiffs trade secrets across interstate lines.
166.      Later, once Plaintiffs found out about the unauthorized involvement of the Vision umbrella,
Lazzara was in fact speaking to Rothman and Boshnack, who are the “owners”, and who were directly
involved in the scrutinizing and unlawful acquisition in direct competition of Kumaran’s CTA trading
records and had been instrumental in placing trading restrictions on its competitors accounts.
                     D - HRHC’s DIRECTLY COMPETING CTA BUSINESS
167. In furtherance of the scheme to perpetrate fraud and market place injustice to traders, Boshnack
and Rothman the Principal and Owner of HRHC who simultaneously serves as the “individual
guarantor” on the directly competing CTA accounts, had demonstrated a long standing motivation to
dominate and create monopolies and financial advantage in the CTA space.
168. Therefore the scheme of “alter-egos” had specific and pecuniary benefit to conceal the real
motivation of Boshnack and Rothman, in their competing HRHC CTA referral business.
169.   Further Boshnack (and the affiliates HRF, HRHC, Felag, Rothman) who all have direct
financial interests in the HRRC CTA activities, generate substantial revenue and profit from the
success of their directly competing CTA referrals program, and direct motive to reduce the
performance records of their competitors such as Kumaran’s and Neferitit’s STORM.
170.   To conceal the conflicts of interests, and direct disclosures, they used the corporate forms to
run the HRHC CTA referral not through the HRF. As publicly stated, “A substantial part of Vision's
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 32 of 150

SAC Vision - Page 32


business involves recommending commodity trading advisors ("CTAs") to its customers.” (See
Exhibit10, Pg.3¶7). Thereby acknowledging the direct conflict of interest, competitive business lines,
and substantial economic interest Boshnck, Rothman and their affiliates had in CTA programs,
generating substantial revenue.
171. That CTA referral business was transferred directly to HRHC and HRF, Boshnack, Rothman,
Felag and other affiliates and as admitted by the NFA, is a “substantial” part of revenue, and to cover
up and conceal the unfair market participation, used the alter-egos to create inequity and create and
unfair market participation advantage in its other arms.
172.   Therefore HRHC. HRF, Felag, Rothman, Boshnack and all Defendants knew that there were
material conflicts of interest in HRF’s disclosure of and improper acquisition of Kumaran’s CTA/CPO
STORM trading strategies, trading records, transaction history, positions, trading data, positions,
strikes, premiums, delta, gamma, vega, and option strategies, risk management techniques and real-
time execution, “trade secrets”, and a direct economic competitive interest, that needed to be disclosed
to Plaintiffs. Plaintiffs never authorized this activity, that was part of the motive for improper
acquisition of non-public confidential and trade secret information.
173. As a direct part of the scheme Lazzara, LCI and Villa, acted in bad faith and in direct anti-trust
and unfair competition, to turn over its trusted customers and CTA’s proprietary accounts, to its
competitors HRF, Felag, Boshnack. Rothman HRHC, and VIA. The conduct was willful, wanton and
intentional part of the scheme, for the commercial benefits of the Vision Defendants knowing their
were material conflicts of interests, and the parties were direct competitors.
      Scienter and Motivation to Defraud Plaintiffs
174. Boshnack and Rothman, the Principals and Owners of HRHC who simultaneously serve as the
“individual guarantors” on the directly competing CTA accounts, to acquire and monitor their
proprietary trading strategies, the other alter-ego affiliates named as defendants, without their consent
(including Plaintiffs CTA competing STORM strategies) makes the introductory opening note directly
recommending his CTA’s and advisors his investors to place 10%-30% of capital with CTA’s,
showing the direct, involvement, dominance, control and vested interest in the CTA referral program
as a active part of HRF”s business lines and arms.. (See Exhibit 5, Pg 2-3)
175.   Further Boshnack (and the affiliates HRF, HRHC, Felag, Rothman) who all have direct
financial interests in the HRF CTA activities, generate substantial revenue and profit from the success
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 33 of 150

SAC Vision - Page 33


of their directly competing CTA referrals program, and direct motive to reduce the performance
records of their competitors such as Kumaran’s STORM.
176. The HRHC directly competing CTA business, are also not disclosed on the literature and
documents Plaintiffs reviewed when Lazzara and LCI referred the account to ADMIS, all of which
would have been material in Plaintiffs choice of FCM, which under the express rules of the CEA, and
CFTC disclosure requirements ADMIS was obligated to disclosure (See CFTC 1.11-1.15, CFTC 1.55.
CFTC 1.55(k)(l)(i), Rule 33.7(b)(2), NFA 2-4 9005, NFA 2-29, NFA 2-26 noting without limitation,
the IB must not engage in any type of fraud, deception, scheme or material ommission in his
communications (See e.g. NFA 2-2, 7USC 6(b), NFA 2-4, 7 USC 13)
177. Key operators of the scheme Boshnack, Rothman, Felag, VFM and HRHC have demonstrated a
long standing competitive interest in obtaining CTA records, profiting from other CTA’s performance.
Their directly competing business model includes a portfolio of acquiring and managing as well as
executing and having a research and market penetration advantage to the CTA’s to create a
monopolistic advantage and receiving upfront fees from their CTA’ performance.
178.      Therefore HRHC (which in turn wholly owns HRF), have direct financial incentives to
compete and deplete performance of their competitors CTA’s, and maintain directly competing
business lines.
179.      In direct competition with Plaintiff, HRF’s website also acknowledges that it operates a
directly competing CTA referral program, whereby they attract, and divert capital (AUM) to CTA’s in
their “preferred CTA” program which in turn diverts capital away from competing programs such as
Plaintiffs’ STORM CTA. (See Exhibit 3).
180.      Without limitation the CTA’s currently in direct competition with Plaintiff that are
financially vested with HRHC, HRF, Boshnack, Felag, HRHC and Rothman, are White River Group,
LLC, AG Capital Management, LLC, Diamond Capital Management, LLC, Buckingham Global
Advisors, LLC, Carbide Capital, LLC and Opus Futures, LLC of which Carbide and Buckingham, all
trade directly competing programs to STORM in options trading programs. (See Exhibit 3 and 5)
181.      As part of this directly competing line of business by HRHC and HRF works with other
competing affiliates, such as Three Lakes Advisors (owned by Boshnack’s son Justin Boshnack) and
another CTA referral service called Commodities Futures Trading, Utah. Both these companies, make
public in literature HRF’s direct pecuniary competitive business as a “CTA” Referral service – that
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 34 of 150

SAC Vision - Page 34


quotes. “On an ongoing basis, High Ridge Futures monitors the potentially successful CTAs and Professional
Traders in order to find the best possible trading talent.”

182. Upon information and belief, Boshnack frequently approaches CTA and traders, requesting he
"monitor" or “scrutinize” their trades real-time, with his various business promising he can raise for
them $10 million dollars in AUM, and requiring they front-load their fees, meaning pay a high front
fee deduction of about 6% for life to Boshnack and his affiliates, regardless of the profitability of their
accounts. Many traders refuse such as high premium of fees, yet his directly competitive interest to
acquire and scrutinize CTA’s accounts has been long standing, demonstrating a wanton conflict of
interest in their involvement in their competitor’s account.
183.    However, Plaintiffs as a directly competing CTA/CPO’s however had never authorized HRF,
Felag, Boshnack, Rothman, HRHC to be part of such as scheme or allow Boshnack and Felag
“monitor” its trade secret proprietary trading program STORM, never agreed to have them deplete
profitability by 18% a year, and with full scienter, willful and wanton intent to improperly acquire its
competitors trade secrets, HRF, Felag, Boshnack, Rothman, HRHC, intended to deceive, in line with
their competing mandate to monitor their competitors performance.
184. Their commercially unreasonable business practices, have led Vision to acquire a significantly
tarnished reputation, including from the fact their entity was disbarred, not only do they force upon
customers and traders extreme free charges, upfront penalties to traders and CTA’s, as high as
depleting profits as much as 6% (Noting Plaintiff have documented fees as high as 18%) and have led
to a nicknames in the business that a contract had been “Visioned” – meaning that traders and IB’s
were stuck in unviable, illegal contracts, to forfeit all their upside and trading profits for Boshnack and
Rothmans’ control. During Vision’s expulsion included citations that “they have a long standing tenure
of supervisory problems” and “have failed to uphold high standards of commercial honor and just and
equitable principles of trade” and reputation of bad faith conduct. (See Exhibit 10 and 12).
185. While concealing their improper competitors acquisition, Vision even publish their directly
competing business as a CTA Referral service also boasts “Our selection process spares no expense or
effort in finding CTAs with the best possible risk adjusted returns.” (Emphasis added, See Exhibit 5,
Pg 16-17).
186. In this action, all the Vision defendants through their front line perpetrator, Felag, Boshnack
Rothman, HRF and HRHC, have resorted to fraud, deception and illegalities to ruthlessly acquire and
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 35 of 150

SAC Vision - Page 35


demolish their competitors –certainly sparing “no expense” of effort to illegally fulfil their mission of
dominating and controlling the CTA market, and where competitors exist, using the unlawfully gained
disclosure and acquisition of its transaction records, to diminish and squash their account profitability,
and misappropriate their trade secrets. They obtained no authorization.
187. The rogue, unlawful, risk services agreements set up, that the CFTC and CME have admitted are
not disclosed or approved in compliance with the Commodities Exchange Act, or CFTC Reg 1.11 are
in expressly in violation of the CEA, and were being operated as part of the Enterprise, for Boshnack
and his affiliates and entities fulfilled their illegal Enterprise, and economic espionage to acquire
trading strategies and deplete the advantage of other CTA’s and use, profit from and disseminate their
intellectual properties for their directly competing CTA businesses.
188.   Boshnack, Rothman and their alter-ego affiliates, have a persistent obsession to ‘monitor’ and
“acquire” young CTA’s trading performance, includes decades long (long standing, directly for years
even before the merger with ADMIS) attempts to “watch his competitors trade” further supporting
their direct infiltration of the ADMIS’ accounts and Association Enterprise to acquire, destroy and
misappropriate competitors such as Plaintiffs business.
189.   As explained by other CTA’s and IB’s at various CTA Expos, Boshnack, Rothman and their
affiliates’ busines model is centered upon the real-time acquisition and monitoring of CTA programs,
and Boshnack would offer or solicit his “AUM CTA referral services” – luring them into promises he
could raise AUM of over $10 million dollars, from which demand CTA’s allow he “watch them
trade” and “monitor their trading activities real-time”.
190.   Therefore Boshnack and Rothman had demonstrated a long standing motive to improperly
acquire, dominate and control the CTA markets, and engage in predatory conduct, showing a clear
motivation of engage in misrepresentation and fraud to gain competitive advantage, and past conduct
to acquire his competitors advantage and target start-up CTA’s, before they rise up through the ranks.
191.     Further Boshnack, Rothman and their alter-ego affiliates have repeated an obsessive pursuit
and conquest, to acquire, profit from, and invasively inject themselves into the trading strategies, of
specially start-up CTA’s. This long-standing business model, instigated and directly perpetrated by
Boshnack, and his son Justin Boshnack, is a key driver of profits for the enterprise. The scheme and
Enterprise found a new way, to circumvent fair market participation rules violate the commodities
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 36 of 150

SAC Vision - Page 36


exchange act, to improperly deplete their competitors performance while maintaining conflicting
interest of profit with other CTA’s.
192.     Boshnack, Rothman, Felag, HRF, HRHC. and the Vision affiliates, entered into “relentless”
efforts to improperly acquire CTA strategies, using the Association Enterprise scheme, to funnel unfair
competitive advantage not just to their trading affiliates, but also to their HRHC CTA referral.
193.     The conduct to misappropriate and acquire their competitors’ CTA’s trading programs, and
acquire their transaction history was unlawful, and not just violates the Defend Trade Secrets Act but
also is prohibited under the rules of the CEA and other statutory laws.
194.     Deliberately not seeking consent, Boshnack, Felag, Rothman, HRHC and HRF unlike the
CTA’s who conceded to participate in the HRHC CTA Referral program, Plaintiffs with vested interest
in the CTA STORM program, never consented to this activity, and Lazzara in conspiracy with
Defendants willfully, wantonly and malicious transferred its proprietary CTA accounts and trading
strategies, to its direct competitors, HRHC Boshnack, Rothman, Felag and HRF, with material
conflicts of interest and full knowledge of the directly competing businesses
195.     The CTA referral business which directly completes with the AUM of Plaintiffs is also of
substantial profit incentive to Boshnack, HRF, Felag, Rothman, HRHC, and all the Vision affiliates
who had direct stakes and therefore were motivated to deplete their competitors performance.
196.     Boshnack, Rothman, and the foregoing HRF affiliates make substantial revenue from this line
of business, as reported by other CTA’s who spoke at CTA expos, “Vision” or Boshnack unfairly
front-load their referral fees, charging upwards of 6% per year withdrawal of all capital raised to their
CTA referrals, as a management fee, and actively and aggressively solicit and raise capital.
197.     This front loading leaves little upside to CTA’s who concede to this arrangement, forfeiting
upfront management fees, at steep upfront premium, relying heavily on making their bread from the
“incentive fees”. (See Exhibit 5, Pg 17, noting the HRF disclaims THE MAJOR SOURCE OF INCOME FOR
THE MAJORITY OF HIGH RIDGE FUTURES’ RECOMMENDED CTAs IS AN INCENTIVE FEE THAT CAN ONLY BE

EARNED BY PRODUCING ONGOING NEW PROFITS FOR AN ACCOUNT NET OF ALL COSTS.”.                 This supports
that Boshnack and HRF, front load and remove all the CTA management fees, a pattern of predatory
conduct that is the trade craft operation of the HRF model, and demonstrates the directly competing
businesses.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 37 of 150

SAC Vision - Page 37


198.     Therefore Boshnack, Rothman and their alter-ego affiliates have direct profit incentives in
depleting, front loading, interfering with, improperly acquiring, their competitor CTA’s trading
accounts – which translates to direct profits of Boshnack, Rothman and HRHC affiliates in their
competing business. They used the corporate forms, this time to illegal gain an unfair CTA
Competitors
199.     After a few months of unlawfully monitoring its competitors Plaintiffs STORM trading
account and after it started to prove out its profitability by April 2017, showing returns of
approximately 12% in 60 days, Boshnack, Felag, Rothman, HRF and HRHC, wilfully, wantonly and
with scienter interfered in the fee arrangements, and on May 2, 2017 unlawfully added more fees to
Plaintiff’s account (for the credit of HRF, Boshnack, Felag, Rothman), deducting profitability by
approximately 3.45% every 45 days, an annualized depletion of its competitors performance of
approximately 18% a year.
200.     This conduct was part of the Enterprise’s scheme to divert profits, and steal monies, assets,
property and intellectual property, trade secrets, Boshnack, Felag and the HRF affiliates have direct
financial motivations in this competing business, and motivation to harm Plaintiffs.
201.     Therefore the upfront and excessive unauthorized fees – in this case – estimated in
Kumaran’s account of over 3.45% per 60 days (18% annually) far exceeded the overcharges, further
demonstrating the willful, wanton, malicious and aggressive actions of Boshnack, Felag, Rothman and
its HRF CTA affiliates to deliberately thwart and reduce the performance of the Plaintiffs Kumaran’s
track records and STORM program, The Defendants operated with scienter, deception and fraud, and
went as far, as to exerting unauthorized discretionary authority to unlawfully manipulate margin on
Plainitff’s account, causing an account lockout, and MTM losses of over $75,000 to interference as
reported on ADMIS screens, by Boshnack’s ability to force traders out of execution withou abiding by
fair market participation rules, misstate CME margin, and conceal their involvement. The conduct was
willful, malicious and designed to harm Plaintiffs.
202.     Their scheme which not only allows for the front loading and depletion of the profitability of
the trading program (far more than the 6% they charge their own CTA’s) but because its competitors at
HRF, HRHC, Felag, Boshnack, Rothman were unlawfully given discretionary authority on Kumaran’s
and other CTA’s trading programs. As such, as part of the unfair competition and anti-trust scheme,
not only HRF were able to interfere with, downgrade, deplete and manipulate to intentionally reduce
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 38 of 150

SAC Vision - Page 38


their profitability, going as far as to lock them out of their trading accounts to create drawdowns,
thereby monopolizing the CTA playing field, to give their “preferred CTA’s” and unfair competitive
advantage. This direct anti-trust and unfair market participation is a direct violation of the
Commodities Exchange Act.
203.       HRF, Rothman, Felag, Boshnack and HRHC are therefore have directly motivation to target,
and unfairly tamper with, deplete performance of their competitors CTA’s trading advantage and track
records, and also all directly profit from, and have direct, actual pecuniary interests and receive
financial benefits in directing competing CTA activities through its “CTA Referral program”, placing a
direct conflict of interest in their improper acquisition, and tortious interference with Kumaran’s
STORM Trading program.
       E – USE, PROFIT AND DIRECT COMPETITION WITH STORM BY VIA
204.       In addition, to taking over acts to harm their competitors performance, and obstructing,
tampering, pillaging, interfering, and directly damaging their competitors CTA performance and track
record, programs’, HRHC, HRF, Boshnack, Felag and Rothman, use misrepresentation, fraud and
deceit, willfully malicious and predatory conduct to improper acquire, disseminate, and use for profit
their competitors trade secrets. by setting up even more affiliates, all owned and controlled by
Boshnack, Rothman, VIA, H Rothman Familly, LLC, Boshnack Family LLC, HRHC (which profits
from the directly competing CTA Referral busines). (the Vision “trading arms”) in further direct unfair
competition, antitrust and unjust enrichment.
205.       On or around March 13, 2018, after the wrongful and improper acquisition of Plaintiffs’
competitive CTA’s proprietary trading [records] and strategies, including all the inner workings of
Kumaran’s STORM trading strategy, Boshnack, Rothman and their affiliates registered yet another
trading arm at the NFA, called Vision Investment Advisors, LLC (“VIA”) as a Commodities Trading
Advisor.
206.       Just a short nine months, after their improper acquisition of the STORM trading strategies,
Boshnack, Rothman, Boshnack Family LLC, Rothman Family LLC. registered and launched a directly
competing CTA, VIA, with substantially similar commodities options trading strategy, that replicated
the core strategy of Plaintiffs, including features of volumes, strikes, option profiles, premiums, time
frames and short term risk profile.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 39 of 150

SAC Vision - Page 39


207.     There are a limited number of options trading strategies in the market – and only after the
acquisition of STORM, did VIA come up with and launch their competing CTA program that mirrors
the profile and offers a directly competing program to investors.
208.     VIA was now operating in direct competition with Kumaran and NAM, as CTA’s to raise
assets and divert assets from their programs, with directly replicated and substantially similar
misappropriated options trading programs.
209.     The registration with the participation and approval of ADMIS CEO Tom Kadlec who
participated in the scheme to defraud his Kumaran and other customers and CTA’s, to improperly and
unfairly transfer their competitors trading strategies to Felag, Rothman and Boshnack,HRHC,
210.     The NFA website lists VIA as owned more than 10% and managed, and under the same
ownership, control and direction again by the same Defendants, operating out of the same office
address of 120 Long Ridge Road, and owned, managed and controlled by Boshnack Family, LLC, H
Rothman Family, LLC, Rothman and Boshnack. (See Exhibit 6).
211.     Other corporate documents show that Rothman has direct authorization to trade the account
and Felag also plays an executive management role, in a directly competing nature to Plaintiffs.
212.     Having wrongfully acquired, disseminated across interstate lines, VIA, and its owners,
Rothman, Boshnack, Felag, and their family offices, then copied, replicated, studied, downloaded,
uploaded, modified, incorporated, strategies, and used, in direct competition to launch a directly
competing options trading program from STORM, on March 13, 2018, also listed on the High Ridge
Futures website as a “CTA Program”, and in direct competition, misappropriated the STORM program
to incorporate into a directly comparable options trading program called “SSP””.
213.     On September 20, 2017 Plaintiffs and on behalf of Nefertiti Asset Management, attended a
CTA Expo conference disclosing the launch of their Nefertiti STORM Commodities Options fund.
(Exhibit 24 is a true and accurate copy of the Nefertiti marketing literature used in September 2017).
214.     The unique offering is specifically catered to three commodities S&P, WTI and Gold.
215.   Just six months later, after improper acquisition on March 13, 2018, Vision Enterprise launched
a directly competing program the SSP program, also uses short term options strategies, and directly
competing options positions, and have duplicated, timeframes, positions, volumes, strikes, and
execution, front-running the STORM program, as direct competitors, having been tainted by,
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 40 of 150

SAC Vision - Page 40


improperly acquiring the trade secrets of Kumaran, and launching a similar directly competing
products in commodities options trades on the S&P. (See Exhibit 7, Exhibit 4)
216.   By willfully, wantonly, setting back and tampering with the STORM program, VIA, to this
date, continues to operate, manage, sell the SSP strategies, front running the STORM strategies as its
own, in direct unfair market competition. Nefertiti was substantially set back by the fraud, economic
interference and tortious conduct in this complaint.
217.   VIA, and its owners and directors, continue to use, market, and profit from their improperly
tainted programs in direct competition today, and raise capital to divert business away from STORM.
STORM also has S&P options programs.
218.   Kumaran who owns the STORM trading strategy, registered STORM, at the NFA as a pool, on
or around September 22, 2020 as this Complaint was being filed, and has been set back by an
estimated three and a half years (3 years) and Plaintiffs livelihood, competitive advantage, and rights to
the exclusive use, profit, and disclosures to its directly competition options programs.
219.   Instead, its competitors, Rothman, Boshnack, Felag, HRF, HRHC, and all Vision Defendants
have profited, wrongfully benefitted and gained an unfair competitive advantage, including by, gaining
unauthorized disclosure and acquisition to Plaintiffs’ trading records, transaction history, positions,
trading data, positions, strikes, premiums, delta, gamma, vega, and option strategies, risk management
techniques and real-time execution, “trade secrets”, for their possession, control and analysis and
subsequent use in front running directly competing trading strategies that wrongfully incorporated and
were conceived only after improper acquisition of their competitors trade secrets.
220.   The damage caused by Rothman, Boshnack and their affiliates, to shutter their competitors,
stall their companies, deplete their trading performance, has cased substantial economic value losses to
Plaintiffs and irreparable harm.
221.   In addition to VIA”s misappropriation, use and profit, the other trading affiliates, and trading
arms, both the HRHC CTA Referral business, and the proprietary trading arms of each of the Vision
defendants has unlawfully profited, in obtaining the inner workings of its competitors trade secrets.
222.   The enterprise relies on the fact the victims are small, have potentially innovative ideas and
new trading strategies that are ripe for misappropriation and legally unsavvy to perpetrate the scheme,
and are at the early-stage of the capital-raise cycles – meaning they most likely do not have sufficient
funds or capital to detect the fraud or sustain their businesses once attacked. Therefore Boshnack,
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 41 of 150

SAC Vision - Page 41


Felag and Rothman’s attack on Plaintiffs account was willful, malicious, wanton and with the moral
turpitude that warrants an award of punitive damages.
223.   The literature promotional material offered by Boshnack and its family members, show they
understand the direct competitive nature and cycle of a start-up CTA, understanding that the first two
years requires raising of capital form friend and family and operating capital, and the “seedling” or
young CTA are usually under-capitalized, and short on resources. Therefore with scienter and malice
to deplete their capital, performance records and create their own monopoly of the CTA markets, upon
information and belief, VIA, Felag, Rothmand and Boshnack, willfully attacked and tortiously
interfered with Nefertiti’s business willfully and maliciously tampered with its performance (for
example on May 2, 2017), willfully and as is consistent with their CTA business model, directly target
as “victims” of the scheme start-ups, and newcomers, who will be most vulnerable to the attack on
their business, and most likely to not perpetrate the scheme.
                          F – ROLE OF THE BROKERS IN THE FRAUD
224. The Enterprise uses the multiple alter-ego affiliates to shield liability from each of the corporate
forms and also as part of the day-to-day operations uses the Vision brokers, such as Lazzara, LCI and
Villa to be the speakers of the fraud in order to fulfil its common RICO and illegal purpose.
225.   The fraud is perpetuated by a ring of about 80-100 former Vision Introducing Brokers that were
transferred over to ADMIS from the former Vision Financial Markets, LLC, in or around September
2014, collectively called Vision brokers, that are located over the United States, that includes without
limitation Defendants LCI, Trey Lazzara and their associated persons and representatives Julie Villa.
Incorporated by reference in related case 20-CV-03668 ECF1 Exhibit 2, is a list of some of the Vision
brokers upon information and belief participating in the fraud.
226.   The Vision brokers including Defendants Lazzara, LCI, and Villa named in this Complaint,
with the full participation and knowledge of the co-conspirators, ADMIS, Vision, use interstate wire
and telephonic communications to aggressively solicit customers to open futures trading accounts at
ADMIS, providing them no options of another FCM, and willfully, wantonly, intentionally provide
fraudulent information about the commission and fees, and           who by omission and fraudulent
concealment then distribute them to Vision’s owners, employees and affiliates. The scheme is
perpetuated with scienter to deceive. Vision IB’s together with ADMIS and Vision conspire on the
overcharges to be passed through to customers – ultimately to generate revenues for Defendants.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 42 of 150

SAC Vision - Page 42


227.   A well-orchestrated part of the scheme, is that front-facade of the scheme are the Vision IB’s,
including Lazzara, LCI and Villa, who, are the main communicators with the customers and CTA’s.
By placing a “shield” between the customers and Vision and the customers and ADMIS, both Vision
defendants and ADMIS defendants knowingly and intentionally reduce their risk and liability of being
caught in the scheme, and reduce their liability in not being the speakers of fraud.
228.   By hiding behind the brokers, like Lazzara, to be the “sole communicators”, the other
conspirators in the fraud, could plausible deny that they didn’t commit fraud, as they weren’t the
speakers of the fraud. This is an intentionally part of the scheme, especially perpetrated by Boshnack,
Rothman and Felag, and ADMIS who with scienter, misappropriate and conceal their acquisition of
their competitors trade secrets, and use the brokers to make the misrepresentations to the customers.
229.   However, their intentional ploy to “hide behind the broker” and use Lazzara as a shield, is
contradicted by the statutory requirements under the CEA, whereby, since Howard Rothman, Robert
Boshnack, John Felag and HRF are members of the NFA, they had an independent duty to Kumaran,
as a registered trader, and also as a CTA. Vision defendants however, had a duty however,
independently not to conceal their involvement from CTA’s and Kumaran. The Commodities
Exchange Act imposes obligations on fraud, as well as duties not to acquire another CTA’s records
without their express written consent..
230.   Therefore regardless of whether they actual spoke, they omitted by fraud, and directly and
knowingly participated in the fraud, to conceal their unlawful acquisition of trade secrets.

                          G – LAZZARA’S MOTIVATION FOR FRAUD
231. Vision IB’s including LCI, Lazzara and Villa had a clear motive for the fraud. Former Vision
IB’s, including LCI defendants, that transferred to ADMIS are usually one or two man sole props,
small businesses who upon information and belief, do not have sufficient credit worthiness or financial
capital to clear their commodities futures trades independently through ADMIS. Therefore, they were
motivated to receive an interest-free and risk free credit line from Vision’s owners and affiliates, and
get to “stay alive” and in business after Vision Financial Markets was disbarred.
232. The free “Guarantee and Fee Agreements” also provide LCI defendants, inequitable benefits in
trade, and unfair commercial business practices. Since Lazzara and LCI, obtain the “risk-free” ability
to clear through a large FCM, in exchange, they willfully defraud their customers and convert their
CTA’s accounts, to be turned over to directly to the HRHC competing entities, CTA’s, which they are
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 43 of 150

SAC Vision - Page 43


motivated to do, while they maintain “free” credit lines and credit worthiness. In addition, Lazzara,
LCI and other Vision brokers’ participate in the scheme to conceal the agreements, and also gain
inequitable financial benefits as all fees and the cost, are passed on to the customer and withdrawn
from profits from the trader again, without their knowledge consent or authorization. (instead of the
broker). Therefore Lazzara and LCI obtain direct financial motivation in defrauding.
233. Lazzara, LCI and other Vision IB’s derived concrete benefits, an in order to get a free $0 credit
pass, an in exchange, directly engage in a direct conversion of customers, CTA’s and Plaintiffs’
property, funds, assets and trade secrets, for improper acquisition by HRF and its affiliates.
234. Vision IB’s, Lazzara and LCI, also received the concrete benefit of being affiliated with a large
“brand” name ADM, which, during sales and marketing promotional tactics they boast as the 8th or 9th
largest FCM in the world – all the while fraudulently concealing that in reality ADMIS’s clearing
business is backed by guarantees and credit lines from the notorious owners disbarred Vision, an entity
disbarred with scores of disciplinary violations. Their ability to “hype” a Fortune 100 name, is also of
profit motive to Lazzara, LCI and other IB’s to intentionally, willfully and wantonly participate in the
fraud, as their use of the “ADM” name, substantially improves their profit. Lazzara, LCI and other
Vision IB’s too are motivated to conceal the association with Vision, as they also know that many
customers, including Plaintiff would never open the account with ADMIS, if they knew truthfully
about HRF’s competing CTA Referral business and other unauthorized activities. This would in turn
cause loss of business and direct financial profits reduction to Lazzara and LCI
235. Further ADMIS, as also a director of the day-to-day operations of the scheme, also enacted and
participated in the fraud, upon belief, instructed the LCI, Lazzara and other Vision IB;, to participate in
the scheme to conceal Vision or threatening them with severing their relationship. (See Exhibit 16
¶204). Nonetheless Lazzara and LCI, had their own independent ethical duties to not defraud their
customers, and so knowingly participated and enacted the scheme for their own financial interest.
236. In turn, as full day-to-day- operators of the Enterprise, Lazzara, and LCI, and other Vision
brokers, with full knowledge, participation of the illegal scheme, would go out and fraudulently solicit
numerous unsuspecting customers, in exchange for large commissions sharing on the transactions
generated through trades in accounts opened through ADMIS, using fraudulent sales and solicitations,
also partaking in the deliberate concealment that the accounts would be disseminated and damaged by
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 44 of 150

SAC Vision - Page 44


Vision. All Defendants knew and intended to deceive customers and Plaintiffs would not have opened
accounts if they had found about disbarred Boshnack, Rothman and HRF’s material role.
237. By participating in the fraud, Lazzara, LCI and other brokers also were rewarded with the
concrete benefit, not only interest free credit lines, but the brand name ADMIS, a large global firm,
whose parent company is a Fortune 100 company to their customers. This in turns gives brand name
credibility to these tiny one-or-two-man former Vision IB’s remotely scattered around the US.
238. The most tangible benefit of all, was that Lazzara, LCI and Vision IB’s were given a non-
industry standard credit-line free -pass into ADMIS – a substantial financial motivation. As a result of
the fraud, to induce the victims, such as Plaintiffs to disclose their assets business information,
property, proprietary and trade secret information, which in turn was disseminated to directly
competing entities, with multiple lines of conflicting businesses, Vision employees, owners and
affiliates Vision IB’s as concrete benefit from participating in the scheme, would secure the direct and
tangible financial benefit, where Vision IB’s were required zero credit to support their business.
239. IB’s having zero credit worthiness of financial guarantees is highly unusual in a competitive IB
environment, and completely dissimilar to other IB’s who open with ADMIS. Upon information and
belief, all other IB”s under ADMIS are required to post substantial financial guarantees and
demonstrate substantial credit-worthiness. Vision IB’s including Lazzara received a “free pass” of a
zero credit and were unusually required to make zero deposit– to support the business they brought to
ADMIS.
240. In exchange however the financial and concrete benefits, Lazzara, LCI and other brokers, flouted
their compliance laws, independent duties under the CEA, hiding under the ADMIS umbrella, and
instead intentionally deceived and defrauded their customers and CTA’s; (i) secretively transferring
their trading strategies and confidential account information; (ii) participating in unfair market
competition for Vision to deplete their performance records; (iii) securing significant overcharges to be
transferred to compensate Vision, and other conduct alleged herein.
241. Lazzara, LCI in accrual of their financial benefits described supra, knowing deceived their
customers, CTA’s and Plaintiffs – to stay themselves in business – instead significantly destroying
Plaintiffs’ company, their performance track record, reducing their trading strategies by up to 18% a
year, disseminating their trade secrets for wanton use and profit and acquisition of their competitors
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 45 of 150

SAC Vision - Page 45


242. As part of the ongoing fraud, Lazzara and IB’s in a continuing pattern, propagate the fraudulent
concealment through misstatements, “risk guy at ADM”, and when or if Plaintiffs inquire or ask
questions, Lazzara and LCI repeatedly and persistently continued to make false statements, overtly,
and to persistently defraud their customers and traders, with a wanton disregard for their rights to
mislead and deceive they are speaking solely to ADMIS.
243. LCI and Lazzara are independent members of the NFA and bound independently by the
Commodities Exchange Act, had their own independent duties to not cheat, defraud or in anyway
deceive their customer, including Plaintiff, which has caused significant damage to Plaintiff as
described herein.

                       SECTION VII - FACTS SPECIFIC TO PLAINTIFF
                             A. JULIE VILLA SOLICITS ACCOUNT
244.   On or around December 11 2016, Kumaran while reviewing equities trading software
programs, spoke to a Julie Villa, (“Villa”) who represented herself solely as an equities broker for
Garwood. Plaintiff indicated it was starting two hedge funds, one in securities (equities trading) and
the other in commodities futures and options trading.
245.   Villa represented to Kumaran only her employment as an equities broker and fraudulently
concealed and materially omitted in the conversation her long and extensive role in the commodities
futures business, as well as her intimate knowledge of the scheme and enterprise to transfer ADMIS
accounts to Vision, and her long standing Associated Person relationship with Lazzara.
246.   According to NFA’s membership records, Villa was registered as an AP of Lazzara from July
11, 2014 until May 18, 2015, which meant she was part of the sales force and LCI representatives that
was transferred from Vision, after the firm was disbarred for manipulative trading practices in 2014,
resulting in over $2 million in customer losses, and the transfer of Lazzara to ADMIS.
247.   Villa, as an AP required to make full disclosures, therefore had material knowledge of the
Vision Enterprise, and while associated person of LCI after November 1, 2014 after the transfer was
completed, and also receiving the Welcome Packet had full knowledge of the risk services, and
therefore had full knowledge of the HRF Risk services, Felag’s involvement and had been an actively
knowledgeable in disseminating customer accounts to Vision employees and affiliates, and knew,
when she referred the account to Lazzara, that it would be diverted to Vision.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 46 of 150

SAC Vision - Page 46


248.   To propagate this deception, (and to conceal her knowledge of Vision/LCI and the futures
markets), Villa willfully provided links to only one of her two distinct LinkedIn Profiles, where Villa
maintains two distinct LinkedIn profiles to materially conceal her roles and active involvement with
the futures markets, and affiliation with an Introducing Broker (“IB”) and omit customers knowledge
of her role in the Commodities Futures Markets as well as the disbarred entity Vision.
249.   On or around December 16 2016, Villa, by telephone conversation from her offices in Austin
Texas, during a phone call about equities options software prices at Garwood, instead solicited
Kumaran in New York City, a newcomer to the futures industry, to open a commodity futures account
for trading commodities futures and options through her former employer through former Vision IB
Gerard Stephen Lazzara (“Lazzara”), of Lazzara Consulting (“LCI”) located out of Austin Texas.
Lazzara individually also conducts his business under a pseudonym of “Trey”.
250.   At the time of Villa’s solicitation, Villa was unregistered as an Associated Person (“AP”) and
was not permitted to be soliciting telephonically or marketing commodities futures accounts. Villa
was careful not to make any referrals or solicitations in email or in writing.
251.   Villa during the telephonic solicitation, at no time disclosed her long standing, in-depth
employment and contractual relationship with Lazzara, her participation in the fraud with Vision, nor
his ongoing open and active dialog with the disbarred Vision management team, materially and
fraudulently concealed from Plaintiff that she was in fact a former employee of LCI, concealed that she
was no longer and/or had ever been registered as an AP, and therefore was not permitted to be
soliciting commodities futures accounts.
252.      Villa at the time of the solicitation, given her role as an AP during the exact September 1,
2014 – November 1, 214 transfer period, had direct, actual and material knowledge that if Kumaran as
a CTA, opened an account with Lazzara and ADMIS, its CTA trading records and trade secrets would
be disseminated for use and profit across interstate lines to HRF Defendants and Vision, and as stated
supra, that risk services were being outsourced to Vision.
253.      Upon information and belief, Villa, is compensated for her referrals and maintains an
financial interest in relationship with LCI and Lazzara, even though “unregistered”. Of no coincidence
during the exact 45 days that substantial damages and theft of funds occurred from Plaintiffs account
during April 25, 2017 – until June 19, 2017, Villa in fact mysteriously showed back up for full-time
work (again as an unregistered rep) at Lazzara. (See Exhibit 22). Over $1,000 of unauthorized fees
          Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 47 of 150

SAC Vision - Page 47


started to be added on May 2, 2017 and purloined during the exact 45 day period, and Plaintiffs
account experienced substantial interference after the May 2nd withdrawals started.
254.          Villa admits she returned to work for Lazzara on April 25, 2017 working directly on
plaintiffs account, and then, of no coincidence left LCI on June 25, 2017 after Plaintiffs closed the
account. Exhibit 22 shows she had a work emails address and was in a customer facing role, accessing
customer accounts, and spoke several times telephonically from Hawaii to Plaintiffs with fully
disclosed access to the trading accounts. Villa also through Lazzara, therefore improperly acquired and
was disclosed non-public confidential and trade secrets information without consent.
255.           Villa also materially failed to disclose her long standing active participation with Vision
and Vision IB’s to disseminate customer and CTA’s confidential and proprietary commodities trading
accounts to Vision. If Villa had disclosed her role as an AP, Plaintiff would not have pursued business
dialog. Villa’s conduct violated amongst other laws, including those under the CEA, that mandate
disclosures and nonfraudulent sales and deceptive marketing. 4
256.          Upon information and belief, Villa was compensated for her referral and acquired personal
financial benefit from Plaintiff’s accounts she solicited to be opened at LCI and ADMIS, even though
she was not registered as an AP in violation of the exchange rules, and accrues financial benefits and
incentives from her ongoing relationships with Lazzara and Vision defendants.
                        B. LAZARRA KNEW PLAINTIFF WAS A CTA TARGET
257. On or around December 12, 2016, after referral and solicitation from Villa, Kumaran entered
into conversations with Introducing Broker (“IB”) who called himself “Trey” Lazzara but whose real
name is Gerard Stephen Lazzara, in Austin, Texas regarding opening a Futures Clearing Merchant
(“FCM”) account.
258. During communications using interstate wires and telephonic communications, from his offices
in Austin Texas, to Plaintiffs offices in New YorkCity, Lazzara made material representations that he
would be the sole Introducing Broker “IB” on any futures clearing account, and promptly referred
Kumaran to open an account at ADMIS.
259. Lazzara’s online broker profile at the National Futures Association and his website
www.TradeProFutures.com made (and continues to make) no disclosure that Lazzara is in anyway


4
    NFA Rule 2-29(b) , NFA Rule 2-26 / CFTC Regulations 1.55 Part (l) , 1.55 Part (i), NFA Bylaw 301(b).
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 48 of 150

SAC Vision - Page 48


affiliated with a third party broker, or that his accounts are financially guaranteed by another
Introducing Broker. The concealment of this financial information, and commitment to disclose all his
customers accounts to a direct competitor third party High Ridge, (who were previously a disbarred
Vision), is material in customers and traders decisions to do business with Lazzara.
260. Lazzara as a registered broker, had an independent duty to disclose any information that would
be material to a customer or trader doing business with him, and to not cheat, defraud or anyway lie to
his customers or traders, as well as all the other obligations listed herein under the CEA. Lazzara knew
he was independently obligated, had mandatory ethics training, to maintain his own independent
standards of compliance as a broker, and yet willfully, independently from ADMIS and under his own
independent obligations, knowingly participated in the fraud to deceive his customers.
261. As part of the scheme, as is consistent with the operation of the Enterprise, Lazzara at all time
represented to Kumaran, in telephonic communications that he was an independent broker, operating
as a sole practitioner, to knowingly, and fraudulently conceal the involvement of HRF, Boshnack,
Rothman, Felag, and HRHC and other employees and affiliates he interfaced with, and knowingly,
intentionally, willfully, wantonly fraudulently omitted is material financial relationship with HRF< and
misrepresented and concealed that he was without any affiliations or material financial obligations of
any kind to any other third parties,
262. Also, unknown to Kumaran, in or around November 2014 after Lazzara transferred his IB
business to ADMIS, Lazzara received documents from ADMIS that contained written notification to
Lazzara, LCI that HRF, Felag and other employees would be materially involved on an ongoing basis
on the handling of risk management on behalf of ADMIS, and Felag and HRF would be his “point of
contact” for ongoing risk management policies at ADMIS. (See e.g. Exhibit 16, Ver.Fac.3668¶417)
263. Therefore Lazzara had material knowledge that the risk procedures at ADMIS, involved HRF
and Felag on an ongoing basis, and under the black-letter law of the CEA, including but not limited to
CFTC1.55(k)(l)(i), NFA 2-2, NFA 2-29, 7 USC 6(b), Lazzara had a statutory duty to disclose to his
customers and traders, including Kumaran and NRCM, all information about the risk management
procedures at ADMIS, prior to opening the account.
264. Given Kumaran’s extensive professional risk consulting background described supra, Kumaran
specifically inquired from Lazzara about the risk policies and procedures at ADMIS, if it were to open
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 49 of 150

SAC Vision - Page 49


an account there, asking Lazzara to expand upon in detail on the systems, technologies, procedures,
and methodologies used for monitoring risk on options.
265. Plaintiff made specific inquiry into the risk management operations, margin methodology and
processes at ADMIS, as well as its capabilities in derivatives transactions. Under the Commodities
Exchange Act, including but not limited to NFA 2-2, 2-29, 2-26, CFTC 1.55. and 33.7, Lazzara and
LCI and ADMIS are required in their solicitations, to disclose all their risk management policies and
procedures expanding upon anything that would be misleading or could deceive a customer.
266. At all times, during the sales and solicitation period on dates including but not limited to
December 12, 2016, December 16, 2016, December 18, 2016 ,January 12, 2017, January 18, 2017 as
part of his role in the scheme and Enterprise, Lazzara using interstate wires and telephone
communications from Austin Tx, to Plaintiff in New York, NYC, knowingly, willfully, wantonly and
with intention to deceive and defraud, materially omitted and failed to disclose to Plaintiff HRF, Felag,
Boshnack, Rothman, HRHC material role in the risk procedures at ADMIS,
267.   Kumaran specifically requested information from the IB on the risk management technologies
being used to monitor options risk, the margin procedures being used to calculate performance bond
margin on commodity options were compliant with CME – or if some proprietary options margining
was being used - and for all information related to the options management,
268.   Lazzara again made material misrepresentations that ADMIS had sufficient technological
platforms in risk management and were only using margin calculations consistent with CME Span, and
also included referral to various “public disclosures” that ADMIS made regarding its compliance with
regulatory guidelines. As seen in Exhibit 18 and 19 these statements were false when made as its
technological platforms were deficient. Other documents also show that the risk department were not
using calculations consistent with CME Span and had been unlawfully outsource to an unqualified risk
group at a disbarred group in Vision. Further Plaintiffs review public disclosure and misstatements of
ADMIS is included by reference related Ver.Fac.20-CV-03873 Exhibits 1-5.
269. Despite the express requirement of Lazzara and LCI to disclose ADMIS risk policies and
procedures, Lazzara and LCI, acting together in conspiracy with HRF, Felag, Boshnack, Rothman,
HRHC, and other Vision affiliates, fraudulently conceal (and materially omitted) in sales and
telephonic communications, using interstate and wire communications, to Kumaran in New York City
deliberately, intentionally, fraudulently omitted and materially concealed, the rogue, illegal and
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 50 of 150

SAC Vision - Page 50


outsource risk operations in Stamford, CT as was later uncovered were not authorized or approved in
the RMP and being conducted in express violation of CFTC Reg 1.11, Lazzara also knew, and
materially failed to disclose at any time, that after his transfer to ADMIS, his IB account was now
financially guaranteed by Rothman, Boshnack, and HRF.

270. Lazzara signed and executed his IB Agreements with ADMIS on or around September 30, 2014.
That contract also included specific language to make it commercially favorable for Lazzara to engage
in the scheme as it required him to post $0 as a credit or guarantee. (See Exhibit 13)).
271. Lazzara, upon information and believe, therefore knew about existence of the Guarantee and Fee
Agreements, or in part that the reason he had to post $0 Credit, is because HRF, Boshnack
(Individually) and Rothman (Individually) had supported his business by placing individual guarantees
on his futures accounts. Lazzara therefore had a risk-free incentive and a clear profit motive to partake
in the scheme, as instead of having to post valuable margin and credit at an FCM which is customary,
it would have to do if it cleared elsewhere.
272. Lazzara had intentionally and knowingly participated in the fraudulent scheme for his own
financial gain and illegal benefit to receive a $0 credit, but also for his own self-interest. As
documented in related complaint, brokers that challenged the arrangements, or the overcharges of fees,
had their relationships severed with ADMIS. (See e.g Exhibit 16, ¶204, ¶207). Therefore with intent to
procure his own financial advantage, Lazzara, LCI and Villa knowingly propagated the fraudulent
scheme. He also knew that Plaintiffs would have closed their account (and not opened one at ADMIS)
and taken their business elsewhere if he had disclosed.
273. Upon information and belief, Lazzara, LCI and Villa received other benefits, and payments in
kind and quid-pro-quos for their referral of business to HRF, that incentivized their dissemination of
customer accounts and diversion/theft of property, assets, business to the Vision Enterprise.
274. On or around November 1, 2014 Lazzara and other Vision brokers received a “welcome packet’
from ADMIS that disclosed that risk management was being handled by HRF. Therefore Lazzara, LCI
and his associated person Villa who are also obligated to make truthful representations knew that the
risk services were being handled and outsourced. Among many other duties Lazzara, LCI and Villa
had in soliciting account, under NFA 2-4 9005, NFA 2-26, NFA 2-29, NFA 2-30(b), CFTC Reg
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 51 of 150

SAC Vision - Page 51


1.55(k)(l)(i), Reg 1.56, 1.57, NFA 2-4, NFA 2-2, 7 USC 6(b), was to disclose all information about the
guarantees, and risk management procedures at the FCM.
275. LCI Defendants at all times knowingly concealed and either affirmatively mispresented or
materially omitted the involvement of HRF in the risk services.
276. Further Lazzara, LCI and Villa knew that the trade processing and transaction fees and other fee
and commissions were being levied to their customer accounts to pay Vision. They formerly cleared
through Vision and therefore were well aware of the clearing cost structure charged by Visions.
Lazzara, LCI and Villa also knew about the scienter to differentiate between 0.30cents a trade so that
the overcharges would go undetected to CTA’s and up to $6.00 being charged to customers. See e.g.
NFA 2-4 9005, CFTC Reg 33.7(b)(2), 7 USC 6(b), NFA 2-29, NFA 2-2
277. But despite the express statutory requirements for him to disclose anything that would be
material, including but not limited to the Guarantee and Fee agreements, and the risk services being
provided by HRF and Felag, the ongoing active and deliberate role by HRF in the traders’ accounts,
and dissemination of their CTA trading strategies, Lazzara, willfully and wantonly failed to disclose
and omitted the true nature of the risk program at ADMIS.
278. Therefore when Kumaran spoke to Lazzara in December 2016 and subsequently, Lazzara had
material knowledge of present facts, of the outsourcing of risk management, and the involvement of
HRF, Felag and other employees in the risk, Lazzara and LCI also had direct and actual knowledge of
the directing competing businesses being run by Felag, HRF and others, and in direct response to
questions, made material omissions and fraudulently represented that ADMIS was acting in its sole
discretion.
279. Kumaran relied upon the false representations, in deciding to open the account.
Initial Disclosures
280. During the initial conversations, Kumaran notified Lazzara that it had passed its Series 3, the
registration standard to become an NFA Member, was in the process of registering as a Commodities
Trading Advisor (“CTA”) and to form various hedge funds and Commodity Pool Operators (“CPO”)
for launching a hedge fund under the name “STORM” so that it could leverage its trading programs, in
a competitive manner.
281. Lazzara had direct knowledge of its intention to use its proprietary account to create a track
record and was being used to create economic and commercial advantage as a CPO.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 52 of 150

SAC Vision - Page 52


282. Kumaran is the sole owner, inventor of the STORM trading program or strategy, and owns all
rights in and to the intellectual property and algorithms therein. At no time did Kumaran assign in any
part to the NRCM company, to any other business, the ownership of the IP to the STORM program
and the rights are solely owned by Kumaran, individually.
283. Lazzara was also aware that the real interest, and use of the prop trading account was for
Kumaran individually to build a track record as a CTA, and that the longer term business plan, was for
a CPO called STORM to be formed, which would be managed, under the typical hedge fund structure
by a General Partner (G.P.) called Nefertiti Asset Management, LLC (“NAM”). Lazzara also was
informed that NAM, intended to and did have other partners, and persons who would have
membership stakes in NAM, and that the STORM Fund, LP would be traded by Kumaran as the CTA.
284. The STORM trading strategy was owned, invented and developed by Kumaran starting back in
2011, and had been existence prior to NRCM being formed. At no time was NRCM an owner or had
any rights, title and interest assigned to it and NRCM at no time had any membership interest into the
hedge funds, or the general partner, or NAM, or intended to be any residual beneficiary.
285. Kumaran exclusive ownership, title and interest to the STORM Program was to derive substantial
economic and returns over the long term, for which is owns the sole intellectual property rights in and
throughout the world in perpetuity.
286. Lazzara was also notified, that not only was Kumaran registering the CPO and fund called
STORM, that it was forming a General Partner called Nefertiti Asset Management, “NAM”, and it was
using the prop account, for the purpose and long term benefit of a hedge fund, to derive substantial
competitive advantage in options trading, from which Kumaran would derive substantial economic
benefit and value. The disclosures included that Kumaran had already passed the Series 3 and was in
the process of registering as a CTA.
287. Kumaran advised Lazzara at the time of initial dialog, thar she had an extensive background in
risk management consulting and software where she had run her own successfully risk consulting
business and was the sole owner of various proprietary risk management software programs under a
separate business called Timetrics. The intellectual property and algorithms of the risk software are not
owned (and were never owned) or assigned in any part to the NRCM company, and are solely owned
by Kumaran, individually.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 53 of 150

SAC Vision - Page 53


288. Kumaran licensed use of its technologies to the hedge funds but remains the sole owner and
inventor of all trade secrets. Kumaran disclosed to Lazzara that she is a professional risk management
services provider, and had derived substantial economic benefit and income from the use and license
and access to its risk programs.
289. Kumaran also advised Lazzara it was the owner, developer and inventor of advanced CME
compliant risk management software for quantification of commodities options and futures risk.
Lazzara knew, that these capabilities and provision of services, were in direct competition with those
of John Felag and HRF, and those who are providing “risk services” to ADMIS.
290. Kumaran also advised Lazzara, that she had had invested substantial resource, time and effort to
develop proprietary commodities futures options trading algorithms, which could give her a substantial
competitive advantage in the options on futures, and generating returns for investors, and the purpose
of opening which were for launching shortly thereafter.
291. Therefore Lazzara also knew Kumaran’s option trading programs, the STORM trading program,
and risk management services, software and programs derive substantial competitive advantage.
Kumaran had also invested substantial money and capital to form the hedge funds and entities, for
which it intended to compete, and grow a trading business, from which it would derive substantial
economic advantage. By virtue of its secrecy of its options trading programs, Kumaran would have
unique competitive advantage as a CTA and CPO in being able to attract capital, register its funds and
grow its career as a commodities trading advisor, commodities pool operator.
292. Lazzara knew and had material information that Kumaran’s career in both risk management
services, consulting, software design as well as Kumaran’s options trading algorithms and STORM
were in direct competition with the competing lines of business of HRF, Boshnack, Rothman, Felag,
HRHC and the trading arms of its Vision affiliates, their owners, employees and affiliates. Despite the
material conflicts of interest, Lazzara persisted in the fraud.
Lazzara’s sales and solicitation
293. As part of the scheme, to aggressively solicit accounts for ADMIS, using fraudulent and
deceptive sales and promotions, Lazzara heavily sold only ADMIS as an FCM and his website only
navigates customers to ADMIS. As stated supra, Lazzara is substantially motivated to participate in the
fraud, as he received “interest free’ credit and “free” guarantees from Rothman, Boshnack and HRF,
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 54 of 150

SAC Vision - Page 54


in exchange for which he knowingly and fraudulently disseminates their trading programs, across
interstate lines, and knowingly and intentionally,
294. Kumaran was not offered any choices in which FCM it could select, and Lazzara knowingly and
intentionally aggressively pursued Kumaran’s account opening only at ADMIS.
295. Kumaran reasonably relied on Lazzara’s representations, and the numerous public disclosures
made by ADMIS (See Related Case 20-Cv-03873 such as the Corporate Brochure, which contained
numerous misrepresentations about how ADMIS provided “top technologies” and the “best” in
customer service”.
                      C. SUMMARY OF FRAUDULENT CONCEALMENT
296.       On dates including December 18, 2016, January 18, 2017, January 22, 2017 January 30,
2017 Lazzara and Villa knowingly, intentionally, willfully, wantonly, fraudulently concealed and
materially omitted, that by virtue of opening an account at ADMIS, Kumaran’s account would
immediately be disseminated to HRF, Felag, Boshnack, Rothman, HRHC and other Vision affiliates
that were beneficiaries to the transaction in Stamford CT, and other locations in the U,S who were
inherently interested in, and were direct competitors, and had material financial interests in directly
competing entities, including launching their own options trading CTA, to unlawfully acquire
Kumaran’s risk management and options trading strategies.
297.       Lazzara, during the account solicitation process, on dates including but not limited to
December 12, 2016, December 18, 2016, January 12, 2017, January 18, 2017, January 22, 2017
maintained active communications with HRF, Felag, Boshnack, Rothman, HRHC and other affiliates
that were beneficiaries to the transactions as well as the director of the enterprise ADMIS. Lazzara
directly conveyed to HRF, Felag, ADMIS, Boshnack, Rothman, HRHC and other conspirators that
Kumaran was registering as a CTA, and intending to form a directly competing options fund, and that
it would be trading options strategies, in direct competition.
298. On dates referenced above between December 2016 and January 2017, ADMIS, Lazzara, LCI,
in conspiracy with HRF, Boshnack, Rothman, Felag, HRHC and other Vision affiliates who were
trading arm beneficiaries, with intention to deceive, during the sales and solicitations even though
Plaintiff was requesting specific information about the fees and commission, the policies and
procedures of risk management and other statutory disclosures required about material information at
ADMIS, Lazzara, LCI and ADMIS.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 55 of 150

SAC Vision - Page 55


299. With the full knowledge and participation of, willfully wantonly, intentionally, and with scienter
to deceive, fraudulently concealed and materially omitted to disclose and material information about
ADMIS business, operations, fees, guarantees, risks, all of which are material required disclosure
under the CEA, and for which Lazzara, LCI and ADMIS had a statutory duty to disclose. ADMIS,
Lazzara, LCI had a duty also to disclose the material conflicts of interest in the HRF defendants
directly competing options trading business lines.

300. The fraudulent misrepresentation and omissions, included but not limited to fraudulently
concealing that :
   that ADMIS had material risk management policies and procedures that required Kumaran’s
   account be handled and fully disclosed to its competitors, HRF, Felag, Boshnack, Rothman, HRHC
   and other affiliates, owners and employees, in violation of the statutory duties to disclose; 5
   a.     that ADMIS had materially outsourced the handling of margin calls and the CFTC had not
   approved any outsourcing of risk management duties to its competitors, HRF, Felag, Boshnack,
   Rothman, HRHC and other affiliates, owners and employees to misappropriate trade secrets, which
   included delegation of authority to liquidate its account, extend credit on the account and place
   trades on the account without customers knowledge, consent or permission in violation of the
   CEA;6

    b. that unauthorized fees, would be added after account opening, concealed prior to the account
    being open and not disclosed or consented to the customer or trader, for the benefit and profit of its
    direct competitors, to deplete its performance in unfair comeptition.. These fees are being charged
    in express violation of the CEA. See also CFTC 33.7 and NFA Rule 2-26.

    c. that all Kumaran’s STORM CTA trading strategies, confidential and proprietary information,
    trade secrets, would be disclosed to its competitors and other directly competing NFA Member, in
    unfair competition, without customers and CTA’s knowledge, consent and permission, outside of
    the laws of the CEA and Federal law. 7

    d. that the owners of the disbarred Vision, Howard Rothman, Robert Boshnack and HRF, with
    directly competing activities, had extended material personal financial guarantees on Plaintiff’s
    accounts, which were material considerations to which Plaintiffs would have made a decision to
    not open an account, and chosen to do business elsewhere in violation of the CEA. 8
301.       The concealment of these authorizations and operations, and policies and procedures on
Plaintiff’s transactions were material. Plaintiff reasonably relied to its detriment on the
misrepresentations made by and on behalf of the Defendants, and have been harmed accordingly.

5
  See CFTC 1.11, CFTC 1.55, CFTC 33.7, NFA 2-26, NFA 2-29, NFA 2-2;
6
  See CFTC 1.11, 7U.S.C.§ 2 (c)(v)(IV),15 U.S. Code § 78g (2)(A),§ 78g (2)(B), NFA 2-26 17 CFR§1.57 (c.), NFA 2-26
/ 17 CFR § 1.55 Part (k);
7
  See also in violation of NFA 2-4 Int Notice 9061 and DTSA;
8
  See also NFA 2-26/CFTC 1.55;
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 56 of 150

SAC Vision - Page 56


302.      Defendants and its conspirators knew that, if Plaintiff, knew of the foregoing concealments,
omissions and other misrepresentations and HRF, Boshnack, Rothman, Felag, HRHC Kumaran would
chose not to business with ADMIS, so they intentionally concealed, with intention to deceive.
303.      Each of the defendants in the named conspiracy, herein conspired with one another to
accomplish and to further the objectives of their fraudulent scheme.
304.      All of the acts and omissions of the defendants described throughout this Complaint were
undertaken intentionally. The fraudulent scheme perpetrated by the defendants was designed to, and in
fact did, result in the Plaintiff entrusting business with ADMIS, disclosing its trading strategies and
STORM, under the express laws of the CEA, opening accounts, transferring assets, funds, property and
making payments, while it was being defrauded to disseminate its trading strategies to its competitors,
and unlawfully depleting its profits and withdrawing fees to the benefit of and on behalf of the
defendants, without consent, authorization or knowledge
305.      Plaintiffs had a right, as expressly provided under the CEA, and the laws and Federal
statutes to disclosure of the foregoing information prior to account opening, and accurate, honest and
facts about the handling of its account. The anti-fraud provisions of the CEA, specifically prohibit
fraudulent and deceptive conduct, and the account were fraudulently induced accordingly.
306.   Furthermore, the far reaching pattern of fraudulent conduct by defendants evinces a high degree
of moral turpitude and wanton dishonesty and disregard for the rights of others, which, as alleged
above, has harmed and will continue to harm the public at large, and materially violated the CEA, NFA
Rule and anti-fraud provisions, and merits an award of exemplary and punitive damages.
                            D. HOW PLAINTIFF WAS DEFRAUDED
307. Upon information and belief, in or around December 12, 2016 shortly after initiating
communications, Plaintiffs communicated with Lazzara both in email and also in telephonic
communications specifically about the risk management procedures and policies at ADMIS as well as
their methodologies for margin, As required under CFTC 1.55(k)-(i) and NFA 2-29, NFA 2-2, NFA 2-
4, and 7 USC 6(b) Lazzara was obligated to not deceive and to communicate, the information about the
risk procedures he was aware of. (See Exhibit 20).
308. Lazzara made affirmative misrepresentations that ADMIS had “all the capabilities of risk”
including technological platforms, and was only using CME Span, and materially omitted his
knowledge that risk management was being outsourced to High Ridge. During those initial
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 57 of 150

SAC Vision - Page 57


conversations, Plaintiff Kumaran disclosed it was a Series 3 and in the process of registering as as
CTA and launching various competitive options trading funds.
309. Shortly thereafter, Lazzara, knowingly, willingly, wantonly and with scienter and malice,
promptly contacted Kumaran’s direct competitors, options traders, and risk service providers, John
Felag, HRF, HRHC to perform the options margin test discussed in Exhibit 20, and upon belief other
persons including Rothman, Boshnack, and their affiliates, former disbarred Vision Financial Markets,
LLC, and notified then that a newcomer “competitor”, Kumaran was forming a commodities options
trading hedge fund, which would be of particular competitive interest to them, and also had advanced
risk management strategies for options trading, as a risk services provider.
310. Over other telephonic communications during the same period and also on January 18, 2017
Plaintiffs followed up again in email and telephone inquiring specifically on the risk management
procedures at ADMIS. (See Exhibit 21). Lazzara and LCI both using telephonic communications and
emails affirmatively mispresented that ADMIS were providing risk services, and fraudulently omitted
that any margin or calculations were being outsourced to HRF, Felag and others Vision Enterprise.
311. Lazzara and LCI also made affirmative misrepresentation and material omissions in the
foregoing dialog, to conceal that ADMIS were using an orthodox system called margin allowances and
were not using CME Span. Disclosures about a proprietary margin system were material. (Reg.33.7).
Lazzara also intentionally concealed that discretionary authority and extension of margin had been
outsourced and non-exchange compliant margin rules were being deployed.
312. By concealing this material facts, and misrepresenting who he was speaking to (at all time
affirmatively misstating he was communicating with ADMIS), Plaintiffs were fraudulently induced to
opening an account at ADMIS.
313.   Lazzara’s intent was not in good faith, and acted all times with deceit, anti-trust, unfair market
competition and fraudulently concealed those communications and who was providing risk services
from Plaintiffs. Likewise ADMIS (as argued in related case also provided deceptive and fraudulent
sales literature) See Exhibit 5, 20-CV-3873. Lazzara and LCI as independent brokers had their own
duties to not deceive Plaintiffs.
314.   Plaintiffs also relied upon other documentation provided by Lazzara and available from
ADMIS in its public disclosures (Exhibits 1-5 Ver.Fac20-CV-3873). Moreover, any contracts and
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 58 of 150

SAC Vision - Page 58


agreements that were procured by fraud are void, illegal and unenforceable. Defendants intentionally
attempted to use a deceptive Privacy Policy to contract their way around the CEA.
315.   The Privacy Policy in no event permitted services that failed to comply with the rules and
regulations of the CEA, and did not absolve ADMIS and LCI from their disclosure obligations of fees
being paid to Vision, or mandatory disclosure of the provision of risk services under CFTC 1.55(k)-(i).
Therefore any Privacy Policy was not only procured by fraud, but was void and unenforceable as it did
not comply with the rules of the Act and disclosures specifically for risk services that were being
performed by disbarred individuals who were not permitted to be contracting or providing services on
316.   Lazzara knew, Howard Rothman, Robert Boshnack, John Felag, HRF, HRHC, had a direct
competitive interest in, ran a directly competing HRHC CTA Referral business and Kumaran’s trading
the STORM options trading program, and had a directly competitive professional background in risk
management services, and knew or should have known there was a material conflict of interest in a
competing CTA Referral business gaining unauthorized disclosure and acquisition to the Plaintiffs’
trading records, transaction history, positions, trading data, positions, strikes, premiums and real-time
execution, “trade secrets”, for their possession, control and analysis, which Plaintiffs was using to
launch a hedge fund and for directly competing commercial purposes.
317.   Under the express rules of the CEA, and since HR, Rothman, Boshnack, HRF, Felag, VIA, are
all registered members of the CFTC and NFA, they had independent statutory obligations, which
included but not limited to (a) conducting themselves with commercial honor, integrity and fair play;
(b) not acquiring another CTA’s trading records without their express permission; (c) not participating
or acting in any manner to cheat, deceive or defraud; (d) other strict compliance law prohibiting bad
faith or unethical conduct.
318.   The Commodities Exchange Act, also enforces broad statutory anti-fraud provision, to make it
illegal and expressly prohibited to engage in any form of deception, and fraud and in any way to cheat
another customer or trader. Therefore HRF, Felag, Rothman, Boshnack, HRHC, VIA had independent
duties to disclose to Plaintiffs in its intent and request to disclose or acquire its competitors trading
records, and this conduct required the traders’ consent to gain unauthorized disclosure and acquisition
to Plaintiffs’ trading records, transaction history, positions, trading data, positions, strikes, premiums,
delta, gamma, vega, and option strategies, risk management techniques and real-time execution, “trade
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 59 of 150

SAC Vision - Page 59


secrets”, for their possession, control and analysis including expressly seeking Kumaran’s consent,
prior to its acquisition.
319. As part of the scheme, in wanton regard of the rules, and statues, the members of the Enterprise,
knowingly concealed this dissemination, disclosure and acquisition Lazzara fraudulently concealed his
dialog with Vision, its owners, employees and affiliates and conspired to lure Kumaran into opening an
account with ADM Investor Services (“ADMIS”), whereby Vision could gain full disclosure and
acquisition of Plaintiffs competitive trade secrets without their knowledge and consent.
320. Upon information and belief, and as the defendants, have now launched a directly competing and
substantially similar options trading program as a CTA/CPO, just a few short months after obtaining
Plaintiffs’ CTA proprietary, competitive commodities options trading strategies, and were of direct and
keen interest to and in direct competition with the trading strategies that Vision.
321. Public records show that Vision were alleged to have had of failed supervision and risk
management in directly similar options trading strategies and had clear conflicts of interest in
improperly acquiring the secret workings of competitors options trading and risk management and
trade secrets,
322. Vision was in fact fined over $1.5 million dollars in similar options trading, providing a clear
motivation, to defraud and acquire competing strategies and risk management methods and processes,
and clear economic motivation and concrete benefits in acquiring its direct competitors trade secrets.
323. Despite their own independent obligations and duties under the CEA and NFA Rule 2-4 906 all
defendants including but not limited to Felag, Rothman, Boshnack. Vision Investment Advisors, High
Ridge Futures, that were NFA Members, it was against NFA Rules, to view a CTA’s trading records
without their permission.
324. In wanton disregard for Plaintiffs rights, at no time, did Felag, Boshnack, Rothman or any Vision
affiliates make an attempt to unmask themselves, with scienter, and intention to partake in the fraud, to
improperly gain disclosure and acquisition of their competitors trading accounts, and trade secrets.
Therefore    Defendants     willfully   participated   in   the   concealment   and   secret   background
communications. Vision and Lazzara, knew and intended to conceal their involvement to enact the
scheme, as Kumaran and NRCM would never had opened the account.
325. At no time did the foregoing HRF defendants or LCI defendants ever contact or seek Plainitff’s
permission to have HRF, Felag, Boshnack, Rothman, HRHC, or any of the other defendants acquire,
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 60 of 150

SAC Vision - Page 60


scrutinize, disclose or “monitor” their highly competitive CTA proprietary trading records, on a real-
time acquisition basis, or notify them of their disclosure. In fact, they took material and overt actions,
to conceal, deceive and commit fraud, to perpetuate their scheme, to create an unfair competitive
advantage in the CTA markets, and engaged in willful and wanton conduct to ensure that CTA”s
would not find out. Furthermore, the far reaching pattern of fraudulent conduct by defendants evinces a
high degree of moral turpitude and wanton dishonesty and disregard for the rights of others, which, as
alleged above, has harmed and will continue to harm the public at large, and materially violated the
CEA, NFA Rule and anti-fraud provisions
326. At no time did Plaintiffs consent to or grant permission to disclose their trading strategies,
transaction history, gaining unauthorized disclosure and acquisition to Plaintiffs’ trading records,
transaction history, positions, trading data, positions, strikes, premiums, delta, gamma, vega, and
option strategies, risk management techniques and real-time execution, “trade secrets”, for their
possession, control and analysis confidential and proprietary emails, communications with ADMIS,
financial statements, account balances, trading records, nor did they receive any notification.
                                   E - LAZZARA HAD A DUTY
327. On or around January 27, 2017 and again on or around January 30, 2017 Plaintiffs were given
directives by ADMIS employees that since Plaintiffs’ account was solicited and opened by an
Introducing Broker, Plaintiffs were not permitted to speak directly to ADMIS, and their only
communications should go through be solely with its IB, Trey Lazzara and his business Lazzara
Consulting, Inc. (“LCI”). As stated supra, role of the Vision IB’s as the “spokesperson”, was an
integral l part of day-to-day operations of the scheme, with the purpose of shielding liability from
ADMIS and HRF Defendants.
328.       Plaintiff was therefore given specific instructions that all day-to-day communications
should be handled solely by the Introducing Broker and Lazzara would be responsible for handling
the day-to-day communications and answering intermediary questions and supplying all information
related to the Account on a day-to-day basis and he should be the contact person.
329. Lazzara had sole responsibility to transfer information to Plaintiffs. Therefore Kumaran was
reliant on the honest and accurate information to be conveyed to the customer through the IB Lazzara,
since Kumaran was not permitted to communicate directly to ADMIS.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 61 of 150

SAC Vision - Page 61


330. Therefore LCI and Lazzara were in the business of supplying information for the guidance of
others in their transactions, including the risks protocols and margins on his customers’ and CTA’s
accounts. This put LCI and Lazzara in a position of superiority and influence over Plaintiff, since
Plaintiff did not have direct access to the information from the FCM, and LCI and Lazzara had
superior control over the information and Kumaran and NRCM placed trust, confidence and reliance
on Lazzara to be honest.
331. Lazzara as the Introducing Broker, which is not affiliated with or guaranteed by ADMIS, as a
separate and distinct entity, has an independent duty also not to deceive or defraud.
332. Both Lazzara as the IB, independently from ADMIS as the FCM was under its own independent
set of duties and obligations to convey honest and accurate information related to its customers’
accounts, including but not limited to those under the CEA. (See also NFA 2-2-, 2-4, 2-26, 2-29). In
bad faith, despite the many requests for information on the risk procedures, ADMIS knowingly and
intentionally continued with the fraudulent concealment and omissions.
333. Both Lazzara and ADMIS, bound by the laws and duties of the Commodities Exchange Act,
Section 4(b) has a duty not to deceive, mislead or convey any fraudulent information to Plaintiffs. LCI
as an IB regardless of his directives or clearing relationships, had an independent duty, under the CEA
as well as had to undertake mandatory ethics training, which require brokers not to engage in practices
of deceit, fraud or misrepresentation. Therefore Lazzara, and LCI, since they were not employees of
ADMIS, had an independent obligation to be truthful and make the required disclosures.
334.   In accordance with his independent ethical duties, and independent compliance duties as a
broker, Lazzara and LCI as an NFA member, and a registered IB, were obligated to and had a duty to
comply with Commodities Exchange Act, all CFTC and NFA rules and regulations, and a duty not to
materially mislead Plaintiff, and was also bound by the anti-fraud provisions of the CEA and NFA
rules, which without limitation specifically include NFA 2-2 a provision not to defraud, deceive or
mislead others, and disclosures under NFA 2-26 and 2-29. Further LCI and Lazzara were bound by
the all the ethics and compliance duties of other rules and regulations.
335. Lazzara was aware, due to his position of superiority and influence and control over access to
information, that Kumaran, and other similar situated customers and CTA’s, had to rely on him, as the
source of accurate information Lazzara had a duty to transfer accurate information to Plaintiffs, a duty
to be honest, had a duty to communicate accurate information to Plaintiffs.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 62 of 150

SAC Vision - Page 62


336. Since Lazzara had superior control over the information, and Plaintiffs reasonably relied upon
and placed trust and confidence in the Lazzara to be honest, as is mandated under the laws, rules and
statutes. At all times LCI knew of the relationship with HRF Defendants and its directly competing
HRF CTA Referral program, knew that Plaintiffs account would be disseminated to its competitors
HRF Defendants, knew that risk management services had been outsourced, and knew that additional
fees would be deducted from Plaintiff’s CTA track record to pay HRF – yet he persisted in willfully,
wantonly and intentionally continuing to deceive and omit material facts, with wanton disregard for
Plaintiffs’ rights.
337. Because of Plaintiffs’ expertise in risk management, Plaintiffs’ repeatedly questioned LCI for
information about ADMIS risk management program. With full knowledge of the directly competing
nature of Plaintiffs risk management services business, and Plaintiffs’ competitive options trading
business, and faced with direct questioning about how the risk management program would be handled
at ADMIS, if it opened the account, specifical questions on the types of margining, and electronic
platforms, LCI, willfully, wantonly and intentionally continued to deceive and defraud and materially
failed to disclose that risk management had been outsourced to HRF Defendants, and that by opening
an account ad ATMIS, Plaintiffs’ trade secrets would be disseminated to its competitors.
338. Kumaran was reliant on the accuracy of information to be conveyed to it through the IB Lazzara..
And Kumaran to its detriment did rely upon the information provided by Lazzara.
339. But Lazzara, LCI, and ADMIS took actions to intentionally defraud Kumaran to open the
account, despite direct questions on how ADMIS managed risk, its risk policies and procedures, did
not convey accurate and honest information.
340. Lazzara and LCI (with the knowledge, participation and direction from ADMIS, and HRF
Defendants) materially omitted in all conversations, that John Felag and owner and employees of
Vision in Stamford, CT would be handling risk on behalf of ADMIS.
341.    Only after the account was closed, when Kumaran uncovered the fraud, Lazzara admitted on or
around September 29, 2017 that ADMIS had risk management policies and procedures to disseminate
Plaintiffs and other similarly situated customers and CTA’s confidential trading records to Vision -
policies and procedures by admission that Lazzara had materially concealed at account opening in
violation of the CEA, and NFA 2-26 and NFA 2-29.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 63 of 150

SAC Vision - Page 63


342. Therefore Lazzara, Villa, LCI’s actions and omissions, (with the knowledge, participation and
direction from ADMIS, and HRF Defendants) especially in light of the direct questioning by Plaintiffs
about the risk management program at ADMIS, during the account opening was willful, wanton and
with intent to deceive, and concealed material facts.
343.      Furthermore, the extensive, and far reaching pattern of fraudulent conduct by Lazzara, LCI
and Villa (with the knowledge, participation and direction from ADMIS, and HRF Defendants)
evinces a high degree of moral turpitude and wanton dishonesty and disregard for the rights of others,
which, as alleged above, has harmed and will continue to harm the public at large.
                                    F - ACCOUNT OPENING
344.      Lazzara, LCI, Villa, (with the knowledge, participation and direction from ADMIS, and
HRF Defendants) made overt fraudulent representations or by fraudulent omissions using interstate
wire and telephonic communications to induce Kumaran to open the account at ADMIS, including
materially misleading Kumaran on the fees and commissions, on January 30 2017, blatantly lying
about the risk management program, policies and procedures, in violation NFA 2-26 / CFTC 1.11,
CFTC 1.55 and CFTC 33.7.
345.     On or around January 25, 2017 using interstate wires and communications, Lazzara from his
offices speaking in Austin Texas, speaking to Kumaran in her offices in New York City, (with the
knowledge, participation and direction from ADMIS and Vision Defendants represented that the only
fees and commissions to the account would be $1.50 in commissions and NFA Fees and Exchange
Fees. No other fees were authorized, disclosed or approved, other than NFA Fees and Exchange Fees.
346.   Lazzara in all his telephonic communications and emails communications with Kumaran and
NRCM omitted to disclose either the trade processing fees and transaction fees, which he knew would
be tacked onto the account after opening, and willfully, to enable participation in the fraudulent
scheme, violated his mandator disclosure obligations to disclosure them. In doing so, Lazzara and LCI
violated the anti-fraud provision of the CEA 7 USC 6(B)
347.     On or around January 25, 2017 using interstate wires and communications, Lazzara from his
offices speaking in Austin Texas, speaking to Kumaran in her offices in New York City, (with the
knowledge, participation and direction from ADMIS and Vision Defendants represented that the only
fees and commissions to the account would be $1.50 in commissions and NFA Fees and Exchange
Fees. No other fees were authorized, disclosed or approved, other than NFA Fees and Exchange Fees.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 64 of 150

SAC Vision - Page 64


348.     Plaintiff reasonably relied upon the false information and omission that there were no other
commissions and fees, and subsequently opened account reliant on the information and have been
subsequently substantially harmed as laid out herein.
349.   On or around January 27, 2017 LCI forward to HRF defendants. confidential copies of personal
and private information about Kumaran Confidential and private information under the Federal Privacy
Act, included copies of her passport, home telephone numbers, address, financial statements, social
security numbers, without Kumaran’s consent or permission, in violation of privacy laws.
350.   Once Kumaran had opened the account, as part of the scheme, the account was secretly,
immediately turned over by ADMIS (including full disclosure to and acquisition by HRF, Felag,
Boshnack, Rothman. As more and more errors were documented in the risk services, Vision
defendants, gained unauthorized disclosure and acquisition to Plaintiffs’ trading records, transaction
history, positions, trading data, positions, strikes, premiums, delta, gamma, vega, and option strategies,
risk management techniques and real-time execution, “trade secrets”, for their possession, control and
analysis to unlawfully scrutinize the trading strategies on or around January 31, 2017.
351.    In a repeated and persistent pattern of fraud and deceit, on dates including January 31, 2017
February 1, 2017, March 8, 2017, March 21, 2017, March 23, 2017, and April 10, 2017, Trey Lazzara,
using interstate and wire communications from his offices in Austin Texas, to Kumaran in her offices
in New York City, to conceal the activity by omission and deception used acronyms such as “risk
guy”, “dev team”, “tech team” to disguise HRF defendants involvement, cutting and pasting emails so
as to pretend they originated from ADMIS; masking domain names; making numerous oral and written
misrepresentations; deliberately pretending that “John from risk” works at ADM; when in fact it was
John Felag; materially in some communications deliberately misrepresenting Vision as “ADM risk”
and “ADM” and/or a “division of ADM”.
352. On each instant as itemized in Exhibit 14, Lazzara and LCI knowingly transferred, disseminated
and disclosed Plaintiffs’ trading account, trade secrets and confidential non-public information with its
competitors. At all times Lazzara knew that the information was trade secret and commercially
sensitive, knew that Plaintiffs were launching various hedge funds and registering as CTA’s, knew
Plaintiffs had a directly competing risk services and software business from which they made a
livelihood – and with wanton disrespect, and without Plaintiffs knowledge and consent, Lazzara
continued to forward emails, and participate in HRF, and Visions wrongful and improper acquisition.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 65 of 150

SAC Vision - Page 65


353. Because Plaintiff has also documented to LCI that its strategies were proprietary and being used
for a competitive purpose as a CTA and CPO, Lazzara knew that if Plaintiffs found out or learned of
HRF, Felag, Boshnack and Rothman they would close the account and take immediate action.
354.    Lazzara with his own independent duties as a registered broker of the NFA, not to cheat,
deceive or defraud his customers (7 USC 6B, NFA2-2, NFA 2-29) and his own independent duties to
disclose the fees that were being charged to Plaintiffs to pay HRHC (NFA 2-4, 9005, 33.7(b)(2)) and
his own independent duties to disclose the risk services that were being provided by HRF ), CFTC
1.55(K)-(l), NFA 2-29), overtly maintained a charade to deceive and lie to Plaintiffs.
355.   The CEA prohibits all forms of artifice, scheme, trickery, fraud and deception. Lazzara (with
the knowledge, participation and direction from ADMIS, and HRF Defendants) at all times, materially
omitted and fraudulently concealed HRF’s disclosure and acquisition of its account details knowingly
deceiving Plaintiffs.
356.    Felag, Boshnack, Rothman, HRF, HRHC, their other its owners, employees, and affiliates now
had acquired by fraudulent concealment, full disclosure of and acquisition of all Kumaran’s
confidential and financial trading data on a real-time basis, to analyze, study and monitor its trading
patterns in direct violation of the CEA and Defend Trade Secrets Act Across interstate lines.
357.      The real-time trade secret acquisition of a Kumaran CTA’s timing, execution, volumes,
prices, strikes, triggers, and markets, especially in an options trading strategy, which not only directly
competes with HRF trading affiliates, is the highest level of trade secret misappropriation for traders. It
allows its competitors, to misappropriate not just the transactions, but the exact details, timing and
execution. The foregoing defendants acquire inner workings and execution of their competitors
advantage, statements, were given a real-time disclosure of trade secret misappropriation.
358.      Lazzara, LCI and ADMIS knew the material conflicts of interest, the direct competitors. At
all times Lazzara and LCI facilitated in and participated in the unauthorized disclosure of Plaintiffs
trade secrets across interstate lines to Vision Defendants.
359.      Unknown to Kumaran, Lazzara as the broker responsible for handling the account, had now
improperly given, without Kumaran’s knowledge, consent and permission, full disclosure to each and
every proprietary trade, transaction and confidential information. This information constitutes trade
secrets. At no time did Kumaran consent to this activity.
        Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 66 of 150

SAC Vision - Page 66


                                       G - INITIAL ERRORS
360.        As soon as the account was open, however, risk management handling under the rogue
outsourcing on the account was replete with errors and omissions and gross negligence, and in
violation of exchange rule compliance. The services were performed by unqualified and grossly
negligent individuals, with wanton disregard for their obligations by the illegal and fraudulently
concealed risk management group.

361.         These material errors in calculations and unauthorized outsourcing of material risk to the
unqualified personnel in HRF, Felag, Boshnack. Rothman, and HRHC, violated CME Rule 930, CME
Rule 982, CFTC 1.11-1.15. CFTC 1.55 in violation of CEA and breach of CME rules, including but
not limited to as follows:-
      a.    On or around January 30. 2017 Plaintiff documented material errors and omissions, gross
      negligence, financial fraud and misreporting in the risk department of over 100% of Account
      Value, that misreported account value and margin change in M/D was a negative loss of -
      $31,673 on a $25,000 account within a few hours of trading. The information was false and
      inaccurate and misleading.

       b. On or around January 30,2017 Plaintiff documented grossly negligent errors also reported a
       drawdown of $31,256 dollars (negative/loss) when the account had positive value of around
       $25,000.

       c.    On or around January 30. 2017 Plaintiff documented material errors and omissions, gross
       negligence, financial fraud and misreporting in the risk department and violation of exchange
       rules in performance bond calculation, erroneously requiring additional margin of $21,325 on a
       long option transaction that had a cost and maximum risk of loss of $7.00.

       d. The performance bond errors, material violations of the CME rules, gross negligence,
       material errors and omissions, financial misreporting of over 100% of account value.

                                        H - INITIAL FRAUD
362. When Kumaran questioned the material errors and technological deficiencies in the risk
department, Lazzara, ADMIS and HRF, Felag, Boshnack, Rothman, HRHC, and its affiliates
benefitting from the scheme, for the purposes of this timeline, hereinafter called “HRF Defendants”)
and all of whom were knowingly and actively participating in the scheme to defraud Plaintiff
attempted to cover up the fraudulent scheme, and continued to propagate the deceit and instead
363. On or around January 30, 2017 Plaintiffs requested to speak directly to ADMIS. LCI denied the
request stating the ADMIS doesn’t take calls from customers. Therefore Plaintiff never received the
          Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 67 of 150

SAC Vision - Page 67


“unparalleled” customer service that ADMIS boated about in its Corporate Brochure, and as part of the
scheme to defraud, relied upon the fraudulent and misrepresentations to be made by Lazzara as the
front-person propagating the fraud. (See Exhibit 18, 19, 20-CV-3783 – ADMIS FAC Exhibit 1)
364. Instead Lazzara, despite the material errors in Plaintiffs transactions (See Exhibit 18 and 19),
with the knowledge, participation and direction from ADMIS, and HRF Defendants, took overt actions
to further the fraud and deceit to willfully wantonly deceive Plaintiffs their account was being
managed by solely by ADMIS, and to conceal and omit HRF, and Lazzara made willfully misleading
statements, instigating a pattern of fraudulent acronyms, euphemisms and terminology such as “risk
guy”, dev team”, tech team” and “my risk guy at ADM” and “John from risk”, “HR Risk”, to deceive
Plaintiff that he was speaking to only employees at ADMIS.
365. On several occasions, including those cited in ¶378 ¶J, Lazzara and LCI, with the knowledge,
participation and direction from ADMIS and HRF defendants made affirmative misrepresentations
and/or material omissions which were misleading, incomplete, or dishonest statements to specifically
misled Plaintiffs that John from risk worked at ADM, or risk management procedures was at ADM.
(See Exhibits 18 and 19, and also telephonic communications discussing the same).
              a)    On or around January 30, 2017, Lazzara with the knowledge, participation and direction from
              ADMIS, and HRF Defendants using interstate wire and telephonic communications from his offices
              in Austin Texas, to Plaintiffs offices in New York City, with deliberate intention to deceive, made
              affirmative misrepresentations and/or material omissions to use deceptive terminology that he was
              speaking to “one of the risk guys” at ADMIS, to intentionally mislead Plaintiff that he was speaking to
              risk management employees of ADMIS while intentionally fraudulently concealed and omitted that he
              was communicating with John Felag and others at Vision affiliates, in order to materially mislead
              Plaintiff by concealment, of Vision’s disclosure and acquisition of its account.9 The communications
              were both in email and telephonically when Plaintiffs documented errors and omissions in the risk
              department. This furthered the fraud by deceiving Plaintiffs to believe only ADMIS was handling
              risk.

           b) Lazarra, with the knowledge, participation and direction from ADMIS, and HRF Defendants
           continued to mislead with affirmative misrepresentations and/or material omissions Plaintiff in email on
           January 30 2017, by referring to John Felag and Vision affiliates as the “tech team” 10 and on January
           31, 2017 using misrepresentative acronyms the “Dev team”.11 while intentionally omitting, including
           when Plaintiffs specifically questioned about the risk procedures and being able to speak to the risk
           department at ADMIS. Lazzara intended to mislead Plaintiffs that his communications were with an IT
           department of ADMIS, and not disclose that a rogue and unqualified risk services has been outsourced
           to the disbarred employee s of Vision. Upon information and belief, there was no “tech team” and there

9
   Email LCI on January 30 2017 - That was one of the risk guys. He could not create the risk scenario in his 3rd party risk tool because it would not bring
up those strikes. The tech team is looking at this now..
10
   Email LCI on January 30, 2017 - The tech team is looking at this now. .
11
   Email LCI on January 31 2017 - The issue that you were having is believed to be resolved. There was a patch that was added by the Dev team to OAK
and the customer portal login so everything should look normal now.
          Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 68 of 150

SAC Vision - Page 68

          was no “dev team” and these statements fraudulently omitted the he was really speaking to HRF,
          HRHC, Felag, Boshnack and Rothman. This furthered the fraud by leading Plaintiffs to continue to
          believe only ADMIS were handling risk.

          c)      On or around January 31 2017, Lazzara, with the knowledge, participation and direction from
          ADMIS and HRF Defendants using interstate wire and telephonic communications from his offices in
          Austin Texas, to Plaintiffs offices in New York City, with deliberate intention to deceive, made
          affirmative misrepresentations and/or material omissions, that he works with “a division within ADM
          that focuses heavily on managed futures.. this is a good place for you to be” and misrepresented his
          business relationship with Vision Defendants as with a division within ADMIS. This statement was
          false and untrue, as his relationship he was speaking of to materially conceal he was working HRF its
          owners and employees and affiliates of Vision, by overtly and fraudulently referring to them and
          making material misstatements that were considered “a division within ADMIS”. HRF and their
          affiliates are not a division of ADMIS, and his statements constitute fraud.12 This furthered the fraud by
          leading Plaintiffs to continue to believe only ADMIS were handling risk.

366.            It was now being documented that the so-called sham risk services were replete with errors
and omissions (See Exhibit 18 and 19) and were material breached of the performance under the
ADMIS Contracts. At this time LCI and Lazzara knew that Plaintiffs were being deceived, and they
had not consented to the risk procedures to be outsourced to Vision defendants, and that under CFTC
1.55.(k)-(i), NFA 2-2, NFA 2-29, and other compliance laws, he was prohibited from deceiving
Plaintiffs in any manner whatsoever about the risk procedures. In those emails, and also telephonically,
Plaintiffs also specifically asked to speak to the ADMIS risk guy he was speaking to, and LCI and
Lazzara continued to deny that request, withholding information and concealing who was the
counterpart.
367.        On or around February 1, 2017 using telephonic and wire communications Lazzara in Texas
spoke and emailed to Plaintiffs in NY that he “contacted risk to add buying power to its account”.
These statements materially omitted that it was HRF, Felag, Boshnack, Rothman who were adding
buying power. These action were also procuring material breaches of the ADMIS agreements, and
violations of the CEA rules, as it was expressly prohibited for another IB to add or extend margin or
credit on Plaintiffs account. They were also permanently disbarred from such participation and the
fraud was material. (See Exhibit 19, See Ver.Fac.3668 Section 11)
368.        LCI and Lazzara also continued material omission and to interfere in an procure intentional
breaches of the ADMIS agreement and to violate the “sole discretion” provisions in the ADMIS


12
   Email LCI on “January 31 2017 - ADM is the 8th or 9th largest FCM in the world. I work with a division within ADM that focuses heavily on managed
futures. This is a good place for you to be. It just may take us more than a day to fix some of the issues with your unique situation.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 69 of 150

SAC Vision - Page 69


contract, upon which Plaintiffs had relied that decisions in risk management were being made in
ADMIS’s sole discretion. (See 3873ECF22 ADMIS customer contract ¶1(e), ¶4,¶5,¶7,¶9,¶26)
369.    The emails on January 30, 31 and February 1 also demonstrate gross negligence and material
errors and omissions, rendering impossibility of performance and breaches of the ADMIS agreement
cased by the negligent services at HRF. They also breached ¶11 in non compliance with CME rules
980, 982 etc in performance bond calculations which were material errors and interference.
370.    Lazzara, LCI also materially omitted the fee sharing and the explanation of the overcharges in
the account, and fraudulently concealed the G&F Agreements. (See 33.7(b)(2), NFA 2-4, 9005)
371.   Upon information and belief, the repeated reference to Felag and HRF affiliates as technology
providers, computer development teams, and also “building patches on systems”, HRF defendants may
have had system administrator rights to ADMIS’ portals, including but not limited to Members1. The
online-customer portal, and various IT portals in the back-office.
372.   With security and administrator rights and ability to fix patches in portals, and also Lazzara,
with the knowledge, participation and direction from ADMIS and HRF Defendants, continued to enact
in the fraudulent concealment by mislabeling and representing them as “tech team” or “Dev team”,
upon belief, HRF affiliates and its employees, were authorized to have computer level back-end
administrator rights to all customer and CTA’s confidential trading account at ADMIS. LCI’s referral
to building patches and fixing portals on a real-time basis, were presented as developmental computer
department, which allowed them to gain real-time acquisition to all the confidential trading accounts
and passwords, as an administrator does.
373. Upon information and belief, ADMIS risk platforms, were also being developed by and/or
outsourced to HRF Defendants, Felag, Boshnack. Rothman ,HRHC, HRF and/or other affiliates, giving
HRF and its employees and owners, full administrator and system keys login and password to all
ADMIS Members 1 risk management platforms and customers personal financial records.
374. At all times Lazzara, with the knowledge, participation and direction from ADMIS materially
concealed and omitted that competitors HRF, Felag, Boshnack, Rothman, HRHC and Vision affiliates,
unqualified had gained unauthorized disclosure and acquisition and continued to make fraudulent
representations related to both the risk management policies, and handling of margin,.
375. On or around February 1, 2017 LCI and Lazzara, with the knowledge, participation and
direction from ADMIS and HRF Defendants, using interstate and wire communications admitted more
        Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 70 of 150

SAC Vision - Page 70


material deficiencies, that the risk management group did not have intraday options capabilities to
monitor transactions where Plaintiff or a customer owned 100% of the Open Interest in the Heating Oil
options markets, and then persisted the deceit in failed risk management by claiming “the margin
errors you were having yesterday are resolved” and again misrepresentations in email on February 1
2017 “The issue that you were having is believed to be resolved…There was a patch that was added by
the Dev team…”          and “I believe the patch fixed the problem.”13 However the statements were
materially false when made. (See Exhibit 19)
376. The errors were not resolved, there was no “patch added”, and there was no “dev team”, or
“tech team”. LCI and Lazzara with the knowledge, participation and direction from ADMIS and HRF
Defendants, was instead fraudulently misrepresenting his communications as to be with computer
departments, instead of truthfully disclosing HRF Defendants involvement to illegally add margin and
tamper with the credit on Plaintiffs account, which is expressly forbidden under their registrations.
This conduct violates the black letter law anti-fraud provisions of the CEA 7 USC 6(b).
377.    Rather than be honest, Lazzara, with the knowledge, participation and direction from ADMIS
and HRF Defendants, continued to deceive and mislead and omit that risk management was being
outsourced to HRF Defendants, in Stamford CT, at all times misrepresenting to Plaintiff that ADMIS
was “fixing” the Portal and it the problems would be remedied. Kumaran did rely on Lazzara
representations and in February 2017 made the switch to WTI Crude Oil.
378.    But continuing the fraud and ongoing material unsupervised violations of the Commodities
Exchange Act, the only “fix” that was being fraudulently enacted in Plaintiff’s proprietary account,
was that competitors Boshnack and Rothman (owners of the disbarred Vision) and HRF were given
discretionary authority to artificially add leverage and “buying power” in the account, and using a
non-compliant fictional calculation called “margin allowances”. This grant of rights to Boshnack,
Rothman, HRF, HRHC, and Felag, was expressly without Kumaran’s knowledge and consent, and is
an express violation of the CEA. (See 15 U.S.C. 78g(c)(2)(B)], 17 CFR § 1.57 (c))
379.         Lazzara’s statements were false when made, and wilful, contained material omissions,
wanton disregard for Plaintiffs’ rights, intended to continue to induce Plaintiff to remain trading at
ADMIS, and continue disseminating their trading strategies, for the direct acquisition, use, benefit and

13
  Email LCI February 1 2017 - The issue that you were having is believed to be resolved. There was a patch that was
added by the Dev team to OAK and the customer portal login so everything should look normal now.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 71 of 150

SAC Vision - Page 71


profits of its competitors at HRF Defendants and their directly competing Vision affiliates and various
trading arms as described above, for their use, unfair competition and profit.
380.       When Plaintiff reported the errors, LCI continued the fraud that “ADMIS had fixed it” and
that Plaintiff should switch to Crude Oil, and it was only a problem in Heating Oil.
381.       Kumaran reasonably relied on the representations of Lazzara, that ADMIS computer
department were fixing patches on a portal. Kumaran also reasonably relied on the representations,
that switching to Crude Oil would resolve the problem, and it was a temporary glitch.
382.       At all times Lazzara, ADMIS materially concealed and omitted that competitors HRF
Defendants, had gained unauthorized disclosure and acquisition and continued to make fraudulent
representations related to both the risk management policies, and handling of margin,.
383.       Even though on multiple occasion, Kumaran directly questioned the grossly negligent and
material errors and omissions in the risk management, and, material violations of exchange margin
rules, Lazzara, ADMIS and HRF Defendants all had a duty to be honest, and not deceive, and under
the anti-fraud provisions, to not deceive, cheat or anyway mislead, Kumaran.
384. Instead, Lazzara, LCI, Felag, Boshnack. Rothman, ADMIS, HRF, and their associated entities,
who are registered members of the CFTC, and had independent statutory duties to not mislead, defraud
and cheat, or acquire a CTA”s trading strategies, deliberately, and with malicious intent, continued to
deceive conceal, obfuscate, mislead, and make overt fraudulent representations and directly lie, to
Kumaran to conceal Felag and HRF Defendant’s holding multiple directly competing businesses,
gaining unauthorized disclosure and acquisition to Plaintiffs’ trading records, transaction history,
positions, trading data, positions, strikes, premiums, delta, gamma, vega, and option strategies, risk
management techniques and real-time execution, “trade secrets”, for their possession, control and
analysis and directly competing STORM trading strategies..
385. This pattern of deceit and concealment by the Enterprise, and conspirators, had pervaded for at
that time close to three (3) years since 2014, without being caught, and at the time of Kumaran’s CTA
misappropriation, screenshots from Lazzara’s computer, showed that the Conspirators had enacted the
same pattern of fraud, to improperly acquire and deplete dozens of his other customers and CTA’s
trade secrets and trading strategies. Felag, and Lazzara, with the knowledge and participation of
ADMIS, and HRF Defendants operated with wanton reckless regard for the rights of other traders and
        Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 72 of 150

SAC Vision - Page 72


CTA’s and flagrantly dishonest conduct. At all times Lazzara and LCI facilitated in and participated in
the unauthorized disclosure of Plaintiffs trade secrets across interstate lines.
386.        Furthermore, the extensive, and far reaching pattern of fraudulent conduct by evinces a high
degree of moral turpitude and wanton dishonesty and disregard for the rights of others, which, as
alleged above, has harmed and will continue to harm the public at large.
               I - MORE GROSS NEGLIGENCE IN VISIONS RISK SERVICES
387.        The so-called risk services by Vision were not only unnecessary, not approved by the CFTC
performed by disbarred individuals, they were also replete with errors and omissions. During the
course of trading during the period January 2017 – June 2017 Plaintiffs transactions were impeded by
and subject to multiple occurrences of gross negligence in the area of risk management and Kumaran,
documented screenshots of material errors and omissions in risk management quantification, material
miscalculations of intraday valuation
388.        Vision Risk Group’s errors documented were upwards of 200% of account value, and
contained documented, non-compliant margin calculations in violations of the Commodities Exchange
Act, CME Rules, CME Rule 980, 982, 930A and CFTC 1.11-1.15

389.       Incorporated herein is a further documented list of errors and omissions, that showed a
wanton disregard for the duties to the customer
     a.    On or around March 8 2017, at 1.03pm and 1.50pm and 2:16pm Plaintiffs documented
     gross negligence, material errors and omissions, financial fraud and misreporting in the risk
     department in Crude Oil WTI Derivatives of over $17,000 intraday profit on a $25,000 account
     (about 75% of account value), and its liquidation value over $44,000. The errors were in
     violation of CME Exchange Rules, intraday valuation, MTM and margin .

       b. On or around March 21, 2017 at 4:08pm, Plaintiffs documented gross negligence, material
       errors and omissions, financial fraud and misreporting in the risk department of over 25% of
       Account Value, misreporting intraday liquidation valuation of $28,264.71

       c.   On or around March 24, 2017 Plaintiffs documented gross negligence, material errors and
       omissions, financial fraud and misreporting in the risk department of over 400% of Account
       Value, fraudulently financially misreporting intraday change in liquidating value of $96,660 on a
       $25,000 account.

       d. On or around April 10 2017, Plaintiffs documented gross negligence, material errors and
       omissions, financial fraud and misreporting in the risk department of 734.23% fluctuation in
       margin excess and erroneous 62.95% fluctuation in account value and resulted in material
       misstatements.
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 73 of 150

SAC Vision - Page 73

    e. On or around April 10, 2017 Plaintiffs documented more errors and omissions on the
    ADMIS portals, with material financial errors upwards of $14,000 on a $25,000 account.

    f.    On or around May 12, 2017 Plaintiffs documented gross negligence, material errors and
    omissions, financial fraud and misreporting in the Vision risk department and violations of the
    CEA, misreporting financial valuation of over 400% of Account Value intraday change in
    liquidating value of $93,462.64

    g. On or around May 15, 2017 Plaintiffs documented gross negligence, material errors and
    omissions, financial fraud and misreporting in the risk department of over 33% of Account Value
    misreporting working order intraday margin for buying 1 call options at $9,138.50

    h. On or around May 15, 2017 Plaintiffs documented gross negligence, material errors and
    omissions, financial fraud and misreporting in the risk department of over 100% of Account
    Value, misreporting working order intraday margin for buying 10 call options at $29,136

    i.    On or around May 16, 2017 at 9:24am, Plaintiffs documented gross negligence, material
    errors and omissions, financial fraud and misreporting in the risk department of over 100% of
    Account Value, misreporting intraday Net Liquidating Value of $27,855.35.

    j.    On or around May 16, 2017 at 10:08am Plaintiffs documented gross negligence, material
    errors and omissions, financial fraud and misreporting in the Vision risk department of over
    100% of Account Value, misreporting intraday Net Liquidating Value of $37,445.35.

    k. On or around May 17, 2017 at 1:05pm, Plaintiffs documented gross negligence, material
    errors and omissions, financial fraud and misreporting in the Vision risk department of over
    200% of Account Value, misreporting intraday liquidation valuation of $34,761.10

    l.    On or around May 17, 2017 whereby between 11.37am and 12.30pm Plaintiffs documented
    gross negligence, material errors and omissions, financial fraud and misreporting in the Vision
    risk department of intraday margin calculation are shown within hours apart on the same day
    falsely reporting Plaintiff had suffered a wrongful -$20,520 negative decline in liquidating value
    (which amounts misreporting a derivatives loss of 80.2% financial loss of account value)

    m. On or around May 17, 2017 between 12.30pm and 1.30pm Plaintiffs documented gross
    negligence, material errors and omissions, financial fraud and misreporting in the Vision risk
    department of false reporting of a reversal of intraday gain now of +$17,140.00 (which amounts
    misreporting a derivatives gain of 68.6% financial loss of account value).

    n. On or around May 17 2017 at 1:14pm Plaintiffs documented gross negligence, material
    errors and omissions, financial fraud and misreporting in the Vision risk department of over
    100% of Account Value, misreporting intraday liquidation valuation of $46,001.10.

    o. On or around May 17 2017 at 11:37am Plaintiffs documented gross negligence, material
    errors and omissions, financial fraud and misreporting in the Vision risk department of over
    200% of Account Value, misreporting an enormous intraday MTM Gain and change of
    liquidating value now showing a profit of $68,490
          Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 74 of 150

SAC Vision - Page 74



     p. On or around May 17 2017 at 11:53am Plaintiffs documented gross negligence, material
     errors and omissions, financial fraud and misreporting in the Vision risk department of showing
     errors 300% of Account Value, misreporting intraday liquidation valuation of $53,991.10.

     q.    On or around May 17 2017 at 1:17pm Plaintiffs documented gross negligence, material
     errors and omissions, financial fraud and misreporting in the Vision risk department of over
     200% of account value, misreporting intraday liquidation valuation of $46,481.10.

     r.    On or around May 17,2017 at 1:35pm, Plaintiffs documented gross negligence, material
     errors and omissions, financial fraud and misreporting in the Vision risk department of over
     200% of Account Value, misreporting an intraday liquidation valuation of $54,991.10.

     s.    On or around May 17,2017 at 1:39pm Plaintiffs documented gross negligence, material
     errors and omissions, financial fraud and misreporting in the Vision risk department of over
     200% of Account Value, misreporting intraday liquidation valuation of $54,131.10


390. On many of the foregoing dates, listed above, including but not limited to March 21, 2017, April
10, 2017, May 2 2017, May 12, 2017, Lazzara and LCI agreed that Kumaran’s findings were
accurate and there were grave material deficiencies in the calculations in the risk group. Lazzara
thereby admitted and acknowledged the material deficiencies in ADMIS technological platforms
incapable of handling Derivative Transactions.
391. On repeated occasions Lazzara admitted even his screens had errors in amounts of tens of
thousands of dollars on an intra-day basis and he had no accurate reporting on his IB platform to
monitor the account value intraday. Lazzara further admitted, that ADMIS had “no intraday margin
policy” and acknowledge systemic failures in calculations in risk management stating the company
was “flying blind” and “a disaster waiting to happen”.
392. On or around March 24, 2017, Lazzara admitted that ADMIS were using decades old
technologies, from the eighties, which had known errors in Derivatives trading, and they had been
aware of the deficiencies for years, that ADMIS were incapable of monitoring options on a real-time
basis. These statements materially contradicted the promotional and corporate brochures that had been
supplied to induce Plaintiffs to entrust its CTA trading strategies to ADMIS..
393. The errors and omissions were so pervasive that on or around March 24, 2017 Lazzara
acknowledge the deficiencies and instructed Plaintiff not to use the portals to monitor its position “till
they were fixed”. However they were never fixed, and ADMIS had no intention of, and never did
correct or remedy its material breaches of contract.
          Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 75 of 150

SAC Vision - Page 75


394. Despite the gravity and seriousness of the situation, and Plaintiffs’ repeated requests for
information on the clearly documented errors and omissions and gross negligence in the risk reporting,
intraday margin calculations and handling of risks on its account, Lazzara, LCI (with the knowledge,
participation and direction from ADMIS, and HRF Defendants) persisted in the fraud and deceit in all
telephonic communications and wire communications, with the dates and times in part listed above, to
conceal that risk management and handling of margin had in fact been illegally outsourced to the
unqualified HRF Defendants, their employees, owners and affiliates.
395. In bad faith, even when Plaintiffs sent screen shots of documented errors and omission and
violation of margin ADMIS propagated the fraud and deceit.
396. Lazzara, LCI (and ADMIS, and registered HRF Defendants) had a material obligation and
statutory duty to not provide misleading facts, yet in answer to specific questions on mishandling of
risk, and the procedures being followed for risk at ADMIS, Lazzara willfully, wantonly, intentionally
fraudulently continued to fraudulently conceal that the unapproved rogue risk operation, not disclosed
in the RMP or approved under CFTC 1.11 was being used a shell to disseminate trading strategies, to
its competitors HRF Defendants in Stamford CT.
397. Lazarra in response to the gross negligence and errors and omissions, admitted that ADMIS had
materially deficient electronic platforms, inaccurate Back-Middle-Front office portals, and improper
risk management procedures and technologies which were materially incapable of handling intraday
MTM and margin on commodities derivatives. Such admission demonstrated that ADMIS had made
false and misleading statements in public literatures and disclosure made upon which Plaintiffs relied
were false when made and its failures were material breaches of its obligations.14
398.           With wanton intention to deceive, fraudulently concealed from Plaintiff, was that the
grossly negligent risk services were being supposedly outsourced to the same individuals and
management team, who had cause over $2 million dollars of customer losses in options traders, were
wholly unqualified and using materially deficient technologies and electronic platforms, that did not
even have capabilities to monitor all strikes, and later admitted all their systems were “broken” and
incapable of handling intraday margin on derivatives.




14
     See violation of CME Rule 982, 980, 930, CFTC 1.11-1.15
        Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 76 of 150

SAC Vision - Page 76


399.        The errors and omissions, and gross negligence, demonstrated egregious inaccuracies that
had wanton disregard for the rights of others and were distinguished from the failure to exercise
ordinary care. ADMIS errors and omissions in derivatives were not a careless mistake, but were so
extremely careless that it was equivalent to recklessness.
 400. ADMIS purported retention and illegal outsourcing of unqualified services of Vision
 management that had also caused over $1.5 million dollars of customers losses, also constituted gross
 negligence.
401.        Furthermore, the extensive, and far reaching pattern of fraudulent conduct by evinces a high
degree of moral turpitude and wanton dishonesty and disregard for the rights of others, which, as
alleged above, has harmed and will continue to harm the public at large.
                    J -PERSISTENT FRAUD CONDUCT – RISK INQUIRIES
402. As evidenced below, Lazzara and LCI on several dates, with the knowledge, participation and
direction from ADMIS and HRF defendants in a continuous pattern of deceit, propagated his deception
and fraud, fraudulently concealed by using deceptive terminology and material omission, and also
intentional misrepresentation fraudulently
403. The conduct engaged directly violates the anti-fraud provisions of the Commodities Exchange
Act, as well as NFA Member compliance Rules 2-2 and the anti-fraud provisions of the CEA Plaintiff
was willfully an intentionally deceived.
      a. On or around March 21 2017, Lazzara with the knowledge, participation and direction from
     ADMIS and HRF defendants using interstate wire and telephonic communications from his
     offices in Austin Texas, to Plaintiffs offices in New York City, with deliberate intention to
     deceive, that he spoke to “my risk guy at ADM” to materially deceive Kumaran he was talking to
     ADMIS employees. Lazzara materially concealed by omission and misrepresented his multiple
     communications related to the risk management on Plaintiffs account were with Felag the former
     Vision, the risk management and not ADMIS to deceive and defraud. 15

        b. On or around March 23 2017, Lazzara, with the knowledge, participation and direction
       from ADMIS and HRF defendants using interstate wire and telephonic communications from his
       offices in Austin Texas, to Plaintiffs’ offices in New York City, with deliberate intention to
       deceive, fraudulently concealed and materially omitted that he was speaking to John Felag and
       others at Vision affiliates, and used deceptive terminology that he was speaking to “a risk guy” to
       intentionally mislead Plaintiff, he was speaking to a risk management employee of ADMIS. He


15
  Email LCI March 21 2017 - I just got the following from my risk guy at ADM. Just wanted to give
you an update that I spoke with ADMIS yesterday and they are discussing internally on the best course
of ac on to take and will get back to me with an update maybe today if not early next week.
        Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 77 of 150

SAC Vision - Page 77

      fraudulently concealed he was speaking to was John Felag from Vision affiliates, and materially
      misled Plaintiff by concealment and omission16

       c. On or around March 24 2017, Lazzara, with the knowledge, participation and direction
      from ADMIS and HRF defendants using interstate wire and telephonic communications from his
      offices in Austin Texas, to Plaintiffs offices in New York City, with deliberate intention to
      deceive, made fraudulent misrepresentations, and fraudulently concealed and omitted that he
      received an email “from a risk guy at ADM” in order to willfully conceal and deceive Plaintiff he
      was speaking to ADM. He had in fact received the email and other communications from John
      Felag and others at Vision affiliates in CT< and intentionally misrepresented he was speaking to
      ADM.

       d. On or around May 12 2017, Lazzara, with the knowledge, participation and direction from
      ADMIS and HRF defendants using interstate wire and telephonic communications from his
      offices in Austin Texas, to Plaintiffs offices in New York City, with deliberate intention to
      deceive, used acronyms and short-hand names of “HR Risk” and “ADMIS Risk” to materially
      deceive Kumaran that HR was an acronym for Human Resources. The email was designed to be
      fraudulently conceal and disguise that risk management operations in Stamford Connecticut,
      were being conducted by Vision, instead of ADMIS.

       e. On or around May 12 2017, at around 4.30pm from his cellphone Lazzara, with the
      knowledge, participation and direction from ADMIS and HRF defendants using interstate wire
      and telephonic communications from his offices in Austin Texas, to Plaintiffs offices in New
      York City with deliberate intention to deceive, stated he had spoken to the risk guy at ADM, and
      there was no requirement to post additional margin, The statement was false, he was fraudulently
      concealing his communications with John Felag and Vision affiliates.

       f. On or around May 12, 2017 using interstate wire and telephonic communications, Lazzara,
      with the knowledge, participation and direction from ADMIS and HRF defendants fraudulently
      misrepresented intraday margin requirements on Plaintiffs account and despite the gravity of
      serious CME compliance, material questions by Plaintiff on the risk procedures being used by
      ADMIS, fraudulently concealed margin was being handled by Vision, and that instead Lazzara
      was maintaining active communications with John Felag, Howard Rothman and Robert
      Boshnack and Vision.

       g. On Monday May 15, 2017, at around 6pm, Lazzara, with the knowledge, participation and
      direction from ADMIS and HRF defendants using interstate wire and telephonic communications
      from his offices in Austin Texas, to Plaintiffs offices in New York City NY at 212-431-5098
      made materially fraudulent representations that he had spoken to a risk person at ADMIS who
      had authorized $134,000 of intra-day performance bond margin on Plaintiffs’ account. The
      information was false. In reality, Lazzara had spoken to John Felag and Vision who had
      unauthorized discretionary authority in risk on Plaintiffs account and provided fraudulent
      information on Plaintiffs margining. The fraud was material, and Plaintiff relied on erroneous and


16
  Email LCI Mar 23 2017 “As I mentioned I talked a risk guy today that acknowledged the issue and is going to raise the
issue with the developers. I would suggest not using the portal at all until it is fixed except to view your statements.”
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 78 of 150

SAC Vision - Page 78

     deceitful information in violation of the Commodities Exchange Act. This leverage was more
     than 500% of account value.

      h. On or around May 16, 2017 at or around 8am, Howard Rothman in Stamford CT, and
     Robert Boshnack, in New York City, NY with the knowledge, participation and direction from
     ADMIS and HRF defendants made interstate wire and telephonic communications to Lazzara,
     and were directly managing, overseeing and wrongfully involved in the risks and trading of its
     competitors CTA account, demonstrating their direct oversight made phone calls to Trey
     Lazzara, in Austin TX, and instructed Lazzara to fraudulently conceal their involvement on
     Kumaran’s and NRCM’s account. To perpetuate that concealment, on or around May 16, 2017
     Lazzara, then emailed to Kumaran using interstate wire and telephonic communications to New
     York City,and fraudulently disguised

      i. On or around May 17 2017, Kumaran from its offices in New York City, spoke to Dave
     Glancy directly at ADMIS risk department in Chicago, IL, and inquired why it was receiving
     inconsistent and inaccurate communications, regarding margin requirements. Glancy by
     fraudulently omissions, materially concealed from Kumaran that this authorization came from
     Vision, and directly participated in the fraud to conceal John Felag’s material mishandling of the
     account – despite the serious financial ramifications to Plaintiffs.

      j. On or around May 24 2017, Trey Lazzara, with the knowledge, participation and direction
     from ADMIS and HRF defendants using interstate wire communications from his offices in
     Austin Texas, to Plaintiffs offices in New York City, used “masked domains” and concealed
     emails, to conceal the email addresses and domains of Vision, and misrepresented in email that
     “John from risk” worked at ADMIS to deceive Kumaran that his communications were
     originating from ADM.
404. Lazzara knew the statements were false intended to deceived Kumaran, as ADMIS with wilful,
wanton and scienter had fully disseminated its CTA trading account, to its direct competitors, with full
knowledge that HRF ran both a directly competing options CTA referral business, and for direct use,
profit and unfair competition in their affiliated trading arms.
405. On repeated occasion, using interstate wires and telephonic communications, Lazzara, made
representations that “he spoke to ADMIS”, and that “ADMIS were aware of the problems”. At all ties
he fraudulently omitted he was in fact communicating with John Felag, and HRF Defendants.
406. Given the express requirements of the anti-fraud provisions of the CEA and other NFA
requirements, reasonably relied on his representations that these were employees of ADM and had
reasonably relied on the misrepresentations.
407. On or around April 24, 2017 Lazzara admitted that he, and upon belief with Felag and
Boshnack, were “studying” and “watching” Plaintiffs trading patterns to examine how it had generated
alpha and returns, short term commodities options trading.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 79 of 150

SAC Vision - Page 79


408. After the improper acquisition of traders and Plaintiffs trading program STORM, HRF and its
affiliates, did in fact, copy, use, refer to, upload, download, modify, inspect, scrutinize, dissect, study,
glean from, replicate, for profit and gain, registering a few months later in March 2018, as a directing
competing CTA, Vision Investment Advisors LLC which used, incorporate, modified, parts and
aspects of the STORM program, for use and profits in a commercial and directly competitive
environment called the SPP program, as discussed early, also in short term commodities options
trading
409. Upon information and belief, records showed there are dozens of other customers at LCI who’s
customer accounts and confidential records who had also succumb to the same fraudulent scheme and
who’s accounts were being overcharged fees and disseminated to Vision affiliates.
410. Felag and Vision owners’ Boshnack and Rothman, who were directly overseeing,
knowledgeable and managing the conduct, and Vision affiliates, also actively participated in the fraud,
as they as NFA Members knew, it was prohibited for them to obtain disclosure of or acquisition of
other CTA’s accounts repeatedly and persistent committed fraud to deceive Plaintiff and disguise and
conceal Vision involvement.

                                  K- ACCOUNT INTERFERENCE
411.      On or around April 10, 2017 Plaintiffs notified Lazzara that its registration had been
completed as a CTA on the NFA website and instructed him to make the necessary or required
notifications to ADMIS. Kumaran was still unaware and completely unaware of the rogue interference
412. On or around April 20, 2017 Plaintiffs’ CTA account performance was proving out and showing
higher than average returns in its options trading strategies, estimated at about 12% over sixty days.
413. On or around April 24, 2017, Lazzara using interstate and wire communications from his offices
in Austin, TX, to Kumaran stated expressly that he was “scrutinizing” Plaintiffs’ CTA trading strategy
in STORM Fund.
414. Lazzara comments of dissecting Plaintiffs’ CTA trading strategies, studying and scrutinizing its
algorithms were outside of his express limited duties as an Introducing Broker. Upon information and
belief his dissection and analysis and communications to disseminate Plaintiffs trades were being
conducted together with Villa, HRF, Felag, Boshnack, Rothman, VIA, HRHC. Instead of responding
to an ordinary question related to investigating various additional expiration fees and options charges
that had been charged, and was more interested in how the strategy had generated profits.
          Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 80 of 150

SAC Vision - Page 80


415. Upon information and belief, LCI and was in direct communication with Felag, and Visions’
direct competitor affiliates who had gained unauthorized full disclosure and acquisition to Plaintiffs’
trading records, transaction history, positions, trading data, positions, strikes, premiums, delta, gamma,
vega, and option strategies, risk management techniques and real-time execution, “trade secrets”, for
their possession, control and analysis and were also involved in scrutinizing the performance history
record, after Trey Lazzara’s direct comments.
416. On or around April 25, 2017, LCI, Lazzara, without authorization, and consent,                 upon
unlawfully distributed Kumaran’s and other customer and CTA’s trading accounts to Julie Villa,
another unregistered associated person, also across interstate lines. Villa was located in Hawaii, and
had Lazzara and LCI then provided remote login and emailed distribution to all of LCI’s customers
data (including Plaintiffs trade secrets). Exhibit 22 is a true and accurate copy of Villa working with a
tradeportal.com email account and receiving dissemination of Plaintiffs trade secrets in Hawaii.
417. Plaintiffs did not send their files to Villa, as it was unclear what role she was playing. Villa
claimed she had access and Members 1 logins to everyone accounts from Lazzara. Villa’s role was not
secretarial but clearly customer facing with inner workings of customers’ accounts, and also did not
comply with the registrations necessary as an associated person or branch office. (Exhibit 22)
418. Lazzara’s hasty retention of Villa, failure to follow proper protocols, or to comply with rules,
regulations, and delinquent management of Villa (who remained unregistered as an AP and continued
to moonlight with other entities, including Garwood Securities) may upon information and belief, not
have been properly documented.
419. Upon information and belief, Villa was not an employee of LCI, did not at any time during the
unlawful acquisition of trade secrets and customer data, register with the NFA, and maintained
affiliations with numerous competitive business interests, including Vision defendants.
420. Upon information and belief, Villa, also directly participated in the unauthorized dissemination
of trade secrets, and also given unauthorized dissemination to multiple customers, traders and CTA’s
accounts, to upload, download, study, copy, replicate, modify, analyze, test, scrutinize, glean from,
dissect, use, incorporate on to her home computers, for personal use and benefit, or for the benefit of
others.
421. On or around May 2, 2017 – competitors and strangers – HRF, Boshnack, Rothman Felag,
HRHC, and other employees and affiliates who had been granted unauthorized discretionary authority
          Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 81 of 150

SAC Vision - Page 81


on their competitors Kumaran’s CTAs trading account, in violation of NFA Rules, willfully and
intentionally tampered with financial controls, added on further unauthorized fees, and tortiously
interfered with and sabotage their competitors, Kumaran’s CTA’s trading performance, in express
violation of the CEA, and direct espionage.
422. Without Kumaran’s knowledge and consent, and with scienter, fraud and deception as Lazzara,
LCI, Felag, Villa, Boshnack, Rothman, HRF, HRHC, recognizing their competitor’s account had thus
far proven to be profitable, and overtaking their own CTA’s record, On or around May 2, 2017, Felag,
HRF, Boshnack. Rothman, HRHC and its affiliates, to deliberate thwart competition of Kumaran
CTA’s account, began withdrawing and scalping additional cash deductions from Kumaran’s CTA
performance records (after wrongfully acquiring and obtaining full disclosure of the account from
ADMIS), to reduce the profitability on the account.
423. The “new fees” coincided with Villa’s retention and may also have been diverted to pay
babysitting costs and/or other Lazzara’s personal expenses. No such fees were authorized or approved
by Plaintiffs and are unlawful. The withdrawals starting on May 2, 2017 exceeded $1,000 an
constituted grand larceny. The theft of fees and reduction of Plaintiffs profits was unlawful.
424. The adding or unauthorized fees, midway through a profitable competitors trading account is
expressly forbidden under the Commodities Exchange Act.17 At no time did Plaintiffs authorize,
approve, consent to or grant permission to these fees.
425. Kumaran’s CTA trading strategy relies on accurate prices and calibration to the market. Since it
also transacts commodities options, which sometimes have premiums of less than a $1.00 or as low as
$0.10, concealing an additional of a fee even in the amount of 30 cents was a material adjustment to its
account and deliberate economic interference, that procured breaches of contract and inherent rules and
regulations. (See e.g. NFA 2-4 9005 / CFTC 33.7(b)
426. To disguise and make the addition undetected, the fees did not appear on the online platforms.
The addition of these May 2, 2017 fees caused significant damage to Kumaran’s automated options
trading program and the execution of trades and was a material destabilization of the program,




17
     NFA Rule 2-26 / CFTC Reg 33.7 (b) (2) / CFTC Reg 33.7(c) CFTC Reg 33.7 (f) / NFA Rule 2-4 Int Not 9005
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 82 of 150

SAC Vision - Page 82


427. As a direct result of the malicious and tortious interference Plaintiff’s CTA trading performance
and competitive advantage was materially harmed and it was executing trades not in calibration with
the market and its program was intentionally destabilized.
428. Lazzara and LCI, and ADMIS, in express violation of his duties as an IB, intentionally and
knowingly failed to notify or seek consent from customer, fraudulently concealed the fees, materially
omitted in communications their addition, failed to seek consent from Plaintiffs.
429. The actions showed a wanton disregard for Plaintiff’s rights evinces a high degree of moral
turpitude and wanton dishonesty and was deceitful and prohibited NFA 2-4 / 9005
430. On or around May 5, 2017 Kumaran again requested direct information from Lazzara, to be
conveyed to ADMIS, on the risk management policies at ADMIS. Lazzara, who was concealing and
fully aware that HRF,Felag, Boshnack, Rothman, HRHC and other employees and affiliates were
operating the risks behind the scenes, fraudulently concealed and materially omitted that Vision
affiliates had been delegated authority to handle margin and approvals of risk on Plaintiff’s account.
431. Despite direct requests, on or around May 5 2017 Lazzara, using interstate and wire
communications made deliberately false and misleading statements that ADMIS had “no intraday
margin policy” and acknowledge systemic failures in calculations in risk management stating the
company was “flying blind” and “a disaster waiting to happen”. Again by concealment he omitted
HRF Defendant’s unauthorized handling of margin and risk, that was not approved by the CFTC.
432. On or around May 15, 2017 at around 6pm Lazzara using interstate wire and telephonic
communications from his offices or cellphone in Austin Texas, speaking to Kumaran in her offices in
New York, NY, made affirmative misrepresentations, that he had just spoken to ADMIS, and that
ADMIS had authorized an intraday margin credit of $134,000. The information was false was spoken.
433. On or around May 2, 2017, and until May 17, 2017 Lazzara, with the direct knowledge and
participation of HRF, Boshnack. Rothman, Felag, HRHC, the foregoing as direct competitors,
willfully, wantonly, fraudulently, and intentionally to harm and malicious interfered with Kumaran’s
rights as a trader to fair market participation, unlawfully manipulated credit and margin on Kumaran’s
CTA account, while adding unauthorized fees which began effective May 2, 2017 to willfully
maliciously diminish its competitors Kumaran and its trading strategies STORM performance.
434. On or around May 2, 2017, May 5, 2017, May 12, 2017, May 15, 2017 using interstate wires
and communications, Lazzara, LCI, (acting in direct participation with, and upon belief at the direction
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 83 of 150

SAC Vision - Page 83


of HRF, Boshnack. Rothman, Felag, HRHC, direct competitors of Kumaran CTA and its STORM
program), made the following fraudulent statements, to deliberately mislead Kumaran and fraudulently
conveyed the following misinformation;
   a. that ADMIS had no intraday margin requirement, and the only penalty for trading intra-day was
       a 10% end-of-day overcharge to SPAN, which Kumaran met;
   b. that there was no requirement that Kumaran should reduce positions;
   c. Kumaran was free to transact till expiration with up to $134,0000 of intra-day margin;
   d. there was no additional margin requirement and Kumaran could transact freely, as along as it
       met its end-of-day margin, which Kumaran met;
435. Kumaran complied with and relied upon the fraudulent directives and instruction which were
being tortiously manipulated by its competitors, HRF, Felag, Boshnack Rothman, HRHC.
436. Upon information and belief, Lazzara was not communicating with ADMIS, but instead spoken
to HRF, Felag, Rothman, Boshnack, HRHC and had not received these directive from ADMIS, Instead
HRF, Felag, Boshnack, Boshnack, Rothman, and HRHC, were violating exchange rules, performance
bond calculations.
437. Lazzara, LCI and ADMIS never issued a margin call, as is black letter law, required under
exchange rules.
438. On or around May 17, 2017 Kumaran documented errors and omissions of magnitude greater
than $75,000 in the calculation of valuation and intra-day margin. When Kumaran questioned the
errors, LCI and Lazzara failed to respond.
439. In further malfeasance, wrongdoing, without Kumaran’s knowledge and consent, Boshnack,
Rothman, and Felag were tampering with, interfering with, violating exchange rules, and in gross
negligence and errors and omissions, misstating account and using unreasonable, non-exchange
complaint procedure to inflate Kumaran’s account – with detrimental effects.
440. At all times, including on or around May15, 2017 and May 16, 2017 using interstate wires and
mail communications, Lazzara persisted in the fraud, deceit and misrepresentation, to conceal HRF,
Felag, Boshnack, Rothman, HRHC and their affiliates distribution and acquisition and their grossly
negligent, deliberate and material meddling in its competitor CTA’s account, which was expressly
forbidden under exchange rules, and instead fraudulently misrepresented that ADMIS had authorized
an intraday credit line. The information was false.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 84 of 150

SAC Vision - Page 84


441. In reality, HRF, Boshnack, Rothman, Felag, HRHC and their affiliates had unlawfully
manipulated credit without consent or authorization, causing material harm and wanton and reckless
misguidance to a competitor Kumaran’s CTA account. Their actions were expressly forbidden under
the CEA,.18 They were also fraudulently misleading Plaintiffs on the margin requirements.
442. While continuing the malfeasance, Lazzara, LCI materially concealed and omitted from dialog,
that its direct competitors HRF, Felag, Rothman, Boshnack, HRHC, had fully disclosed discretionary
authority on his customer and CTA’s and fraudulently concealed the outsourcing of risk management
policies and procedures – even when it was evident customers account were suffering financial harm –
and as later learned such risk policies were not approved by the CFTC.
443. Despite the gravity and seriousness of the situation, Lazzara, using interstate wire and electronic
and mail communications, intentionally, repeatedly and persistently continued the deception and fraud,
knowingly misrepresented pretending to Kumaran that he was speaking to ADMIS, and instead
fraudulently concealed and materially omitted that risk management services were being provided by
Felag, Rothman, Boshnack, HRF, HRHC and Vision affiliates.
444. As a result of the rogue risk services, and unauthorized tortious interference by HRF, HRHC,
Felag, Boshnack and Rothman, at the “controls” of his competitors account, who had an unauthorized
grant of discretionary rights on PLainitff’s (a competitors) account, and with material conflicts of
interest, were using a non-compliant, unlawful unorthodox fraudulent margin and credit adjustments to
Plaintiff’s intra-day margin, they willfully, maliciously, intentionally misled Kumaran on its margin,
and then restricted Kumaran’s ability to place trades, and willfully caused substantial losses and harm
to Kumaran’s STORM program, to harm its competitor.
445. Their actions, circumvented the rules, regulations and requirements under CME Span, and
caused an avoidable loss, Kumaran’s CTA track record, damage to its trading ability and the
performance, in direct unfair competition, with malice and scienter, and in express violation of the
CEA, HRF, HRHC, Felag, Boshnack, and Rothman, direct competitors, while systems were replete
with errors restricted Kumaran’s ability to place trades, or take risk mitigating positions.


18
   7 U.S. Code § 2 - Jurisdiction of Commission; liability of principal for act of agent; Commodity Futures Trading
Commission; transaction in interstate commerce: (c.) (v) . (IV) It shall be unlawful for any futures commission
merchant to, directly or indirectly, extend or maintain credit to or for, or collect margin from any customer on any
security futures product unless such activities comply with the regulations prescribed pursuant to section 7(c)(2)(B)
of the Securities Exchange Act of 1934 [15 U.S.C. 78g(c)(2)(B)]
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 85 of 150

SAC Vision - Page 85


446. Under no provision under the CEA, should Boshnack, Felag, Rothman, HRF and HRHC have
had discretionary authority or margin authority on the STORM program, without Kumaran’s consent.
And shortly after the tortious interference and unfair market activity, registered a directly competing
trading program SSP, which substantially mirrors, copies, replicate, incorporate the same aspects of the
STORM program, front-runs Kumaran’s CTA, and direct competes with direct misappropriation of
trade secrets and for use and profit.
447. This is precisely the unfair market participation that the Commodities Exchange Act prohibits.
Boshnack, Rothman and its affiliates have been disbarred from the exchange Vision Financial Markets,
for failure to act in good faith, and unfair and unjust principles of trade.
448. On or around May 17, 2017 Kumaran in New York, ignored directives to not call ADMIS
directly, and finally spoke to Dave Glancey, requesting information on why access had been restricted
to its account, in Chicago, IL, at ADMIS risk department. Glancey, also, by fraudulent concealment,
intentionally omitted and failed to disclose that HRF, Felag, Boshnack, Rothman, affiliates had been
outsourced risk, and then conceded that “Kumaran had not been receiving correct information from
the IB”. Such actions to not convey accurate information were also fraud and direct interference in
Plaintiffs contract.
449. In or around June 15 2017, when Plaintiff spoke directly to a Dave Glancey, at ADMIS, he
agreed that Kumaran did have a $250,000 intra-day margin credit on its account, and that previously in
May, Kumaran had not been receiving “the correct directives” from the IB.
450. Glancey also stated that the information being received was untruthful and ADMIS had not sent
any directives to close the account. Glancey then subsequently referred Plaitiffs to open a new account
but that the “IB was not competent”.
451. During all telephonic and wire communications with Glancy, on June 15, 2017 and other dates,
ADMIS, through Glancy, also knowingly and intentionally concealed the delegation and authorization
had been outsourced to its competitors HRF Defendants. At all times Glancey propagated the fraud and
deceit, and willfully concealed in communications with Plaintiff, that HRF had been the cause of the
interference, third parties had received disclosure and acquisition to the account, and instead referred to
the problem as being caused by Lazzara, the “IB”.
452. To further interfere with Plaintiffs provision of rights to its business, assets and property, on
May 24, 2017 Lazzara sent an email that stated that “ADM sent an email about moving my account”.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 86 of 150

SAC Vision - Page 86


(See Exhibit 23). It was later learned that it was the tortious action and interference of HRF, Felag,
Rothman and Boshnack to cause breaches of the ADMIS Customer Agreement, violate margin rules,
fail to convey accurate margin, and therefore deliberately interfered with and closed Plaintiffs account
at ADMIS.
453. Vision Defendants tortious actions to interfere in Plaintiffs provision of rights, were not only to
interfere with and close Plaintiffs account, but to further cause breaches of the ADMIS Customer
Agreement, violate margin rules, fail to convey accurate margin, and therefore deliberately interfered
with and closed Plaintiffs account at ADMIS.
454. On or around June 17,, 2017, Kumaran from its cellphone in New York City, New York spoke
to Dave Glancy in his offices in Chicago, IL, and discussed the risk management policies on Plaintiffs
accounts. Glancy again fraudulently concealed and materially omitted that Vision had been delegated
authority to handle margin and risk management. In fraudulent concealment Glancy stated the “IB”
was unqualified to handle the account.
455. At the time Kumaran was still materially deceived that only IB was Lazzara and had no
knowledge or awareness of Vision .
456. Glancy knew and had actively participated in the fraudulent concealment that the account had
been outsourced to HRF, Felag, Boshnack. Rothman, HRHC and their affiliates, but fully participated
in the concealment and deception. Glancy then material representations that the fault of mishandling
laid on Lazzara, as the IB, and recommended Kumaran migrated to a new IB.
457. On or around June 8, 2017 Kumaran because of the gross negligence, errors and omissions
began to close its account at ADMIS. At no time did it have knowledge that behind the scenes Vision
were responsible for the risk management services at ADMIS.
458. On or around June 25, 2017 Kumaran closed the account, citing gross negligence in the risk
department and still materially unaware of Vision affiliates disclosure and acquisition to the account.
459. On or around June 29, 2017 Kumaran sent a letter of termination to Lazzara that they had
permanently terminated their relationship with him as an Introducing Broker, citing gross negligence
and mishandling of the account. At the time, Kumaran had still no knowledge of the involvement of
Vision its owners, employees and affiliates.
460. On or around June 27, 2019 Glancy had recommended Kumaran reopen the account at the NY
Office of ADMIS, still fraudulently concealing the activities of HRF Defendants.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 87 of 150

SAC Vision - Page 87


461. On or around June 29, 2017 Kumaran met with Joseph Noce at ADMIS in New York City. Noce
stated the ADMIS Privacy Policy did not permit ADMIS to share Kumaran’s CTA records at all, even
between ADMIS NY and ADMIS Chicago, and that ADMIS policies prohibited the distribution of
trade data. At the time, Kumaran had still no knowledge of the involvement of Vision its owners,
employees and affiliates.
462. On or around September 29, 2017 Noce, an ADMIS NY employee, resent a copy of ADMIS’s
Privacy Policy, that he stated prohibited sharing of customer accounts. Noce stated he was not aware of
any risk management services being outsourced to Vision, or permissions to share confidential records
with third parties.
463. Other ADMIS employees also stated the Privacy Policy expressly forbade the sharing of
customer account information, specifically trading data, even between ADMIS location offices and no
such activity was permitted under ADMIS internal policies.
464. On or around June 30, 2017 Kumaran was still receiving erroneous billing from Lazzara, and
due to high volume of trades, it was noticing discrepancies in some of the financial statements – which
over the summer, once the account was closed – it began to reconcile.
                               L -DISCOVERY OF THE FRAUD
465. On or around August 20 2017 Kumaran through reconciliation and audit, detected that cash
balances in the account ending balances did not tie out, and that unauthorized fees and payments had
been made to deplete its CTA performance by over 3.4% over forty five days, - calculated to be about
18% a year annually, to deplete its competitive valuation of the STORM program, without
authorization and consent, in direct and targeted unfair market competition.
466. The withdrawal of unauthorized “trade processing” fees starting on May 2, 2017 was an express
violation of the Commodities Exchange Act, as well as willful, wanton and intention tortious conduct
to deplete and reduce profitability of its competitors track records, which would be used in direct
competition with VIA, and HRF’s CTA referral business. Upon information and belief, the formed
FCM Vision also operated with trade-craft of adding additional fees and charges of “trade processing
fees” and “transaction fees” to inflate and exceed the charges under the Commodities Exchange Act.
Kumaran never consented to fees being added, in breach of the
467. The front-loading and excessive charging of fees, were symptomatic of the long standing bad
faith conduct of Boshnack who had an predatory pattern of charging CTA’s 6% a year or more, in their
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 88 of 150

SAC Vision - Page 88


CTA referral business. (See supra) Therefore they had direct motivation to tamper with and reduce
profitability of the competing STORM program.
468. Kumaran promptly notified Lazzara who repeatedly stalled and prevaricated in response.
469. ADMIS own reporting systems were incorrectly reconciling Kumaran’s CTA performance
records, as the “unauthorized fees” to HRF were not calculated in the one of annual reports, thereby
showing lower than reported cash balances in the accounts. These were also material financial errors
that are expressly prohibited in the financial reporting requirements of the FCM.
470. In email on or around September 27, 2017 Kumaran, specifically questioned to Lazzara, LCI
what the “trade processing fees” and “transaction fees” were, what the difference was, and why some
appeared and disappeared off the reports and specifically requested information on whom the
beneficiary was on the fees, and requested clarification that ADMIS was the sole beneficiary of these
unorthodox fees. (See Exhibit 9)
471. Instead Lazzara, without explanation, attempted to suspiciously and hastily refund the “trade
processing fees” – once caught - and claimed they were billing errors. However this information was
false was made, because Kumaran was later provided with the Guarantee and Fee Agreements, (See
20-CV-03668 ECF 31).
472. Again in bad faith, and willful, and wanton disregard for Kumaran’s rights Lazzara failed to
provide answers to his Kumaran, on important questions on who the beneficiary of the trade processing
fees and transaction fees on its account, and refused to respond on the recipient.
473. Lazzara however never refunded the transaction fees, and his explanations that they were
exchange clearing costs, were also materially false when made, as they “disappeared” off the reports
on May 2, 2017, the same date the trade processing fee appears, and exchange fees, cannot be
removed. Upon information and belief, these fees were also part of the fee structures contained in the
Guarantee and Fee arrangements, and that Lazzara had fraudulently represented were “Exchange
Clearing Costs”.
474. On or around September 20, 2017 Kumaran uncovered emails that which had copied externally
that suggested that confidential communications about to Kumaran’s trading account had been shared
via email. Kumaran immediately started to question Lazzara and seek clarification on whether
unauthorized disclosure or unauthorized involvement had been given to its account an unauthorized
third party called High Ridge.
          Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 89 of 150

SAC Vision - Page 89


475. Lazzara in bad faith, failed to respond timely to the legitimate questions.
476. On or around September 26, 2017 and September 27, 2017 Kumaran persisted in contacting
Lazzara, demanding information on both the account overcharges, and for identification of what role
and what purpose HRF played in its account.
477. On or around September 27, 2017 Kumaran learned through the NFA Basic Website, that Felag
and High Ridge were formerly the disbarred Vision Financial Markets LLC. Information that was
showed hundreds of reparations cases, and bad faith conduct occurrences and complaints.
478. On or around September 29, 2017 after multiple emails, seeking explanations from the
introducing broker Lazzara, who for over nine months had engaged in a persistent pattern of fraud,
questioned on how unauthorized third parties who appeared to be disbarred “Vision” affiliates had
been copied on emails related to its accounts and sought confirmation if they had had received
disclosure of its confidential accounts, and demanding to know what their financial interest was in her
proprietary trading records as a CTA, Kumaran was alerted to the fraud. (See Exhibit 8)
479. Lazzara on or around September 29, 2017 only months after the account was closed, and in
express violation of the anti-fraud provisions and other disclosure requirements of the CEA, then
finally admitted to the existence of various concealed “ADMIS policies and procedures” and that he
was following that required him to “seek approvals” from Vision affiliates and employees. This
admission, proved that Lazzara, LCI, Villa, ADMIS and all Defendants knew of the existence of this
policies and procedures, and wilfully, wantonly and with scienter and deception, knowingly concealed
them before, during and after except until caught.
480. Lazzara’s statement that he was following the procedures of ADMIS to give confidential emails
related to Plaintiffs’ trading account to HRF, Felag affiliates’ demonstrated the willful and deliberate
intent to conceal material risk management procedures at account opening, and during the ongoing
communications, and which he and ADMIS, at all times, had a statutory and mandatory obligation to
be disclosed. Plaintiffs had relied on these statements which contained omissions and
misrepresentations, and would not have disclosed its trade secrets, in direct competition with HRF, if
the prerequisite risk disclosures were made. 19,



19
     See NFA Rule 2-26 / CFTC 1.11, 1.55 and 33.7.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 90 of 150

SAC Vision - Page 90


481. As incorporated in full by reference amended complaint ADMIS, the CFTC had not approved or
authorized the outsourcing of risk management to HRF, and the so-called risk program was not
disclosed in the RMP, and in express violation of CFTC Reg 1.11, rogue, unlawful and authorized, and
operated as a ruse and forefront for the enterprise and misappropriators to accumulate its competitors
trading strategies.
482. On or around October 12, 2018 ADMIS, admitted that it had shared the trading strategies of
Kumaran’s CTA account with its competitors HRF Defendants, its owners, employees and affiliates –
in arrangement for them to provide risk management services. Asthe risk management services
performed were unauthorized, illegitimate,       not approved by the CFTC, they were unnecessary,
unlawful, prohibited, an express breach of contract, and an egregious violations of the rules and were
non-compliant. As documented herein, the unnecessary, unlawful services were also performed with
material conflicts of interest, tortious interference, gross negligence, by unqualified personnel, replete
with errors and omissions.
483.   On or around November 7, 2017, Plaintiff spoke with other ADMIS brokers, TJM securities,
and they had not heard of any legitimate or necessary outsourcing of risk to Vision affiliates.
484. On or around May 11, 2018 spoke to individuals at the CFTC and CME. They were not aware of
any approvals between ADMIS and HRF or its affiliates that permitted sharing of customer accounts,
or any outsourcing in the RMP that was authorized. The purported unlawful, unnecessary risk
management service were fraudulently concealed from the CFTC, and violated CFTC 1.11.
485. On or around August 16, 2019 spoke to James Koutoulas, a former NFA Board Member who
also clears his company futures trading accounts through ADMIS. Koutoulas had no knowledge of any
outsourcing of risk to HRF, Boshnack, Rothman of its affiliates.
486. It was apparent that Kumaran’s was one of many traders, customers and CTA’s that ADMIS
had been giving backdoor disclosure and acquisition to HRF, Felag, Boshnack, Rothman, HRHC, and
their directly competing entities, to unlawfully acquire the trading strategies, trade secrets and financial
information of its confidential futures customers’ accounts. Kumaran, a registered CTA and NFA
Member had not authorized such conduct, and it was fraudulently concealed.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 91 of 150

SAC Vision - Page 91

              SECTION VIII_- DIRECT COMPETITION, USE, PROFIT AND GAIN
487.   On or around March 13, 2018, after fraudulently acquiring Plaintiff’s STORM trade secrets,
confidential and proprietary transaction records and trading history, in violation of the Commodities
Exchange Act, the Defend Trade Secrets Act, and other Federal and State Law, Boshnack, Rothman,
,Rothman Family, LLC (“RF”), Boshnack Family, LLC (“BF”) and John Felag formed and registered
Vision Investment Advisors, LLC, to offer directly competing CTA, and launched a CTA trading
vehicle that it offers to the public, specifically in directly competition to STORM, that substantially
replicates and mirrors commodities options trading program which they calls “SSP” .
488.   The program applies a similar short-term short-options strategy, mirroring the options
portfolio combination of calls and put, with substantially components and architecture of the trading
strategy. The trade secret features that are incorporated are translated to three commodities, Crude Oil,
S&P and Gold, and the features has similar, strikes, volumes, premiums, and time horizon, strike
distance from the money, components and features. The underlying commodity is immaterial and each
strategy works equally on S&P and Crude Oil. Plaintiffs had also disclosed that their strategy was to be
launched in all three commodities (S&P, Crude and Gold).
489.   In September 2017 Plaintiffs in public literature at the CTAExpo in NYC, listed and publicly
announced it would be launching the STORM trading strategy for S&P options.(See Exhibit 24) There
are almost no other CTA vendors other than STORM and SPP offering these particular type of short-
term strategy short-options vehicle. The CTA vendor brochures list no other vendors offering that
matches the
490.    Only six (6) months after, using fraud and misrepresentation, improperly acquiring Kumaran’s
trade secrets, did Boshnack, Rothman, launch a substantially similar and competing offering which
they had no record of publicly offering before.. No such offering existed until March 2018, despite
them being in the business for decade.
491.   The alter-ego trading arms VIA, BF, RF, owned and controlled by Boshnack and Rothman, and
day-to-day operations managed by Felag, share the same offices, personnel, resources, and computers.
Rothman lists himself, with material conflict of interest as the CTA on the account.
492.   The program was launched for directly competing use about nine (9) months, after Kumaran
closed its account, and HRF, Felag, Boshnack, Rothman, HRHC had improperly acquired, uploaded,
downloaded, studied, copied, replicated, analyzed, tested, gleaned from, scrutinized, dissected, used,
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 92 of 150

SAC Vision - Page 92


modified, incorporated Kumaran’s STORM trading strategies. The SSP strategies mirrors substantially
similar components of the directly competing STORM strategies, in non-public components including
trading records, transaction history, positions, trading data, positions, strikes, premiums, delta, gamma,
vega, and option strategies, risk management techniques and real-time execution, “trade secrets”. The
underlying commodity is not material as the trading strategies, as was disclosed in April 2017 applies
to S&P, Crude Oil and Gold, and the STORM fund is in all three.
493. Defendants Vision Investment Advisors, Inc, (“VIA”), owned by Rothman, Boshnack, Rothman
Family, LLC, Boshnack Family, LLC,           became registered as a CTA in direct competition with
Kumaran and NAM and the entities are kept separate from HRHC and HRF, as part of using the
corporate form, to perpetuate the fraud.
494. The Vision Enterprise having willfully, wantonly, intentionally, recklessly, and with intent to
damage and reduced Kumaran’s CTA track record, including on May 2, 2017 directly inflicting more
unauthorized fees to reduce its performance by 18%, knowingly and intentionally impeded its
competitors transactions, fraudulently manipulated margin on or around May 16, 2017, outside of
exchange rules, and concealed directives from ADMIS, causing direct and economic interference in its
competitors trading activities, which were unnecessary and tortious and violated exchange rules, to
directly inflict harm and damage.
495. Vision Defendants willful, wanton activities included but not limited to restricting trading
access, concealing margin requirements, misleading transactional ability, withdrawing more fees, on a
direct competitors account, for which the traders, CTA, had not granted them authorization, and in
direct unfair market competition did, cause significant damage to its competitors, interfered in its
rights, while tortiously and maliciously misappropriating its trade secrets.
496. The actions were performed without Kumaran’s CTA’s authorization, knowledge, permission or
consent, and were used for directly competing activities..
497. Since the HRHC CTA referral business is a “substantial” part of revenue for Boshnack, Felag
and Rothman, it was a material conflict of interest, and a direct violation of the exchange rules for
them to have any part of disclosure to the information, let alone discretionary control on a directing
competing CTA’s account, and the actions of the Defendants, and conspirators, to propagate the
scheme and Enterprise, was with callous disregard for the rights of others.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 93 of 150

SAC Vision - Page 93


498. Having improperly acquired the real-time trading strategies of the STORM Fund, in direct
competition, Boshnack, Rothman, Felag, HRHC, HF, BF, VIA, and the trading affiliates, have used,
incorporated, modified, replicated and mimicked, substantial components of the STORM trading
strategy for use, and profit in a directly competing trading environment, called SPP now front running
STORM, and also to bolster and create a directly unfair competitive advantage of the substantial
business of their directly competing HRF CTA Referral business.
499. These “trading arm” Vision defendants, VIA, RF, BF, Felag, Rothman, Boshnack also maintain
numerous other proprietary commodities options trading accounts, including their own individual
trading accounts, from which they also directly compete, for use and profit, the misappropriated
trading programs, from STORM, and of information and belief, numerous other CTA”s and traders,
and customers, from whom, through the scheme with ADMIS, they improperly and unlawfully
acquired and used for commercial benefit in direct unfair competition.
500.    Upon information and belief, all these trading arm accounts, including the VIA accounts, and
other proprietary trading accounts, clear through ADMIS. Upon information and belief, the numerous
CTA’s under the HRF CTA Referral business, are also clearing through ADMIS,
501.    ADMIS, is therefore a direct beneficiary of the profits of the tortious interference and direct
participant in the willful and wanton misappropriation and use and profit and other actions of unfair
competition. ADMIS generates profit and revenue from the scheme and substantially benefits from the
unlawful and unfair competition.
502. Likewise, Tom Kadlec, the CEO of ADMIS, who serves on the board of the NFA, with direct,
knowledge and participation of the fraud to Kumaran and other CTA’s, engaged in direct unfair market
competition, and individually approved, the “membership rights” of VIA, Boshnack, Rothman to
directly compete with the CTA’s who’s accounts he misappropriated.
503. These actions, for the benefit of ADMIS, were a direct violation of CEA, show bad faith, and
wanton disregard for his CTA’a rights, for which ADMIS has and conitunes to profit at the expense of
his traders and customers, by knowingly engaging in conspiracy, fraud and direct unfair market
participation,.
504. Acting in conspiracy with ADMIS, the Enterprise and scheme generates material, anti-trust,
unfair competitive advantage to VIA, HF, BF, Rothman, Boshnack, Felag, HRHC, the HFR CTA
Referral program and their Vision trading arms, and allows the foregoing defendants, by using their
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 94 of 150

SAC Vision - Page 94


alter-ego affiliates, HRF, and HRHC, with material conflicts of interest, to misappropriate dozens of
customers and traders strategies, and then using separate businesses, front-run and trade against them,
and promote a competing business
505. The HRF Defendants as described above, have a directly competing economic interest in, and
derive substantial revenue line from a CTA referral business and run themselves options trading
strategies, rendering their conflict of interest material, and disclosure and acquisition of Kumaran’s
STORM options trading strategies, a direct target for misappropriation, an intentional failure to
comply with the disclosure laws, and conduct of bad faith, malice. willful and wanton subterfuge and
wanton attempt to target a competitors strategies and performance.
506. While Kumaran was being defrauded, HRF Defendants, knew that Kumaran was an options
trader, knew that Kumaran was a direct competitor, knew they should have sought consent or obtained
Kumaran’s permission as a CTA, yet with willful, and wanton disregard for the exchange rules,
persisted with bad faith, intent to deceive and harm, and continued to propagate the misappropriation
and unfair competition.
507. As described supra HRF, Felag, Boshnack. Rothman HRHC, also own, operate, and receive
direct financial benefits from a directly competing CTA referral business under which they funnel
Assets Under Management “AUM” to a competing network of “High Ridge Futures Recommended
CTA’s” that also trade competing commodities options and futures trading programs, and compete for
AUM in the market.
508. Therefore all defendants, HRF, Felag, Boshnack, Rothman, HRHC, VIA, RF, BF, VBC, VFM,
are in the direct commercial business, of raising AUM, diverting AUM, allocating AUM and soliciting
AUM in competition with foregoing CTA’s who’s trading records and performance they wantonly
depleted, in directly competing options trading strategies, and diverted trading assets away from, and
have substantial motivation in unfair competition to improperly restrict its competitors CTA
performance, and misappropriate successful or competing strategies.
509. After the unlawful and improper acquisition of its competitor Plaintiffs trade secrets, Vision
Investment Advisors, and its other owned and operated Vision affiliates, Howard Rothman Family
Offices, Boshnack Family Office and other affiliates, including their own personal and proprietary
trading accounts have used, incorporated, copied, and profited from the acquisition of Plaintiffs CTA’s
including other similarly situated CTAs trading records which continues today.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 95 of 150

SAC Vision - Page 95

SECTION IX - MAIL, WIRE AND TRADE SECRET FRAUD RACKETEERING ACTIVITY
510. As described herein, the illegal dissemination of trade secrets, withdrawal of moneys from
customer and CTA’s accounts (including Plaintiffs), the charging of unauthorized “trailing fees” on a
per transaction basis from customer accounts, depletion of CTA competitive performance
dissemination of trading records to competitors, the unlawful sales and telephonic solicitations by
Vision brokers including Lazzara, while concealing the G&F Agreements, and concealing the non-
compliant, oral-rogue risk management services (fraudulently concealed from the CFTC under Reg
1.11-1.14 and not permitted under the registration conditions of disbarred Vision Risk Group), were not
necessary, were unlawful, were fraudulently concealed, were replete with errors and omissions, were
performed with reckless and wanton grossly negligence, with scienter and deceit to harm its
competitors were not authorized by or disclosed to the trader as required under the CEA, were
fraudulently paid for and knowingly, violated the Commodities Exchange Act, the Commission rules
of the CFTC, the Defend Trade Secrets Act, and other laws, with scienter and deceit.
511. The objective of the scheme to defraud customers and CTA’s including Plaintiff, which started in
or around August 28, 2014 and has continued and occurred in a continuous pattern until present date,
was illegal, was for all Defendants financial benefit, and allowed Vision defendants to gain
unauthorized disclosure and acquisition of their competitors accounts, disseminate and misappropriate
their trade secrets and gain an unfair competitive advantage, and collect unauthorized overcharges and
fees, disguised in overcharges such as trade processing fees and transaction fees to which the Vision
and its beneficiaries were not entitled to. The scheme involved tortious actions including
misappropriation of customer money, and dissemination of trade secrets for interstate commerce, and
for the improper benefit of Conspirators
512. The purpose and objective of the scheme, was to perpetuate an unregulated dark pool of customer
and trader accounts, of former Vision brokers, that were not subject to the same market participation
rules or laws of the Commodities Exchange Act. The purpose of the scheme was to intentionally
circumvent the rules, and treat the pool, as an unregulated slush fund of trading accounts from which
monies could be purloined, and trading strategies disseminated without consent or knowledge, as
Boshnack, Rothman and HRHC had become a “financiers” of the futures industry, on what is
estimated to be over hundreds of millions of dollars of futures revenue.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 96 of 150

SAC Vision - Page 96


513. Kadlec and Defendants role in the scheme was to knowingly violated the CEA, to intentionally
not enforce the compliance laws, in order to gain illicit unlawfully compensation from the Victims
(including Plaintiffs) futures accounts, and the monies would be stolen for the unlawful purpose to
compensate disbarred owners Boshnack, and Rothman, in exchange for them securing hundreds of
guarantee and credit line to secure the clearing arrangements of about one hundred Vision brokers, that
were impacted when Vision Financial was disbarred in 2014.
514. The scheme additionally was in direct violation of the unfair competition and unfair market place
laws, and was designed to create an unfair competitive trading advantage to HRHC and its trading
affiliates, and deplete and willfully disadvantage to ADMIS traders’ accounts that are CTA’s, and
misappropriate traders information for use and profit, in direct competition with the activities of
Vision, causing significantly damaged customers and trader’s confidential accounts.
515. The schemes operation, facilitated by and through Defendants started in or around November
2014, and knowingly, intentionally, willfully and wantonly failing to abide by numerous NFA Rules,
Commodities Exchange Act rules, and CFTC rules, and permitting illegal and unlawful activity to
continue and although disbarred, engaged in operations that violate the registration requirements of an
FCM and IB to extend credit, margin or guarantee accounts. Defendants facilitated the scheme to avoid
the CEA rules by setting up an undocumented, “oral” rogue risk management services “arrangement”,
for which no legitimate or legally binding contract existed, that was concealed from disclosure
required under the CFTC Reg 1.11 and would not be disclosed to CTA’s and traders (including
Plaintiffs) under CFTC Reg 1.55.
516. The rogue risk management services, for which upon belief no legitimate contract existed, and
the CFTC had not approved under the RMP as required under Reg 1.11-1.14 and had to be disclosed to
customers under CFTC Reg 1.55, were not necessary and were not lawfully rendered, violated
exchange rules, were grossly negligent, were replete with errors and omissions, were performed by
unqualified personnel, on materially deficient platforms, were fraudulently concealed, and required the
unlawfully dissemination of trade secrets across interstate lines, the unlawful overcharging of trade
processing and transaction fees, all of which were not authorized by or disclosed to the customer or
trader as required under the CEA, were fraudulently billed, and were billed at excessive and
unreasonable amounts, deliberately causing depletion of CTA’s performance record, dissemination of
CTA’s trade secrets to competitors.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 97 of 150

SAC Vision - Page 97


517. This objective necessarily required the fraudulent disguise and inclusion of overcharges, fees,
trade processing fees and transaction fees, to be deducted in cash payments from Plaintiff’s accounts,
to be paid across interstate wires to Vision defendants; and the fraudulent disguise and dissemination of
customers and CTA’s competitive trade secrets and trading strategies in violation of 18 USC 1831
across interstate wires to Vision defendants, and to generate significant profits and an unfair market
competition advantage of Vision, and derive and unfair use and profit of its competitors trading
strategies, which Vision trading arms have and continue to use and profit from today in direct
competition.
518. Incorporated herein by reference in Exhibits 14 and 15, Plaintiffs documented hundreds of line
items of unauthorized withdrawals of monies across interstate lines, as well as hundreds of lines items
of dissemination of trade secrets across interstate lines, each counting as a predicate act under RICO
while Plaintiffs accounts were opened in January 2017 – June 2017.
519. The conduct started in or around November 2014 and continues to date and therefore poses an
open-ended continuity of activity. Vision in their MTD have admitted the conduct continues in the
market place today.
520. All documents, communications, emails, letters, correspondence, transaction records, trade
secrets, trading strategies and unauthorized fees and disclosures in connection with the illegal,
impermissible, unnecessary, unqualified, risk services, and illegal extension of margin and credit on
traders accounts (without registrations), and improper quantification of margin in violation of
exchange margin rules, and the fraudulent concealment and misrepresentation thereof, and unlawful
acquisition of its customer accounts, throughout this pleading traveled through interstate wires ,emails,
telephonic communications or mail and were delivered to, acquired from or received by Plaintiffs
including in the Southern District of New York.
521. Every fraudulent communication, electronic computerized statement, and unauthorized fees and
statements, dissemination of trade secrets, unauthorized conduct on a daily basis, and unauthorized
purloining and withdrawal of profits and fees from customers and CTA”s account as itemized in
Exhibits 14 and 15 detailed therein involved at least two (2) use of the interstate mails or wire
communications, including the e-mailing of false statements and concealment of financial records and
concealment of Vision’s unauthorized disclosure and acquisition of Plaintiff’s trading records and
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 98 of 150

SAC Vision - Page 98


account, and every single statements sent electronically to Plaintiffs (of which there are hundreds), and
unauthorized purloining of profits and deduction of fees from Plaintiff’s account.
522. It was foreseeable and of direct and proximate injury, to the Defendants and Conspirators that
making false affirmative misrepresentations and material omissions to Plaintiffs would trigger reliance
by Plaintiffs on the false affirmative misrepresentation statements and material omissions and
concealments in furtherance of the scheme to defraud, including causing Plaintiffs to actually disclose
its trade secrets, sharing its CTA Trading Program, opening, maintaining and transferring funds,
capital, assets, and property including intellectual property to ADMIS, and Conspirators intended for
Plaintiffs to fall victim to the scheme – in turn which illegally generates millions of illegal revenue,
depletes the competitive performance of other traders – at the expense of small CTA’s and start-ups
who were victims of the scheme
523. Every unauthorized fee and deduction at issue as outlined in Exhibit 14, and every improper
dissemination, acquisition, use and profits of its competitors trade secrets, as also described in this
Complain in Exhibit 14, and each and every fraudulent sales and solicitation in Exhibit 15 where
Plaintiffs were induced to rely on the Defendants’ false statements, were a part of the regular and
ordinary conduct of the Enterprise, and the affirmative misstatements and material omissions by
Defendants when Plaintiffs inquired about the Enterprise, and every false representation and knowing
omissions to fraudulently conceal the unauthorized rogue risk operation by disbarred Boshnack and
Rothman, that caused Plaintiffs to be induced to rely on the Defendants’ false statements and
omissions and resulted in Plaintiffs assets, property, funds and moneys being transferred, uploaded,
downloaded, input, copied, monitored, reviewed, acquired, distributed, tampered with, deducted from
Plaintiff’s commodities futures trading accounts using interstate mail and wire communications, and
were each a separate and individual predicate act of RICO conduct misappropriation and unauthorized
charges, as outlined in Exhibit 14 and 15.
524. The fraudulent scheme detailed herein generated thousands of individual deductions and fees
taken out of Plaintiffs and futures customer’s accounts across interstate bank wires, and generated
thousands of instances of where Defendants and their conspirators, unlawfully acquired, transferred,
downloaded, copied, distributed, misappropriated, and acquired their competitors transaction records,
financial information and trade secrets, across interstate lines for use and profit.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 99 of 150

SAC Vision - Page 99


525. As detailed herein, the Defendants fraudulently concealed and disguised Vision Defendants’
unauthorized disclosure to and acquisition of Plaintiffs and other customers and CTA’s accounts and
fraudulently concealed and disguised these overcharges and fees, and using fraudulent communication,
affirmative misrepresentations and material omissions, that were submitted to Plaintiffs via interstate
wires, email or telephonic communications all related to Plaintiff, and also related to other customers
and CTAs as discussed in this Complaint.
526. It was within the ordinary course of business for Defendant with their Conspirators,             to
fraudulently conceal, misrepresent and improperly acquire their competitor CTA’s trade secrets, to
fraudulently conceal and mispresent trade processing and transaction fees to generate unauthorized
overcharges of fees, from Victims and Plaintiffs confidential accounts through interstate wires and
mail and unlawfully deplete CTA’s and Plaintiffs’ performance records in unfair competition.
527. Moreover, the business of fraudulently gaining unauthorized disclosure of customer and CTA’s
financial accounts and trading records, seeking unauthorized fees and payments, and gaining an unfair
competitive advantage by acquiring their competitor CTA’s trading and risk management strategies,
and providing unnecessary and unqualified services, impermissible by the CEA, by each of the Vision
Defendants and the LCI Defendants and ADMIS, at issue herein is regularly conducted by to which
each Vision defendant and Lazzara Defendant is not entitled to and is achieved through the use of
fraudulent communications sent via intestate wires and mail. In other words, discrete fraudulent
misrepresentations, improper acquisition, use and profit from their competitors’ CTA’s trading
accounts, fraudulent concealment of fees, deducting trade processing and transaction fees without
Plaintiffs’ and other customer’s authorization, are each individual instances of mail and wire fraud are
a regular way of doing business for each of the defendants.
528. The Defendants at the direction of and with the knowledge and participation of their owners and
managers, including Trey Lazzara, John Felag, Howard Rothman and Robert Boshnack, and Vision
Defendants, have perpetuated by over action a continuous pattern and continue to permit Vision
Defendants to improperly acquire their competitors’ confidential trade secrets; overcharge fees, collect
and deduct cash payments, fraudulently seek unauthorized fees and payments, and gain an unfair
competitive advantage by acquiring their competitor CTA’s trading and risk management strategies,
and harm Plaintiffs and other similarly situated .customers and CTA’s.
529. Thus, Defendants commission of wire fraud and misappropriation of trade secrets continues.
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 100 of 150

SAC Vision - Page 100


530. As Defendants named in the conspiracy agreed that they would use (and, in fact, did use) the e-
mails, telephonic calls over interstate wires, and false statements over the computerized logins, and
other emailed statements, in furtherance of their scheme to defraud Plaintiffs, including but not limited
to theft of trade secrets and to distribute, disseminate, acquire, use and profit from their trade secrets
and confidential trading accounts, and deduct, steal and purloin unlawful fees not permissible under the
CEA, charging fees and performing unnecessary and unqualified services that are not permissible
under the CEA, these defendants committed mail fraud, as defined in 18U.S.C. § 1341.
531. Vision entities consist of disbarred members (who’s registrations were permanently revoked to
act as an FCM), to perform unnecessary, unqualified services that are not permissible without
disclosures, under the CEA, and then use fraud and other illegal RICO predatory conduct to permit
them to directly engaging in unfair competition, and engage in market place fraud. These defendants
committed mail fraud as defined in 18U.S.C. § 1341.
532. As the Defendants named herein and Conspirators (including their agents, employees) agreed that
they would use (and, in fact, did use) emails, telephonic calls over interstate wires, and false statements
over the computerized logins, and other emailed statements, over interstate wires in furtherance of their
scheme to defraud Plaintiffs to illegally propagate the scheme, violate the CEA, securities laws and
federal laws, in interstate commerce, and to illegally and unlawfully disseminate, distribute, acquire,
use and profit from their trade secrets and confidential trading accounts, and deduct unlawful fees not
permissible under the CEA, charging fees by receiving payment for and performing unnecessary and
unqualified services that are not permissible under the CEA, these Defendants committed wire fraud,
as defined in 18 U.S.C. § 1343.
533. Plaintiffs reasonably relied on the fraudulent representations received from LCI Defendants and
Vision Defendants listed in detail above, including but not limited the material representations that
“John from risk” worked at ADM, and that LCI “works with a division of ADM” that he “just spoke to
his guy at ADM” and “ADM is fixing the problem” and that “ADMIS is extending credit to your
account” indicated above and Exhibit 14 and Exhibit 15 (showing the fraud and misstatements and
how they have suffered significant damage and harm as alleged herein.
534. As the Defendants agreed to pursue the same criminal objective (namely, mail and wire fraud,
and theft of trade secrets), they committed a conspiracy within the meaning of the RICO Act, 18
U.S.C. § 1962(d), and are therefore jointly and severally liable for Plaintiffs’ damages.
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 101 of 150

SAC Vision - Page 101

                                      SECTION X - DAMAGES
535. As a direct and proximate result of the unlawful and fraudulent conduct Defendants and their
Conspirators have wrongfully profited from their fraudulent conduct, and been unjustly enriched, and
that by reason of the foregoing, the Plaintiffs have been damaged, suffered irreparable harm and been
injured in their livelihoods, financial assets, economic advantages, business and property.
536. As a result of the foregoing conduct alleged herein, Plaintiff Kumaran as the sole owner of the
trade secrets, and the STORM trading strategies, has suffered damages that includes without limitation,
irreparable and significant harm in loss of their confidential and trade secrets, STORM trade secrets,
(including its transaction history and trade data), as well as loss of all profits earned by the
competitors, and reasonable royalties that should have been paid to a CTA for distribution and
acquisition of their competitive trade secrets, in amounts to be proven at trial but estimated to be not
less than $1.5 million dollars.
537. In addition Plaintiffs have suffered, economic interference, financial losses in their trading
accounts, depletion and reduction, and losses in CTA’s and CPO performance records estimated to be
not less than 18% a year, damages to her good will and other impacts to the her CTA and CPO career,
reductions to the financial trading account balances, financial losses to their property, and significant
increased legal and compliance costs to its CTA and CPO business, and other due diligence costs and
fees, in amounts to be proven at trial but estimated to be not less than $500,000.
538. Plaintiff Kumaran, individually as a risk management service and software developer, has
suffered losses by Defendants misuse and dissemination of Kumaran’s competitive risk management
software, uniquely developed and designed over twenty years, which Kumaran is the sole owner and
inventor of the trade secrets, by improperly misuse of the account as a testing and debugging facility,
to benchmark and test and misappropriate Kumaran’s risk management systems, and use of Z-Live to
document, monitor, quantify, and debug their materially deficient electronic platforms, and errors and
omissions as demonstrated herein above in Section VII during the period January 2017 until June
2017, without compensation.
539. Plaintiffs (by virtue of opening a futures account) were not compensated for its use of its
software, for use by Defendants as a testing and debugging facility for HRHC Defendants
unauthorized illicit risk services. HRHC Defendants and LCI Defendants have been unjustly
enrichment in the benchmarking, debugging and testing services performed for Z-Live. HRHC
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 102 of 150

SAC Vision - Page 102


Defendants and LCI Defendants’ use of Plaintiffs’ uncompensated risk services, operated outside of
the parameters of any provision of any agreement for Plaintiffs to trade futures. Plaintiffs never
contracted to provide such testing, debugging and IP services, and Deendants’ distribution of that
proprietary and trade secret analysis to its competitors, HRF who provide, directly competing risk
consulting services, for which Plaintiff Kumaran, as the sole owner of the IP and risk software,
received no compensation or license fees, in amounts to be proven at trial but estimated to not less than
$400,000.
540. In addition, Plaintiff Kumaran, as the sole owner of the rights, title and interest to the trade
secrets in its rights and ownership interests of the trade secrets, and the STORM trading strategy and
trading program (which includes its transaction history and trade executions) and Plaintiffs have
suffered “consequential damages” in it valuation and license to its STORM Fund, LP, and valuation of
its CTA and CPO, by the unlawful misappropriation by Vision and Kadlec and Defendants of its
hedge fund, “front running” its trading program, use in direct competition, by its competitors VIA.
541. Plaintiffs have suffered net present value loss, its good will and reputation capital by being
“tarnished” by Vision of the STORM trading program, damages, delays, and interference in it its
performance record and abilities to raise capital, damages, interruptions and interference in their
business operations, delays to their commercial livelihoods and investments in the futures industry,
damages and interference in their hedge funds and commodities options trading pools, increased costs
of business, as well as other significant damages including Kumaran’s loss in present value and futures
profits into the STORM Fund LP, as well as disgorgement of all unjust enrichment by its competitors
HRF, HRHC, VIA, Boshnack, Rothman, in amounts to be proven at trial but estimated to be not less
than $1million dollars. Kumaran is the sole owner of these claims in and to the fund and its trading
programs, and NRCM never had, or never contemplated to have any rights, title, ownership interest in
the trade secrets, trading strategies, or the STORM Fund, LP.
542. Plaintiffs have also collectively suffered damages and financial harm in unauthorized fees and
deductions, actual and realized losses in their trading accounts, estimated to exceed $75,000 in
overcharges, drawdown losses, MTM errors, and other software charges, as a result of the tortious
interference by Vision Defendants, LCI Defendants and Villa, and the tampering with Plaintiffs
account being concealed to pay Vision its owners, employees and affiliates.
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 103 of 150

SAC Vision - Page 103


543. Plaintiffs have suffered additional damages, by Defendants direct participation in the scheme to
procure an unlawful and unjust advantage to its competitors, and VIA’s improper, acquisition and
“front running” of its trading program, for use in direct competition. Plaintiffs have also suffered
damages in the interference in their hedge funds and commodities options trading pools, increased
costs of business, delays and interference into its operations, loss of opportunity costs, as well as other
significant damages including Kumaran’s loss in present value and futures profits into the STORM
Fund LP.
544. Plaintiffs accordingly seek disgorgement of all unjust enrichment by its competitors HRF,
HRHC, VIA, Boshnack, Rothman, LCI, Lazzara, Villa, and the other Vision Defendants in amounts to
be proven at trial but estimated to be not less than $1million dollars.
545. Defendant has wrongfully profited from its fraudulent conduct, and been unjustly enriched, and
that by reason of the foregoing, Plaintiffs have been damaged, suffered irreparable harm and been
injured in their livelihoods, financial assets, economic advantages, business and property.
546. Plaintiff Kumaran, individually, as a CTA, and sole owner of the STORM trading strategies has
also been harmed by the depletion of fair market competition, by the unlawful disclosure and
acquisition of their trading strategies by competitors Vision its owners, employees and affiliates. The
wrongful conduct and misappropriation of Plaintiffs’ trade secrets alleged herein will continue unless
enjoined and restrained by this Court, and is causing and will continue to case great and irreparable
injury to Plaintiff’s livelihoods and business, and is causing and has caused Vision its owners,
employees and affiliates to have improper advantages, positions, and rights in the marketplace to
Plaintiffs’ detriment.
547. Absent injunctive relief, further disclosure and use of Plaintiffs’ trade secrets by LCI defendants,
Villa and Vision Defendants as well as ongoing depletion of performance records, and deduction of
fees, continues to irreparably harm to Plaintiffs confidential futures trading accounts. The unlawful and
unauthorized fees are ongoing and accumulating, causing ongoing financial damages and losses,
depletion to account value and losses from Plaintiffs’ accounts.
548. Furthermore, the far reaching pattern of fraudulent conduct by LCI defendants and Vision
defendants, evinces a high degree of moral turpitude and wanton dishonesty and disregard for the
rights of others, which, as alleged above, has harmed and will continue to harm the public at large, thus
entitling Plaintiffs to recovery of exemplary and punitive damages.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 104 of 150

SAC Vision - Page 104

                                       CAUSES OF ACTION
                                   COUNT I– CIVIL RICO - § 1962(c).


549. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein.
550. 18 U.S.C. § 1962(c) provides, in pertinent part, that “[i]t shall be unlawful for any person
employed by or associated with any enterprise engaged in, or the activities of which affect, interstate or
foreign commerce, to conduct or participate, directly or indirectly, in the conduct of such enterprises’
affairs through a pattern of racketeering activity.”
551. RICO Defendants Boshnack, Rothman, Felag, Lazzara and Villa are material persons and as
such, each is a “person” within the meaning of 18U.S.C.§1961(3) (“RICO Individual Defendants”).
552. Defendants High Ridge Holding Corporation, LLC (“HRHC”), Vision Financial Markets, LLC
(“VFM”), Vision Investment Advisors, LLC (“VIA”), Rothman Family, LLC, (“RF”), Boshnack
Family LLC (“BF”), Vision Brokerage Services (“VBS”), and High Ridge Futures (“HRF”) are
collectively referred to as Vision RICO Entity Defendants. Lazzara Consulting, Inc d/b/a Trade Portal
(“LCI”) is referred to as LCI RICO Entity Defendant. The Vision RICO Entity Defendants and LCI
Rico Entity Defendant are collectively referred to as the RICO Entity Defendants.
553. The aforementioned RICO Individual Defendants and RICO Entity Defendants are collectively
referred to as the “RICO Defendants.”
554. Commencing in or around November 2014 and continuing until present date, the RICO
Defendants, each individually playing a role, engaged in a scheme with ADM Investors Services, Tom
Kadlec, and key insiders at the National Futures Association (named as Defendants in related cases 20-
CV-3873 and 20-CV-3668, and herein referred to as           “Conspirators”), and through a pattern of
continuous and ongoing conduct, formed an association-in-fact enterprise (the “Enterprise”).
555. The Enterprise carried out and continues to carry out a multi-year fraudulent scheme by which
they stole monies, purloined funds, assets, intellectual property, confidential and proprietary
information, and trade secrets, depleted their competitors’ performance, and engaged in other tortious
acts to divert business opportunities, diminish their competitors, and divert their assets and property
away from the businesses and livelihoods of a group of customers, traders, CTA’s and Plaintiffs
(collectively the “Victims”).
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 105 of 150

SAC Vision - Page 105


556. The Enterprise diverted first to HRF (wholly owned by HRHC) and to Felag, who used secret
guarantee agreements from Boshnack, Rothman and HR, and sham illegal oral risk services
arrangements (not permitted under the CFTC Regs) to improperly overcharge fees and reduce
profitability of the Victims, and to improperly acquire their competitors trade secrets accounts, tamper
with the margin on their accounts, extend and reduce credit, and purloin monies profits and fees
without Victims and Plaintiffs’ consent. (“Diversions”).
557. The foregoing conduct both violated common law and federal law, thefts and misappropriations,
and was also illegal conduct under the CEA. The scheme failed to comply with the black-letter laws of
the Commodities Exchange Act and CFTC Rules, under which many of the RICO Defendants
purported to be members, and as such were bound by strict anti-fraud and participation rules. (See
Ver.Fac.3668) The Enterprise then diverted the misappropriations, and thefts of both business,
property to Boshnack and Rothman, and the trading arms of Vision RICO Entity Defendants, who
converted, used and profited from the stolen property to benefit the HRHC CTA Referral service and
launch competing businesses VIA and other Vision RICO Entity Defendants RF, BF, VBS, VFM as
outlined in Section VI above.
558. At all times relevant herein, the RICO Defendants and its Conspirators (defined below) engaged
in and continue to engage in the activities which affected, interstate commerce, as that term is defined
by 18 U.S.C. § 1961(4), and within the meaning of 18 U.S.C. § 1962(c).
559. Among other things, Plaintiffs (New York) engaged in extensive email and telephonic
communications with Lazzara’s Austin Texas Office (Texas) and also received daily statements and
electronic communications from Conspirator ADMIS (Chicago). On essentially a daily basis, HRF and
Felag (Connecticut) engaged in sham risk services to improperly acquire Plaintiffs trade secrets (New
York) and information travelled between the risk management groups of ADMIS (Chicago) and HRF
(Connecticut). Boshnack (New York) supervised and engaged in hands-on monitoring and decision
making on Plaintiffs’ account including shutting access to trading. The information travelled between
New York and Chicago, Texas and, once Villa joined on April 25, 2017 shortly before the destruction
of profits started on May 2, 2017, also travelled to Hawaii on a daily basis. Villa, coincidentally, left
working for LCI on June 19, 2017, just days after Plaintiffs closed its account. The communications to
New York were extensive indicated by Exhibits 14 and 15.
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 106 of 150

SAC Vision - Page 106


560. The RICO Defendants and Conspirators all collectively engaged in extensive efforts to conceal
their misconduct by engaging in the Concealment Scheme, in furtherance of the fraud and to benefit
and gain an unfair competitive advantage to RICO Defendants, and to steal from, misappropriate from
and cause intentional damage to Plaintiffs and to Victims.
561. The RICO Schemes were effected by a long-standing pattern of RICO predicate misconduct
(Exhibit 14 and 15 particularizing wire and mail fraud allegations and criminal misconduct ranging
from misappropriation of trade secrets, to grand larceny to theft.. Each of these foreseeably and
directly caused injury to Plaintiffs’ business and property within the meaning of RICO statue and
numerous common law breaches, as alleged below, thereby directly injuring Plaintiffs.
562. The Diversions were concocted, implement and concealed by the RICO Defendants and
Conspirators as alleged above and below.
                               The RICO Defendants Predicate Acts
563. The objective of the Enterprise (as defined below) is to steal assets, moneys and property of
Victims to RICO Defendants, for profit, gain and financial benefit, in exchange for illegal financial
benefits from Boshnack and Rothman, and hinged on their individual guarantees. (See ECF58.1 ¶2.2)
564. The Enterprise used (and continue to use) predicate acts of wire fraud and mail fraud to steal,
misappropriate and use Plaintiffs and other CTA’s and customers trade secrets under 18 USC 1831, as
well as to purloin and steal monies from Plaintiffs accounts, and engage in illegal overcharging of fees,
and money laundering, all geared to defraud new commodities futures customers and CTA’s.
565. The Diversions/thefts of business, assets, funds, profits and property, including trade secrets that
injured Plaintiffs, were effectuated through Defendants’ pattern of mail and wire fraud crimes and
misappropriation crimes by the RICO Defendants.
566. Each of the emails/mailings/telephonic communications and misappropriations set forth in
Exhibits 14 and Exhibit 15 is an instance of racketeering activity within the meaning of 18 USC
1961(1) because each such act was indictable under 18 USC 1341 and 1343 (mail and wire fraud) and
also 18 USC 1831 el seq, misappropriation of a trade secret. The activities were also illegal and
unlawful as expressly provided for under the CEA. (See 7 USC 13, See Ver.Fac.3668¶359-¶414)
567. The repeated and continuous pattern of fraudulent communications by Lazzara, LCI and Vision
Defendants in each instance of misappropriation and removal of fees are incorporated by reference in
Exhibit 14. Each conveyance occurred through interstate wires and is also described above.
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 107 of 150

SAC Vision - Page 107


568. Each email, text and/or referenced telephone call sent by wire in furtherance of the RICO
Diversions and the RICO schemes to defraud Plaintiffs and other Victims, was integral in achieving
the object of the RICO schemes; to fraudulently obtain money and/or property, including trade secrets
from Plaintiffs and Victims, in violation of law. Each is racketeering activity within the meaning of the
RICO statute.
569. Each RICO Defendant committed wire fraud by participation in the fraudulent scheme which
was furthered by the use of interstate transmission facilities.
570. The crimes particularized in Exhibit 14 and Exhibit 15, and as also described in detail above in
Section VII, form a pattern of criminal acts lasting from August 28, 2014 through the present date.
Plaintiffs’ documentation of predicate crimes are established largely by the RICO Defendants’ own
secrecy and failure to disclose, and overt attempts to conceal the Vision Enterprise.
571. The scheme involves using interstate wire and mail communications, and fraudulent and
deceptive sales and solicitations, to fraudulently induce new customers, CTA’s start-ups (including
Plaintiff) to open and maintain commodities futures trading accounts at ADMIS, and after the accounts
are opened, make repeated fraudulent communications, in violation of the law, materially concealing
that Vision, its owners, affiliates, employees would: (a) gain fully disclosure to their accounts and
trade secrets in violation of 18 USC 1831; (b) unlawfully deduct withdraw and steal cash payments,
disguised as trade processing fees or transaction fees, out of their accounts across interstate lines to
make payments to Vision and procure more favored rates; (c) engage in unlawful margin activity to
suppress the profitability of their competitors CTA accounts outside of exchange rules, (d) be used,
with the direct actions of Boshnack, Rothman and Felag, to engage in direct competition by Vision
Investment Advisors, and High Ridge Holding Corporation, who run a CTA referral program, to front
run and compete with the CTA proprietary trading programs, in unfair competition, after improper
acquisition of Plaintiffs and CTA’s trade secrets, and: (e) engage in other tortious anti-trust activity to
interfere in and divert away profits, asserts, moneys and commercial advantage of its competitors.
572. In furtherance of the Enterprise, the RICO Defendants and Conspirators intended to and
knowingly stole and diverted monies out of Plaintiffs accounts and without Plaintiff’s authorization,
used, copied, downloaded, uploaded, photocopied, replicated, transmitted, delivered, communicated, or
conveyed Plaintiffs’ trade secrets, money, property, assets and business competitive advantage.
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 108 of 150

SAC Vision - Page 108


573. The RICO Defendants and Conspirators also received, acquired, or possessed Plaintiffs trade
secrets, knowing that they had been stolen, obtained, or converted without Plaintiffs authorization in
violations 18 USC 1831 el seq. Each predicate act of misappropriation and theft counts as a pattern of
RICO activity.
574. The Defendants intentionally engaged in these acts to benefit RICO Defendants, with the
knowledge or intent that these acts would injure Plaintiffs and other Victims. The RICO Defendants
each agreed to further, facilitate, support, and operate the Enterprise. As such, the RICO Defendants
conspired to violate 18 U.S.C. § 1962(c).
                                   The Two Criminal Enterprises
575. The RICO Defendants operated and managed the affairs of at least two criminal
enterprises with different but largely overlapping members.
576. The first criminal enterprise is a business entity enterprise (the “Vision Enterprise”), the activity
of which is directed and controlled by its owners Boshnack and Rothman, with a vested management
interest in John Felag. It uses a façade of alter-ego corporate entities to divert property, revenue,
profits, assets, business, intellectual property and monies from Victims to Boshnack and Rothman (all
without their knowledge and consent). HRHC is the successor-in-interest and assignee of Vision
Financial Markets, LLC after it was disbarred in 2014 (as publicly stated in Exhibit11). HRHC is
essentially the same company with a different name, and transferred all assets as VFM in the futures
markets. HRHC’s primary business is its CTA referral and penchant for acquisition of CTA’s. The
Vision Enterprise consists of all the alter-ego affiliates HRHC, VFM and the numerous trading arms
VIA, RF, BF, VBS, and VFM as well as the acquisition arms HRF as Section VI                   The Vision
Enterprise uses HRF and Felag as the front person, using the “corporate forms” and sham services
agreements that are impermissible under the CEA, to perpetrate fraud and to commit the thefts,
purloining and fraudulent acquisition of trade secrets, which are then transferred on vision servers, and
to Boshnack, Rothman and the other alter-egos. The stolen monies, unauthorized withdrawals of fees
are used to fund the operation, estimated to be $10 million a year. Boshnack and Rothman, having
depleted Victims, asserts, trades secrets, property and profits, then registered other alter egos VIA, RF,
BF in 2018 provided another vehicle to use and profit from the misappropriated trade secrets, and
diverted asserts, property and business and to deplete the competitive advantage of Victims.
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 109 of 150

SAC Vision - Page 109


577. Boshnack and Rothman use their illegal agreements, and Vision Enterprise, to engage in other
criminal activity and violate the rules of the exchange. A list of illegal activities is also outlined in 7
USC 13 and Ver.Fac03668 ¶359-414. They deflate and inflate margin, and front load fees as high as
6%-18% on their competitors, and take other overt actions to not engage in a fair market playing field,
including restricting access to trading and forcing losses – all without consent.
578. The Vision Enterprise is a criminal entity enterprise within the meaning of 18 U.S.C. 1961 (4) th
which Boshanck, Rothman and Felag,, by and through that entity, continued the pattern of predicate
crimes they had begun at VFM and subsequently transferred to HRHC, adding new predicate crimes,as
indicated herein. None of the Victims or Plaintiffs consented to transfer fees, property, money, assets
or trade secrets to the Vision Enterprise and the illegal activities are procured by fraud and
concealment.
579. The second criminal enterprise is an association in fact enterprise within the meaning of 18
U.S.C. 1962 (b) and/or conspirator violators under 18. U.S.C 1962 (d) which comprised of Vision
RICO Entity Defendants, Rothman, Boshnack, Felag, and a network of about one hundred Vision
brokers, (not all defendants in this action), particularly in this action Lazzara Consulting, Inc and his
owners and representative Lazzara and Villa, ADM Investor Securities and his CEO Tom Kadlec, (in
related actions 20-CV-3873 and 20-CV-3668), and key persons at the NFA, Wahls and Kiela who
rubber-stamped audits to permit the illegal conduct to go undetected. (The Association Enterprise”).
The Association Enterprise was operated and managed by each of its member in all the ways detailed
herein, and in the Verified Complaints of related cases regarding the operation.
580. The Association Enterprise commenced in or around August 28, 2014 relies upon fraudulent
sales and telephonic solicitations by Vision brokers in this case Lazzara, LCI and Villa and Kadlec,
ADMIS to open commodities trading account at ADM Investor Services and then actively conceal
among other things that (a) fees, overcharges and profits would be stolen from the account funneled
across interstate lines to make personal compensation to Vision’s Enterprise (all of which needed to be
disclosed prior to account opening); (b) CTA’s trading strategies and trade secrets, would be unlawful
dissemination across interstate lines and improperly acquired by Vision Enterprise and its directly
competing CTA referral business; (c) Vision Enterprise and its owners and employees would engage in
sham illegal risk services (not permitted under CFTC Reg 1.11) and without consent having fully
disclosure (all of which needed to be disclosed prior to account opening); (d) Vision Enterprise would
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 110 of 150

SAC Vision - Page 110


have discretionary authority on the accounts, and tamper with an apply non-exchange margin
calculations, and violate exchange laws to penalize its competitors accounts; (e) RICO Individuals
Boshnack and Rothman would place guarantees on traders account thereby improperly and operating
outside of an IB Registration;
581. The Association Enterprise is controlled essentially by the same people all with the aim and
objective of effecting the continued diversions of business, property, trade secrets and monies, and
competitive advantage to the Entity RICO Defendants, and derivatively the individual RICO
Defendants which owned or managed them.
582. RICO Individual Defendants Rothman, Boshnack, Felag, Lazzara and Kadlec (in related case)
and RICO Entity Defendants and ADMIS (in related case), acted as a continuing unit for the common
purpose of obtaining business, theft of monies, property, trade secrets, assets, and intellectual property
for themselves and stood at the top of the hierarchy of RICO scheme, who then directed to engage in
acts which furthered their own illegal schemes to divert monies, business, asserts, property, trade
secrets and intellectual property from Victims to the Association Enterprise and Vision Enterprise.
583.   Each of the Defendants individually and jointly permitted the Enterprises to operate, by their
direct participation in the scheme to intentionally engaged in acts of theft, misappropriation and wire
fraud, as alleged in Paragraphs above and as otherwise herein. The Enterprise also intentionally
includes unlawful conduct and Defendants intentionally did not abide by the CEA and NFA rules that
prohibit the conduct, and is also deemed unlawful under the CEA. (see e.g. 7 USC 13)
584. All Defendants directly benefited from its employees’ and agents’ racketeering activities, and
the racketeering activities of Lazzara, Villa, Felag, Rothman and Boshnack and others were committed
within the scope of their employment while at LCI and/or Vision affiliates. An employee who conducts
the affairs of a business entity through illegal acts is separate from that entity within the meaning of
RICO’s distinctness requirement.
585. Each of the RICO Defendants is a separate and distinct “person” within the meaning of RICO.
Sufficient distinctness exists as between the entities High Ridge Holding Corporation, Vision
Investment Advisors, Boshnack Family, LLC, Rothman Family, LLC, High Ridge Futures, LLC.
Vision Brokerage Services, LLC, Vision Financial Markets, LLC, Lazzara Consulting, Inc, and the
natural persons owning and controlling their activity, to satisfy RICO enterprise-person distinctness,
because they are all separate , distinct legal entities.
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 111 of 150

SAC Vision - Page 111


586. Each RICO Defendant was an is separate and distinct from the predicate crimes of mail fraud
and wire fraud, in which they engaged, because, each had or has legitimate functions and activities,
apart from their criminal activities chronicled in Exhibit 14 (listing detailed wire fraud and 18 USC
1831 detailed chronological events) and Exhibit 15 (listing detailed how each fraudulent statement and
overt act furthered the fraud)
How each of the RICO Defendants Operated and Managed the Enterprise Activity
587. Each criminal enterprise was operated for the common purpose of diverting monies, property,
asserts, intellectual property, commercial advantage, business, profits, trade secrets and economic
advantage away from Victim and Plaintiffs, and concealing what was occurring, so that Plaintiffs for a
period of time would open and maintain accounts at ADMIS, continue to do business with ADMIS
while the fraud and concealment continued, and while behind-the-scenes, their accounts were subject
to theft and misappropriation all profits, business information and trade secrets to the Vision
Enterprise, and instead become a source of unlawful revenue and unlawful acquisition of trade secrets
for the RICO Defendants. This in turn permitted Vision Enterprise to divert assets, money, competitive
advantage, trade secrets and property from its competitors Plaintiffs and other Victims, for their own
use, dissemination, profit and gain, going as far as to damage and shutter their competition with
unlawful margin and account tampering, to shut down their competitors.
588. Each of the RICO Defendants satisfied the operation and management test, each controlling a
substantial part of the activity of the Enterprises as follows:-
589. Rothman and Boshnack as owners and controllers of the Vision Enterprise, directed its alter-ego
affiliates and employees to conceal its individual guarantees, and to misappropriate Victims
confidential information in their accounts and engaged in other criminal conduct, including directing
its employees and alter-ego affiliates to purloin fees, profits and monies from Victims’ accounts,
directing Vision brokers and Felag and HRF to commit fraud and concealment of the Vision
Enterprise, and directly and by instruction to their employees, improperly acquired, stole, transferred
Victims trade secrets on the Vision Enterprise computers, officers and servers to be shared with the
Vision trading arms. Boshnack and Rothman then disseminated, used and profited from the stolen
monies, profits and trade secrets in their alter-ego- trading affiliates HRHC CTA Referral and Vision
Investment Advisors, and RF and BF.
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 112 of 150

SAC Vision - Page 112


590. The day-to-day operations of the Enterprises were run by Felag and HRF (a shell front-façade
corporation) used to perpetrate the fraud by providing illegal unauthorized risk services and
withdrawal of fees that the Victims did not consent to and under black letter law of the CEA, are
required to be disclosed. Felag and HRF then conceal Boshnack and Rothmans’ other enterprise
activity in HRHC, HRHC CTA Referral and the numerous other Vision Enterprise affiliates. Felag and
HRF knowingly engaged in sham risk services agreements, not permitted under the CFTC Reg 1.11,
and unlawfully and actively concealed their arrangements from Victims. The sham risk service
contracts, were used to improperly acquire trade secrets from customer accounts, and steal monies and
fees without Victims consent. Felag and HRF were the key instigators of the day-to-day fraud to
perpetrate customer confidential accounts, private data, steal monies and business property, trade
secrets, asserts and transfer it to the Vision Enterprise.
591. Lazzara, LCI and Villa (unregistered) were the front-sales-team of the Enterprise, and part of the
Vision broker network, who’s day-to-day operation was to use deceptive and fraudulent sales and
solicitation to induce Victims and Plaintiffs into opening accounts at ADMIS, and thereafter in their
ongoing day-to-day operation and management is to persist in the concealment and fraud, making
multiple affirmative misrepresentations and material omissions in their communications over wire
fraud to conceal the Vision Enterprise. Exhibit 15 provides a detailed list of the extensive wire fraud by
the Lazzara RICO Defendants.]
592. The trading arm units day-to-day operations in the enterprise, which were RF, BF, VIA, VFM,
HRHC CTA Referral and VBS were all managed and controlled by Boshnack and Rothman. Felag also
has management authority on the trading and operations of the Vision trading arms. The individual
directed and used the trading arm defendants, to convert, disseminate, used and profit from the stolen
and improperly acquired trade secrets and property and assets of the Victims. The Vision trading arms
entities, and HRHC orchestrated and directed the transfer of monies, property and trade secrets to the
profit centers and through their control and dominion, Boshnack and Rothman instructed concealment
and ongoing fraud to his employees and subordinates continue the unlawful disclosure.
593. Each of the Defendants, individually and jointly, directly acquired financial benefit from the
scheme. The predicate RICO acts set forth herein were carried out on a continued basis for more than a
five year period, were related and similar and were committed as part of the ongoing scheme of
Defendants, one or more of the Vision brokers including in this action Lazzara, to fraudulently induce
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 113 of 150

SAC Vision - Page 113


accounts to ADMIS and then unlawfully misappropriate funds, divert profits, and disseminate CTA’s
trade secrets and strategies to Vision Defendants, and unlawfully deduct cash and transfer it to Vision
Defendants, and, if not stopped, such acts will continue into the future
  The RICO Defendants Active Concealment of the Predicate Crimes from Plaintiffs /Victims
594. Each of the Defendants actively concealed information from Plaintiffs in all the ways alleged
above and as set forth in Exhibits 14 and 15, to impair and prevent Plaintiffs from learning about the
existence of and harm being caused by the racketeering activities described above.
595. Concealment of RICO predicate crimes is itself a predicate crime pursuant to 18 U.S.C. § 1961.
Here many of the RICO Defendants’ acts of concealment were orchestrated and directed through wire
and mail communications, violations of 18 U.S.C. § 1341 (mail fraud) and/or 18 U.S.C. §1343 (wire
fraud) and misappropriation and theft of trade secrets under 18 U.S.C. § 1831 el seq using fraud,
misrepresentation and deception, and, hence, instances of “racketeering activity” within the meaning of
18 U.S.C. § 1961(1)(B) as well as through theft and concealment of the fees and itemized withdrawals
and transfers to the Vision Enterprise, which as of concealment are predicate crimes.
                           RICO Defendants’ Pattern of Criminal Conduct
596. The RICO predicate misconduct and diversions of payments and business to Vision Enterprise
were made continuously between September 2014 and until present date, including the period of time
Plaintiffs fell victim to the scheme between December 2016 and June 2017, establishing a pattern and
open ended continuity and a period in excess of two year of predicate crimes.
597. As admitted by Vision Defendants in filings on the record, ECF37, on December 1, 2020, this
pattern of activity poses a specific threat of repetition extending indefinitely into the future, and
continues to harm to the present day therefore being open ended pattern.
598. No statement, public document, literature, marketing documents, solicitation, used to solicit and
induce the account at ADMIS, including those in Ver.Fac.03873 Exhibits 1-5 with public disclosure
documents reviewed related to ADMIS clearing business from 2014-2017, and/or emails and
telephonic wire solicitations, provided by Lazzara RICO Defendants, disclosed that the real purpose
and business of opening accounts at ADMIS and LCI was the diversion of business, asserts, moneys,
property, intellectual property and trade secrets from Plaintiffs to the Vision Enterprise. Therefore all
RICO Defendants intended to and conspired to and did conceal the fraud.
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 114 of 150

SAC Vision - Page 114


599. The discovery of the RICO Defendants criminal misconduct did not occur until September 29,
2017 when various unauthorized fees and withdrawal were detected in reconciliation of Plaintiffs then-
closed accounts, and Lazzara and LCI were unable to provide explanation of who the recipient of the
monies were, and what the purpose of withdrawals was. The amount stolen exceed $1000 and
constitute grand larceny. Lazzara and LCI when repeatedly questioned the “trade processing fees” and
uncovered an email to High Ridge, then admitted that an entity, later uncovered as an alter-ego of
Vision played a material role in the account without Plaintiffs knowledge and/or consent.
600. Plaintiff did not have confirmation on the theft and distribution of trade secrets until October 12,
2018 and the RICO Defendants prevaricated, avoided responding, stalled and obstructed answering
legitimate questions. The RICO Defendants then engaged in other concealment, for over 375 days to
conceal the existence of the G&F Agreements, and enacted their concealment even after, by violating
judicial Panel orders to never produce any documentation or evidence of the existence of the sham risk
services agreements. The concealment and obstruction continues to date (See Ver.Fac.3668¶XX-¶XX)
601. None of the Exhibit 14 and Exhibit 15 predicate crimes were isolated events; all were
“continuous” within the meaning of RICO’s pattern element and part of the scheme to defraud
Plaintiffs and other Victims.
602. The RICO Defendants’ criminal acts were related within the meaning of RICO’s pattern element
in that the same predicate crimes were used to implement the subject schemes (mail and wire fraud,
and trade secret misappropriation and theft under 18 USC § 1831), for the same purpose ( to
improperly seize Plaintiffs CTA business, monies, trade secrets, assets, commercial advantage,
property, funds, profitability for use for themselves, in breach of criminal and common law
obligations), causing the same result (deprivation of Plaintiffs of its trade secrets, customers, business
advantage, monies, business projects, economic advantage, performance record that should have been
a source of revenue to Plaintiffs) as well as the loss of ongoing business projects.
603. The perpetrators controlling the activity of each of the Enterprises were the same, Boshnack,
Rothman, Felag controlling Vision Entity RICO Defendants,, Conspirators Kadlec and ADMIS
(defendants in related case 3873), and Vision brokers, Lazzara, Villa, LCI owning, operating and
managing LCI RICO Entity Defendants and each implementing, facilitating, and/or concealing the
schemes and damages being done, as detailed in allegations regarding the operation and management
of enterprise activity and herein this Complaint.
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 115 of 150

SAC Vision - Page 115


604. The victim was the same, Plaintiffs and derivatively its affiliates and hedge funds Nefertiti Risk
Capital Management, LLC (which had to be shuttered as a result of the fraud), Nefertiti Asset
Management, LLC and its Nefertiti STORM Fund, LP.
605. The instances of misconduct were not isolated events. Specifically the methodology by which
Diversions/thefts and concealments were accomplished as the same e.g. fraudulent and deceptive sales,
and ongoing and repeated affirmative misrepresentations to Plaintiffs and other Victims, to conceal the
Vision Enterprise’s pervasive conduct in its account and CTA. The scheme relied on a methodology of
affirmative misrepresentations and material omissions, fraudulently and illegal charging and collecting
unauthorized fees and deductions, estimated to be over than $10 million dollars a year, coordinated
thefts of Plaintiffs and Victims’ assets, profits, monies property, intellectual property, trade secrets,
competitive advantage, and Diversions of the foregoing to the Vision Enterprise, to collect and divert
assets property and non-public confidential information, and trade secrets, in violation of the Defend
Trade Secrets Act, the Commodities Exchange Act, Federal and State law, the coordinated use of
telephonic communications and wire emailed communications, and cryptic names and acronyms, to
avoid detection, and the purposeful manipulation of profits and withdrawal from competitors, and
purposeful theft of trade secrets for transfer to the competitive HRHC CTA Referral business and other
trading alter-ego affiliates, later Vision Investment Advisors.
606. The Defendants methodology of ongoing way of doing business, was to use fraudulent
concealment and predicate acts, and unlawfully transfer those funds, assets, monies, property,
intellectual property and trade secrets, under false pretenses, and without the customer and CTA’s or
Plaintiffs’ knowledge and approval to the Vision Enterprise.
607. The scheme therefore also underpins unlawfully theft of monies, overcharging of fees, money
laundering Plaintiffs cash from its customers futures accounts, across interstate commerce, which
directly depleted the profits of their accounts and the performance record of their trading activities, as
well as stole the trading strategies. Defendants knew that the transaction involved such proceeds would
be wired across interstate to Vision Enterprise and made persistent and repeated attempts to
fraudulently conceal. RICO Defendants, intended to promote the carrying on of the specified unlawful
activity and knew the transaction was designed to conceal or disguise the nature, location, source,
ownership, or control of the proceeds - namely Rothman, Boshnack and the Vision Enterprise.
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 116 of 150

SAC Vision - Page 116


608. Each predicate act was intended to and did have the same result, i.e. Plaintiffs were wrongfully
deprived of revenue and business property, which were wrongfully diverted to the Vision Enterprise
from the inception of acquisition of Plaintiffs account in December 2016 by Lazzara RICO Individual
defendants, and continues by its ongoing use, profit in the alter-ego affiliates VIA business which were
registered in March 2018 as CTA’s to enter into direct competition with Plaintiffs, front running their
trades and replicating their strategies and trade secrets.
609. Each predicate act involved the same perpetrators, five individuals named herein, and eight
business entity RICO Defendants, all actively engaged in the same types of predicate crimes Exhibit
14 and Exhibit 15 (itemizing mail and wire fraud and theft of trade secrets) as well as other crimes
grand larceny and theft, unlawful interference in their competitors trading accounts, manipulating
margin on their competitors account their coordinated efforts as alleged above to conceal the RICO
Schemes through other and further crimes and acts of fraudulent concealment.
610. Vertical relatedness is satisfied because each of the predicate acts was related to the Enterprise
and its activity i.e. stealing business, monies, property, intellectual property and trade secrets form
Plaintiffs and Victims, through the companies the individual RICO Defendants owned and controlled,
to divert business, customers, AUM, profitability, to Vision Enterprise since November 2014 and
thereafter transferring and diverting to Vision Investment Advisors once it was registered to directly
compete in March 2018.
611. The RICO Defendants were able to commit the predicate crimes solely by virtue of their senior
positions within their entities, and dominant control of the activities, which enabled them to direct
monies, funds, property, intellectual property, trade secrets where they choose, and as well, through
their control of enterprise activity, as detailed in the operation and management allegations above (and
as amplified Exhibit 14 and 15). Both were crucial to the racketeering which was the pattern of activity
of each enterprise. The predicate crimes furthered, implemented and/or concealed enterprise affairs –
and it was solely the RICO Defendants which benefitted.
612. Horizontal relatedness is satisfied because each predicate crime was related to the other
predicate crimes in that each and all of these crimes had the same object, i.e., implementing enterprise
activity and schemes, including the theft of Plaintiffs monies, assets, property, intellectual property and
trade secrets, concealing their RICO violating fraudulent conduct and thefts and larceny of Plaintiffs
resources and asserts, as well as implementing and concealing all their breaches of common law fraud,
        Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 117 of 150

SAC Vision - Page 117


and regulatory duties as licensed registered NFA or FINRA Members and brokers bound by securities
laws.
                    But-for Causation, Proximate Causation and Direct Injury
613. The RICO Defendants criminal and tortious misconduct was the but-for cause of Plaintiffs
injuries as detailed above and below. The RICO Defendants’ criminal and tortious misconduct was the
foreseeable, direct and proximate cause of injury to Plaintiffs in the form of stolen revenue, depletion
of trading profits, withdrawal of unauthorized fees, misappropriation and theft of trade secrets and theft
of business and property within the meaning of the RICO statute.
                                         Criminal Scienter
614. Each Defendant acted with actual criminal scienter, as evidenced by the emails, telephonic
communications, and concealments that all Defendants engaged in (See Exhibit 14 and Exhibit 15)
which cannot be plausibly construed as anything other than documentation of an intentional and highly
coordinated plan to engage in the thefts and fraud alleged herein.
                                                Damages
615. Plaintiff has been damaged as a direct and proximate result of a violation of the Racketeering
Influenced and Corrupt Organizations Act (18 U.S.C. §§ 1961-1968) (“RICO”) and by reason of this
conspiratorial conduct whereas Plaintiff has been induced to open accounts at ADMIS, and unwittingly
contribute and disclose trades secrets, assets, capital, property, goodwill, and irreparable loss of
competitive trade secrets to Vision as a result of Defendants’ unlawful conduct described herein.
616. As a direct and proximate result of racketeering activities and violations of 18 U.S.C. § 1962(c)
by the co-conspirators, Defendants have wrongfully profited from their civil conspiracy and have
caused Plaintiffs economic damages and irreparable harm, including, but not limited to, injuries in the
Southern District of New York in an amount to be proven at trial, and as outlined in Section X.
617. The actions of the co-conspirators constitute racketeering activities in violation of 18 U.S.C §
1832. This pattern of activity poses a threat of continuing because Defendants are continuing to
proceed with the fraudulent activity, overcharging of fees, dissemination of customers confidential
financial trading accounts, dissemination of trade secrets, and other unlawful conduct;
618. The racketeering activities and violations of 18 U.S.C. §1962(c) has caused and will continue to
cause Plaintiff irreparable and substantial injury and therefore cannot be fully redressed through
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 118 of 150

SAC Vision - Page 118


damages alone. An injunction prohibiting Defendants from further acquisition, disclosure, use, and
possession of the Plaintiffs trade secrets is necessary to provide Plaintiffs with complete relief.
619. If the co-conspirators were permitted to continue to engage in their racketeering activities and
violations of 18 U.S.C. § 1962(c), Plaintiffs and all future Plaintiffs will and are being irreparably
harmed and the economic damages to Plaintiffs will be difficult to quantify. The aforementioned acts
of the Co-Conspirators were done willfully, with malice toward Plaintiffs and with wanton disregard
for their rights;
620. Defendants, jointly and severally, have wrongfully profited from its misappropriation and has
caused Plaintiff damages and irreparable harm. Plaintiffs have been damaged in accordance with the
Damages supra in Section X and repeated herein. Defendants conduct was with moral turpitude and
wanton disregard for the rights of others as stated supra in Section X and repeated herein
621. Defendants are jointly and severally liable to Plaintiff and Plaintiff is entitled to recover from
each treble damages sustained, and others acting in concert with them, together with the costs of suit,
including reasonable attorney’s fees.
622. Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and malicious
which justifies an award of punitive damages.

                              COUNT II – CIVIL RICO - U.S.C. § 1962(d)
623. Plaintiff repeats and realleges each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein.
624. 18 U.S.C. § 1962(d) provides in pertinent part, that “[i]t shall be lawful for any person to
conspire to violate any of the provisions of subsection (a), (b), or (c) of this section”
625. The RICO Defendants and Co-Conspirators have intentionally conspired and agreed to directly
and indirectly participate in the affairs of the Enterprise, and took overt actions to further the scheme,
through a pattern of racketeering activities in violation of 18 U.S.C § 1832, as described in Count 1.
626. The RICO Defendants and Co-Conspirators knew that their actions constituted a pattern of
racketeering activities and agreed to those actions in furtherance of, and for the benefit of the
Enterprise, and took over actions to perpetuate the scheme over a period of five years as described in
Count V, and the conduct is ongoing and open ended. A partial list of predicate and overt acts in
furtherance of the scheme are incorporated in Exhibits 14 and 15.
        Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 119 of 150

SAC Vision - Page 119


627. The Vision Enterprise and the Association Enterprise agreed to act together to bring about the
objects of the conspiracy, i.e. to divert business, assets, moneys, property, intellectual property, trade
secrets and economic advantage from Plaintiffs and Victim to the RICO Defendants and Vision
Enterprise, and other entities they owned and controlled, through the activity of the enterprise as
described herein and, later through Vision Investment Advisors, and to otherwise divert profits,
economic advantage, monies, profitability from its competitors, traders and Plaintiffs.
628. The actions of the RICO Defendants and Co-Conspirators constitute a conspiracy to violate 18
U.S.C § 1962(c), in violation of 18 U.S.C § 1962(d).
629. As a direct and proximate result of racketeering activities and violations of 18 U.S.C. § 1962(d)
by the Rico Defendants and Co-Conspirators, Plaintiffs have suffered economic damages throughout
the world, but not limited to, injuries in the Southern District of New York; in an amount to be proven
at trial.
630. Defendants, jointly and severally, have wrongfully profited from its misappropriation and has
caused Plaintiffs damages and irreparable harm. Plaintiffs have been damaged in accordance with the
Damages supra in Paragraph Section X and repeated herein. Defendants conduct was with moral
turpitude and wanton disregard for the rights of others as stated supra in Section X and repeated herein
631. The aforementioned acts of the RICO Defendants and Co-Conspirators were done willfully,
with malice toward Plaintiffs and wanton disregard for their rights, entitling Plaintiffs to treble
damages, attorneys’ fees, and costs.
632. Defendants are jointly and severally liable to Plaintiffs and Plaintiffs are entitled to recover from
each three times the damages sustained, and others acting in concert with them, together with the costs
of suit, including reasonable attorney’s fees.
633. Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and malicious
which justifies an award of punitive damages.

       COUNT III – MISAPPROPRIATION OF TRADE SECRETS (Defend Trade Secrets Act)
                                Against all Defendants
634. Plaintiff repeats and realleges each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein. Section IV incorporated herein provides notice pleading that the trade
secrets, include without limitation its transaction records, transaction history, positions, prices,
volumes, strikes, premiums and options portfolio, and trading details and risk management strategies.
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 120 of 150

SAC Vision - Page 120


635. Plaintiff Kumaran is the sole owner, author and inventor of the trade secrets hereunder.
[INSERT LAW]
636. Plaintiff Kumaran’s transaction records, trading strategies and risk management strategies
constitute competitive commercially sensitive information, including trade details, transaction history,
trading records, timing, execution of trades, positions, prices, volumes, strikes, premiums and options
portfolio, constitute competitive trading strategy, compilations of the foregoing, and their methods,
techniques, formulae, programs, or processes, that give them an economic advantage are trade secrets
are (1) non-public information; (2) protected by reasonable measures; and (3) and which derive
independent economic value, actual or potential, from not being known to other persons, who can
obtain economic value from its disclosure or use of the information. Plaintiff has maintained this
information in confidence and it is not generally known to other persons or the public who could
obtain economic value from the disclosure or use of such information.
637. The NFA Rules 2-4, 9061 specifically recognizes a CTA’s transactions records, and trading
strategies as a trade secret, and that the trading strategies, and performance records of a traders and
CTA fall under the definition of “trade secret”.
638. Plaintiff’s trade secrets, as traders and owner of a CTA and CPO give Plaintiffs an economic
advantage that derive independent economic value from not being generally known to the public or
other persons who can obtain economic value from the trade secrets disclosure. Plaintiff has
maintained this information in confidence and it is not generally known to other persons or the public
who could obtain economic value from the disclosure or use of this information, Plaintiffs derive
substantial economic advantage over their competitors who do not know how to use it and who do not
have knowledge of the inner workings of it it.
639. Plaintiff took and takes reasonable measures to maintain the secrecy of its trade secrets. Such
measures include, but were not limited to: (1)limited access to confidential information; (2) requiring
third-parties to execute strict non-disclosure agreements before being allowed to access the
information; and (3) requiring passwords for access to such information.
640. A substantial investment of time, money, cost development over a long period of time was
invested by Plaintiffs to develop the trading strategies, risk management strategies, that gives Plaintiffs
a valuable, unique and competitive advantage to compete as a trader in the commodities futures
industry and a risk management professional, Kumaran also invested substantial capital, money and
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 121 of 150

SAC Vision - Page 121


time to register as a trader, and start commodities hedge funds under the name Nefertiti from which it
could derive substantial economic advantage as an entrepreneur and small business owner in NYC and
the launch of Nefertiti Asset Management, LLC (“NAM”).
641. Defendants misappropriated trade secrets by deliberate actions which include but not limited to:
(1) acquisition, dissemination and use of Plaintiff’s trade secrets using improper means, including but
not limited to misrepresentation, deceit and fraud, fraudulent inducement, fraudulent sales and
telephone solicitation, and fraudulent concealment of Vision’s disclosure of an acquisition of CTA’s
strategies, and violations of duties and obligations under the CEA; (2) Defendants willful and wanton
breach of their duties of confidentiality and secrecy under CEA, NFA Rules, CFTC Rules, compliance
duties and Federal laws, Defendant Trade Secrets Act, and breach of confidential relationship and
obligations to maintain the secrecy and restrictive covenants of Plaintiff’s trade secrets; (3) ongoing
use and profit by Defendants, in interstate commerce. in direct competition and to cause economic
harm, by HRHC CTA Referral services, Boshnack, Rothman, Vision Investment Advisors, RF, BF,
LCI, Lazzara, Villa and others and their conspirators own economic benefit without the express or
implied consent of Plaintiffs; all in violation of the Defend Trade Secrets Act “DTSA”.
642. Defendants have wrongfully profited from their misappropriation and have caused Plaintiff
Kumaran and CTA’s damages and irreparable harm. in loss of their confidential and trade secrets to
their competitors, and depletion of their competitive advantage, and reduction in their performance
track record by Vision, its affiliates including HRHC, Vision Investment Advisors and others.
643. Defendants for fraudulent and illegal purpose, willfully, maliciously, with wanton disregard for
Plaintiffs’ rights, and moral turpitude, and with intent to deceive, knowingly stole, and without
authorization acquired, disseminated, disclosed, copied, downloaded, uploaded, replicated, transmitted,
delivered, communicated, conveyed, referred to, obtained guidance from Plaintiffs’ trade secrets and
disseminated trade secrets for its competitors use, referral and tortious conduct, for use and profit in
competing trad and risk management activities, in their affiliates, and unlawfully profited from, in
unfair competition.
644. Defendants acquired, used, disclosed Plaintiffs trade secret knowing that they have been stolen,
obtained, or converted without Plaintiffs’ authorization. Defendants intentionally engaged in these acts
to benefit their self-interests and their RICO Enterprise (at the expenses and destruction of Plaintiffs)
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 122 of 150

SAC Vision - Page 122


and with the knowledge, foreseeability and intent that these acts would injure Plaintiffs, and deny them
of their competitive economic advantage in their trade secrets.
645. Defendants, jointly and severally, have wrongfully profited from their misappropriation and has
caused Plaintiffs damages and irreparable harm. As a result of the foregoing conduct, Plaintiffs have
been damaged in accordance with the Damages supra in Section X and repeated herein.
646. The wrongful conduct and misappropriation of Plaintiff’s trade secrets alleged herein will
continue unless enjoined and restrained by this Court, and will cause great and irreparable injury to
Plaintiff’s livelihoods and business, and it could cause Vision Defendants to have improper
advantages, positions, and rights in the marketplace to Plainitffs’ detriment. Absent injunctive relief,
further disclosure and use of Plaintiff’s trade secrets by Vision Defendants would irreparably harm to
Plaintiffs.
647. Defendants conduct was with moral turpitude and wanton disregard for the rights of others as
stated supra in Section X and repeated herein.
648. Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and malicious
which justifies an award of punitive damages.

      COUNT IV – MISAPPROPRIATION OF TRADE SECRET UNDER NEW YORK LAW
                              Against all Defendants
649. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein. All paragraphs from Cause III are included by reference.
650. Plaintiffs trade secrets (as described in Cause III above, and included by reference herein)
trading strategies and risk management strategies constitute competitive commercially sensitive
information that give them an economic advantage are trade secrets, and that derive independent
economic value from not being generally known to the public or other persons who can obtain
economic value from the trade secrets’ disclosure.
651. Plaintiff has taken reasonable measures to protect the secrecy of Plaintiffs trade secrets, and
includes by reference in Count III and Section IV above.
652. Plaintiff Kumarans’ transaction records, trading strategies and risk management strategies
constitute competitive commercially sensitive information, including trade details, transaction history,
trading records, timing, execution of trades, positions, prices, volumes, strikes, premiums and options
portfolio, constitute competitive trading strategy, compilations of the foregoing, and their methods,
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 123 of 150

SAC Vision - Page 123


techniques, formulae, programs, or processes, that give Plaintiffs an economic advantage and that
derive independent economic value from not being generally known to the public or other persons who
can obtain economic value from the trade secrets’ disclosure.
653.   Under New York law a trade secret is “any formula, pattern, device or compilation of
information which is used in one's business, and which gives him an opportunity to obtain an
advantage over competitors who do not know or use it”. 20
654. The NFA Rules specifically recognizes a CTA’s transactions records, and trading strategies as a
trade secret, and that the trading strategies, and performance records of a traders and CTA fall under
the definition of “trade secret”. The definition of trade secret under New York law, is also defined
under the Restatement of Torts, for which Plaintiffs have met all six factors.
655. However, the Defendants intended to and knowingly stole and, without authorization, acquired,
used, profited from, studied, incorporate, referred to as guidance, disclosed, copied, downloaded,
uploaded, photocopied, replicated, transmitted, delivered, communicated, conveyed or otherwise
obtain commercial benefits from Plaintiffs’ unlawfully acquired trade secrets.
656. The Defendants acquired, used or disclosed Plaintiffs’ trade secrets, knowing that they have
been stolen, obtained, or converted without Plaintiff’s authorization. Defendants intentionally engaged
in these acts to benefit Vision Defendants and LCI Defendants with the knowledge or intent that these
acts would injure Plaintiffs.
657. Defendants acquired, used, disclosed Plaintiffs trade secret knowing that they have been stolen,
obtained, or converted without Plaintiffs’ authorization. Defendants intentionally engaged in these acts
to benefit their self-interests and their RICO Enterprise (at the expenses and destruction of Plaintiffs)
and with the knowledge, foreseeability and intent that these acts would injure Plaintiffs, and deny them
of their competitive economic advantage in their trade secrets.
658. As a direct and proximate result of violations of New York law, by the Defendants Plaintiff has
suffered economic damages both domestically and abroad, including, but not limited to, in the
Southern District of New York in an amount to be proven at trial but exceeding $75,000.




20
   See Ashland Mgt. v. Janien, 82 N.Y.2d 395, 407, 604 N.Y.S.2d 912, 624 N.E.2d 1007 [1993], quoting Restatement of
Torts § 757, comment b.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 124 of 150

SAC Vision - Page 124


659.    The aforementioned acts of the Defendants were done willfully, with malice toward Plaintiffs.
Based on the willful and intentional misappropriation of Plaintiffs’ trade secrets : (1) Defendants
should be enjoined from any further use and/or disclosure of Plaintiffs’ trade secrets until such time
that no further commercial advantage that would be derived from the misappropriation of Plaintiff’s
trade secrets; (2) Plaintiffs should be awarded damages including actual losses and a disgorgement of
unjust enrichment caused by the misappropriation ; (3) an equitable accounting for all profits or
benefits arising out of such breach (4) exemplary damages including but not limited to all
special, indirect, punitive, consequential or other damages; and (5) all other remedies in equity and
law, including recovery of its costs and legal fees under New York law.
660. As a direct and proximate result of defendants’ misappropriation, Plaintiffs have suffered actual
damages as set forth in Section X, and Defendants have been unjustly enriched.
661. Defendants have wrongfully profited from their misappropriation and have caused Plaintiff
Kumaran and CTA’s damages and irreparable harm. in loss of their confidential and trade secrets to
their competitors, and depletion of their competitive advantage, and reduction in their performance
track record by Vision, and affiliates Vision Investment Advisors.
662. Defendants, jointly and severally, have wrongfully profited from its misappropriation and has
caused Plaintiffs damages and irreparable harm. As a result of the foregoing conduct, Plaintiffs have
been damaged in accordance with the Damages supra in Section X and repeated herein. Defendants
conduct was with moral turpitude and wanton disregard for the rights of others as stated supra in
Section X and repeated herein.
663. The wrongful conduct and misappropriation of Plaintiff’s trade secrets alleged herein will
continue unless enjoined and restrained by this Court, and will cause great and irreparable injury to
Plaintiff’s livelihoods and business, and it could cause Vision Defendants to have improper
advantages, positions, and rights in the marketplace to Plainitffs’ detriment. Absent injunctive relief,
further disclosure and use of Plaintiff’s trade secrets by Vision Defendants would irreparably harm to
Plaintiffs.
664. Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and malicious
which justifies an award of punitive damages.

                                    COUNT V – CONVERSION
                                      Against All Defendants
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 125 of 150

SAC Vision - Page 125


665. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein.
666. Defendants intentionally and willfully improperly converted Plaintiffs’ property, assets, monies,
funds, trading rights, intellectual property, trades secrets, profitability, and trading advantage for use
and profit for Co-Conspirators and Vision Defendants, and for unlawful and improper purpose, by
engaging in a scheme of fraud and misrepresentation.
667. Defendants intentionally and substantially interfered with Plaintiffs rights to its property, assets,
intellectual property, trading rights, trade secrets, profitability and funds, by, illegally authorizing the
purloining and withdrawal of unlawfully charging fees, and withdrawing taking the funds in express
violation of the Commodities Exchange Act. Their conversion included without limitation the
misappropriation of funds for Defendants and Conspirators unlawful use and illegal “arrangements”
with disbarred Vision and its owners and affiliates. Defendants also intentionally and wantonly
converted the trading strategies of Plaintiffs, depleted the trading profitability of Plaintiff’s CTA and
the STORM trading strategy, as it converted its trading assets and profits to unlawfully pay Vision.
New York courts have defined ‘‘conversion’’ as the unauthorized assumption and exercise of another’s
ownership rights in property to the exclusion of the proper owner’s rights.21 Conversion has also been
defined as ‘‘any act of dominion wrongfully exerted over another’s personal property in denial of or
inconsistent with that person’s rights in the property.’’22
668. Plaintiff did not consent in any manner to Defendants taking and conversion of its monies,
funds, assets, property, and/or property rights at issue to give to HRHC, its owners or affiliates, or any
other Co-Conspirator.
669. Despite repeated complaints by Plaintiffs, including LCI and Lazzara, Defendants continued the
conversion, persisted in and continued to deny Plaintiffs’ rights to their property and continued to act
in a manner inconsistent with their own statutes to protect Plaintiffs confidential property, assets,
funds, monies, property and trade secrets Defendants permitted ongoing use and conversion of Plaintiff
property for use in unfair competition by its competitor HRHC CTA Referral and VIA. Defendants in
fact continued to accelerate and convert more asserts, property deplete more funds, monies and theft,


21
   See Vigilant Ins. Co. of Am. v. Housing Auth. of City of El Paso, 87 N.Y.2d 36, 660 N.E.2d 1121, 637 N.Y.S.2d 342
(1995); Kranz v. Town of Tusten, 236 A.D.2d 675, 653 N.Y.S.2d 194 (3d Dep’t 1997).
22
   See 23 N.Y. Jur. 2d, Conversion § 1 (2001), citing Meyer v. Price, 250 N.Y. 370, 165 N.E. 814 (1929). t
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 126 of 150

SAC Vision - Page 126


including additional fees on May 2nd, 2017, conferring Plaintiffs trading funds for its own use to pay
and compensate Vision Defendants and even Julie Villa and Co-Conspirators.
670. The conversion and additional fees lasted the same 45 days that Villa implanted herself in
Plaintiffs accounts starting on May 2, 2017 and ending on account close on June 15, 2017, and
depleting of profits and moneys by 3.45% starting only after Villa entered. Villa in fact leaves the
Enterprise after there are no more profits to withdraw at the end of June 2017 admitting the same “45
days” of overlap on the enterprise while also converting Plaintiffs account to Hawaii.
671. Plaintiffs have sent cease and desist after the closing of its account after it learned of the
dissemination. Defendants have failed to cease and desist, and Defendants and their Conspirators,
including HRHC and Vision Investment Advisors, still have and are using and profiting from
Plaintiff’s property, and have incorporated it into competing trading and risk management programs
with direct competition – for the taking of Plaintiff property in direct competition through Vision
Investment Advisors, HRHC and its affiliates, owners and employees.
672. Plaintiffs at no time consented to the taking of its funds, property, trade secrets, intellectual
property and assets. Defendants, for illegal and improper purpose, wrongfully exerted dominion over
Plaintiffs property denying Plaintiffs its rights and to therefore and without that persons consent or
authorization and inconsistent with Plaintiffs.
673. Defendants fraudulently intended to convert Plaintiffs monies, funds asserts, property and trade
secrets, and to use them as “payment in kind” for the illegal scheme, and at all times acted without the
authorization of Plaintiffs thereby depriving Plaintiffs of its property.
674. Defendants, jointly and severally, have wrongfully profited and conferred illegal benefit from its
conversion and fraudulent conduct and have caused Plaintiffs damages and irreparable harm. As a
result Plaintiffs have been damaged in accordance with the Damages in Section X supra and repeated
herein. Defendants conduct was with moral turpitude and wanton disregard for the rights of others as
stated supra and repeated herein.
675. Defendant’s conduct was intentional, fraudulent, willfully and wantonly reckless, and malicious
which justifies an award of punitive damages.

     COUNT VI – AIDING AND ABETTING IN CONVERSION AND MISAPPROPRIATION
                              Against all Defendants
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 127 of 150

SAC Vision - Page 127


676. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein.
677. For the reasons included by reference in Counts III-V, Plaintiffs’ confidential information and
trade secrets, assets, funds, monies, property and other information were misappropriated an converted
by Defendants across interstate lines to and to other affiliates in Stamford, CT
678. Defendants had direct, actual and constructive knowledge of the conversion and
misappropriation, as evidenced at length in this Complaint.
679. Defendants had an affirmative duty to abide by the rules and laws the prohibit a Plaintiffs
moneys, assets and property being distributed across interstate lines and CTA’s trading records being
supplied to another NFA member without their permission.
680. Defendants knowingly assisted in participating in the fraudulent scheme, concealing their
involvement, took overt actions to engaged in a Concealment scheme, and knowingly made affirmative
misrepresentations or fraudulent concealments and omissions as documented herein, so that Vision
Defendants could improperly divert, acquire and misappropriate Plaintiffs (and other victims) assets,
property and business. All Defendants provided substantial assistance in converting the competitive
trading strategies in direct unfair market competition, for their use and profit in violation of DTSA.
681. Defendants have all, wrongfully profited from misappropriation and conversion and have caused
Plaintiffs damages and irreparable harm. As a result of Defendants bad faith failure to abide by it
duties, and failure to abide by the CEA, and aiding and abetting in misappropriation, Plaintiffs have
suffered irreparable harm in loss of their confidential and trade secrets, to their competitors, as well as
other significant damages, as alleged herein;
682. Defendants, jointly and severally, have wrongfully profited from its misappropriation and has
caused Plaintiff damages and irreparable harm. As a result of the foregoing conduct, Plaintiff has been
damaged in accordance with the Damages supra in Section X and repeated herein. Defendants conduct
was with moral turpitude and wanton disregard for the rights of others as stated supra in Section X and
repeated herein;
683. Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and malicious
which justifies an award of punitive damages.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 128 of 150

SAC Vision - Page 128

                 COUNT VII – FRAUD AND FRAUDULENT OMISSION
  Against Trey Lazzara, Lazzara Consulting, Inc, Julie Villa, John Felag, Howard Rothman,
  Robert Boshnack. High Ridge Futures, High Ridge Holding Corporation, Vision Investment
                        Advisors, Inc, Vision Financial Markets,LLC
684. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein.
685. Count I - Defendants had actual, direct and constructive knowledge of the fraud and fraudulent
scheme as fully alleged above.
686. Count I - Defendants and its agents, servants, employees had an affirmative duty to abide by the
CEA, abide by the compliance rules and laws of registered brokers, registered NFA Members, as well
as FINRA licensed members, and their disclosure laws, and abide by the compliance NFA rules,
regulations and requirements including the anti-fraud provisions. A complete list of fraudulent
statements and omissions is incorporated in Section IV.
687. Count I – Defendants representations were false or required disclosure of additional facts to
render the information furnished not misleading, including as required. Specifically and without
limitation of the material disclosure requirements, Count I - Defendants, are obligated to abide by the
anti-fraud laws of the CEA 7 USC 6(b) and NFA 2-2 which prohibits any form of deceit,
misrepresentation and fraud to a customer or member.
688. Among the many duties and obligations under the Act, Count I defendants, were obligated to not
engaged in any type of artifice, scheme, deceit or trickery. Further they were obligated to disclose their
risk services, and any attempts to acquire their competitors trading strategies and CTA records. The
disclosure requirements under the CEA, prohibit registered members from in anyway contravening the
good faith duties nder NFA 2-4, or charging fees, to customer or traders without their knowledge and
consent (INSERT LAWS)
689. Count I – Defenants also had independent duties, under the CEA, 7 USC 13 to not engage in
unlawful conduct. They had independent duties to Plaintiffs as members and customers, to not, as
members, violated the exchange rules. Similarly as reistered FINRA members they are also obligated
to not engaged in any type o artifice, scheme or deceit.
690. Further, without limitation Count I - Defendants are obligated under NFA Rule 2-4 9061 to not
disseminate CTA”s confidential and trade secret records, which states expressly that it is a NFA
Compliance violation for NFA Members Vision owners, employees, affiliates to obtain a CTA’s
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 129 of 150

SAC Vision - Page 129


trading records without their permission; and to abide by Federal Laws, under the Defend Trade
Secrets Act; Defendants made fraudulent omissions in all communications in knowingly not seeking or
being granted consent to received disclosure of and acquire their competitor CTA’s trade secrets, and
in the propagation of deceit to conceal their involvement in the account.
691. The affirmative misrepresentations, material fraudulent concealments and omissions,            were
intentionally made by Count I - Defendants, in furtherance of their scheme to defraud Plaintiffs by
inducing them to disclose their trade secrets, open accounts at ADMIS, and then engage in the scheme
to disseminate their accounts for profit, to generate unlawful revenue and income to Vision, and to
engage in direct unfair market competition, by disseminating CTA”s accounts to other NFA members,
and CTA’s. Vision Enterprise was expressly prohibited under fair market place laws and other market
place misconduct to create an unfair advantage to Defendants.
692. Count I - Defendants, misrepresentations were known to be false and were made for the purpose
of fraudulently inducing Plaintiffs to open accounts, entrust funds, property and business to ADMIS
under false pretenses, to continue to maintain accounts at ADMIS, and to participate in the unlawful
and fraudulent scheme to deduct unauthorized fees that are not compensable under the Commodities
Exchange Act, and to unlawfully disseminate of customer and CTA”s trade secrets and trading
strategies, which is not permitted under the CEA and/or the Defend Trade Secrets Act; and to deplete
the fair market competition and economic advantage of customers and CTA’s, and Plaintiffs, as
alleged herein.
693. The misrepresentations of fact made by the Count I - Defendants, include, but are not limited to,
those material misrepresentations discussed in detail and exemplified herein, and in Exhibit 14 and
Exhibit 15.
694. The scheme to defraud perpetrated by Count 1 - Defendants and its co-conspirators, was
dependent upon a succession of material misrepresentations of fact, fraudulently concealments and
omissions, by Count I - Defendants, as outlined herein by which among other concealments, Count I -
Defendants, materially concealed, that substantial portion of ADMIS’s futures clearing business,
instead of being guaranteed by Archer Daniel Midlands, or ADMIS’ own credit worthiness, instead is
reliant upon significant personal financial guarantees, personal credit lines obtained from the owners of
the disbarred Vision Financial Markets, Howard Rothman, Robert Boshnack and Vision affiliates, and
that customer and CTA accounts, were being disseminated without consent;
          Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 130 of 150

SAC Vision - Page 130


695. The fraudulent concealment and omissions, were material and directly impacted the customer and
CTA’s, and violate the material obligations of disclosure of the IB and NFA rules, because in
exchange for the secret financial guarantees from Vision’s owners and affiliates, in express violation of
the CEA, the Defend Trade Secrets Act, and other Federal laws, and its fraudulently without the
customer and CTA’s knowledge, consent, permission and authorization ADMIS are
     (a)       unlawfully distributing customer and CTA’ confidential trading secrets and futures
     accounts to Vision, who then set up a competing CTA, in direct unfair market competitions in
     violation of Federal law, privacy laws, and the Defend Trade Secrets Act;
     (b)       unlawfully overcharging customers and CTA”s fees between 0.30 cents and $6.00 for
     compensation to unauthorized third parties and Vision amounting to over $10 million dollars a
     year, without the customers consent;
     (c)       unlawfully permitting Vision to tamper with, extend and manipulate margin controls,
     liquidate accounts, place trades for customers, and engage in other manipulation of their
     competitors accounts in direct unfair market competition 23;
     (d)        improperly acquire their competitors trade secrets, for use, profit, gain, engage in
     economic sabotage and direct unfair competition;
     (e)       other misconduct alleged herein,
so that Defendant and its co-conspirators, can fraudulently secure business that violates the CEA, for
their profit, gain and financial benefit;
696. Plaintiffs reasonably relied upon such material misrepresentations, fraudulent concealments and
omissions to their detriment in agreeing to open accounts at ADMIS, and transferring valuable money,
property, assets, confidential information and trade secrets to ADMIS therein.
697. As a direct and proximate result of the defendants’ fraudulent representations and acts, Plaintiffs
have been damaged in its business and property as described herein. Defendants have wrongfully
profited, received concrete benefits, from their willful, knowing participation fraud, with wanton
disregard for their customers and CTA’s rights, and have caused Plaintiffs substantial damages and
irreparable harm.
698. Count I - Defendants, jointly and severally, have wrongfully profited from its misappropriation
and has caused Plaintiffs damages and irreparable harm. As a result of the foregoing Plaintiffs have
been damaged in accordance with the Damages supra in Section X and repeated herein. Defendants
conduct was with moral turpitude and wanton disregard for the rights of others as stated supra in
Section X and repeated herein.



23
     CFTC 1.11 and 7 U.S. C.§ 2 (c)(v) .(IV) 15 U.S. C§ 78g (2) (A)(B), NFA 2-26 17CFR§1.57 (c.) §1.55 Part (k);
          Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 131 of 150

SAC Vision - Page 131


699. Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and malicious
which justifies an award of punitive damages.

                  COUNT VIII – FRAUDULENT INDUCEMENT OF CONTRACT
             Against Trey Lazzara, Lazzara Consulting and Julie Villa (LCI Defendants)
 700. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs, as
 if fully set forth at length herein.
 701. Count VIII - Defendants falsely made material representations to Plaintiffs. commencing in or
 around December 2016 at specific dates, times and places as alleged herein in Section VII and also
 incorporated in Exhibit 15 and thereafter that Count VIII Defendants had a duty and obligation to
 comply with the sales and solicitations requirements of introducing brokers under the Commodities
 Exchange Act and other duties of honesty

702. Those obligations and duties include but are not limited to
   a. NFA 2-2 which makes it an NFA Compliance Rule violation to in any manner deceive, cheat
   or defraud another NFA member or customer; the unlawful violation of the anti-fraud provisions of
   the CEA 7 USC 6(b)(2);

     b.    7 USC 6(b) prohibiting any type of fraud, deceit and misrepresentation

     c. NFA 2-29 which prohibits the fraudulent sales and telephonic sales and marketing
     communications by a network of Trey Lazzara and other Vision IB’s; and NFA Bylaw 801 which
     prohibited solicitations from unregistered AP’s Julie Villa

     d. NFA 2-4 Int Not 9005 and NFA Rule 2-26 / CFTC Part 33.(7) which required that Lazzara
     disclose all the costs and fees, transaction fees and trade processing fees (being deducted from
     Plaintiff’s accounts to pay Vision affiliates) prior to the account being open, and that any
     arrangement that is likely to deceive customers is a violation of NFA Requirement

     e. NFA 2-26 including without limitation CFTC 1.11, CFTC 1.55 and CFTC 1.57 which
     required Lazzara and ADMIS, disclose customers, all its risk management policies and procedures,
     prior to opening the account24;

     f. NFA 2-4 Int Not 9061 which is a NFA Compliance violation for NFA Members Felag and
     Vision owners, affiliates to obtain a CTA’s trading records without their permission;

     g. 7 USC 13(a)(1) (3)(4) and (5) prohibiting knowing violations of the regulations, theft of
     monies over $100, and failing to disclose fees and engage in form of deception.

24
  CFTC 1.55 (k) ..disclosures about risk policies prior to a customer entrusting funds to an FCM were prerequisite and
CFTC 1.55.(l) .. expanding upon such information as necessary to keep such disclosure from being misleading whether
through omission or otherwise CFTC 1.55(i) including LCI’s ongoing requirement to not engage in misrepresentation NFA
2-2.
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 132 of 150

SAC Vision - Page 132



   h. NFA Margin Handbook and NFA Financial Handbook Section 7, which mandated that Lazzara
   and ADMIS, issue margin calls directly to customers, and not to Robert Boshnack, an arrangement
   which to a material failure to enforce exchange compliance laws in Performance Bond margin and
   failure to issue margin calls under CME 980, CME 982.

   i. NFA 2-26 17 CFR 1.57 and 7 USC 2 (c.)(v)(IV) and which prohibited Vision, its owners,
   affiliates and employees from directly or indirectly extending, or maintaining credit to or for, or
   collecting margin on Kumaran’s account. It also prohibited them from having discretion on
   Kumaran’s account, as well as power of attorney to handle margin calls.

   j. the unlawful and unauthorized dissemination of customers and CTA’s personal financial data,
   social security numbers, net worth, financial balances, names, addresses, telephone numbers and
   other personal and confidential information in violation of CEA;
   k. participating in the scheme with ADMIS, Vision and Vision IB”s to a participate in direct
   unfair market competition, and a deplete innovation in the market from CTA’s, in violation of the
   CEA. 7 U.S.C. § 6b (2)
703. LCI Defendants, individually and jointly, made material misrepresentations, fraudulently
concealed and materially omitted in their sales, promotions, and solicitations of the accounts at
ADIMS, as detailed herein, including but not limited to
     a.    that the carrying FCM had unlawfully outsourced the material handling of risk
     management procedures and margin approvals to HRF, its owners, employees and affiliates,
     outside of the CFTC Reg 1.11 including impermissible delegations of discretion and authority
     to liquidate customer accounts; place trades on behalf of customers, and extend margin and
     credit to the customer, without power of attorney all in violation of the CEA;
     b. that non-exchange compliance margin calculations not consistent with CME Span were
     being used, which were required to be disclosed prior to account opening;
     c.    that the rogue risk management services purportedly provided by the Vision Defendants
     were not necessary, were unlawful, were fraudulently concealed, were performed by
     unqualified personnel on material deficient platforms, were not approved by the CFTC,
     violated the Commodities Exchange Act and other laws, were grossly negligent, were replete
     with errors and omissions, were not authorized by or disclosed to the customer as required
     under the CEA, and were fraudulently paid for;
     d. that the foregoing unnecessary, unlawful risk management services were conducted on
     materially deficient electronic platforms, using decades old eighties technologies, that did not
     possess technologies to handle all strikes in options trading, were materially unable to monitor
     intraday valuation MTM and margin in violation of CME Rules, and were using a non-
     exchange compliant form of “margin allowances’ which expressly violated the margin criteria
     under CME 930, 980 and 982, and expressly impaired trading to deplete fair market
     competition and concealment Vision’s employees, owners and affiliates.
     e.    that their confidential and proprietary information including trading strategies, account
     information, financial information, account valances, and all real-time details of their account
     information would be disseminated across interstate lines to Vision defendants;
     f.    that unauthorized fees would be deducted from their accounts to pay HRF Defendants;
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 133 of 150

SAC Vision - Page 133


 704. Reliant on the fraudulent misrepresentations and deceived by the material omissions and
fraudulent concealments, Plaintiffs were induced to entrust their CTA programs to ADMIS, and open
futures trading accounts at ADMIS, and entrusted funds, business, property, intellectual property,
capital and money with ADMIS. Plaintiffs reasonably relied on LCI Defendants fraudulent
representations in deciding entrust to do business with ADMIS.
705. Count VIII - Defendants however knew their representations were false and they had been
engaging in the fraudulent and illegal scheme since September 2014.
706. The foregoing misrepresentations and omissions were material, because if Plaintiff had known
the foregoing misrepresentations were not true, or if the concealments were properly disclosed,
Plaintiff would not have chosen to , and do business with ADMIS, and would not have disclosed its
trade secrets or opened accounts, and would not suffered the significant harm incurred today.
707. Count VIII - Defendants, jointly and severally, have wrongfully profited from its
misappropriation and has caused Plaintiff damages and irreparable harm. As a result of the foregoing
Plaintiffs have been damaged in accordance with the Damages supra in Section X and repeated herein.
Defendants conduct was with moral turpitude and wanton disregard for the rights of others as stated
supra in Section X and repeated herein.

708. Count VIII - Defendants conduct was intentional, fraudulent, willfully and wantonly reckless,
and malicious which justifies an award of punitive damages.

                         COUNT IX – AIDING AND ABETTING IN FRAUD
                                     Against all Defendants
709. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein.
710. Defendants, individually and collectively, had actual, direct and constructive knowledge of the
fraud and fraudulent scheme as fully alleged above. The fraud was also enacted by all Defendants and
together with Conspirators ADM Investor Services in their concealments and failures to disclosure.
Without limitation Defendants knew that trailing fees and commissions were being stolen from the
account to be paid to Vision without Plaintiffs consent, that trade secrets and confidential information
were being shared with Vision, and that risk services were being outsourced without knowledge and
consent, and that Boshnack and Rothman and HRF had placed guarantees on Plaintiffs account, and
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 134 of 150

SAC Vision - Page 134


knew of the affirmative misstatements and material omissions were being made by Defendants and
other Conspirators, to conceal the activities.
711. Count IX -Defendants LCI, Lazzara and Villa, as the independent broker and is representatives,
were responsible for and had superior knowledge of material information which they intentionally
concealed from Plaintiffs and were responsible for communicating complete and accurate information
to Plaintiff. They also had an affirmative and statutory duty to abide by the CEA, rules, regulations and
laws, and comply NFA bylaws, rules, regulations and requirements including the anti-fraud provisions,
and if registered at FINRA also their anti-fraud and deception rules.
712. Count IX Defendants LCI, Lazzara and Villa provided affirmative and substantial assistance in
concealment and propagating the fraud, by continuing and making affirmative misstatements and
material omissions, and not disclosing (even when asked) the role of Vision Defendants. Even when
Plaintiffs documented substantial errors and omissions (¶XX-¶XX), and were reliant on accurate
information about intra-day margin upon which to make material business decisions (¶XX-¶XX),
Count IX Defendants all knowingly concealed that margin decisions and risk services had been
outsourced to HRF, Felag , Boshnack and Rothman, and among other things, materially mispresenting
the margin allowance of $134,000 (¶XX-¶XX) and causing substantial losses to Plaintiffs business.
LCI, Lazzara and Villa, at all times, propagated the fraud and deceit even at times of dire impact.
713. Defendants for fraudulent and illegal purpose, and motivation to commit such predicate acts as
described herein, willfully failed to comply with the anti-fraud provisions of the CEA, NFA rules and
bylaws, and Federal laws, and participated with Conspirators ADMIS to enact the same concealments,
and therefore provided substantial assistance in aiding and abetting in the fraud, as listed supra.
714. Count IX - Defendants, acted in conspiracy with and with the same actual and direct knowledge
of the fraud – a fraud perpetrated by all Defendants and Conspirators including ADMIS, for their own
benefit, profit and gain, and provided substantial assistance in the fraud to cover up and conceal it.
715. Count IX – Vision Defendants, VFM, HRHC, Rothman, Boshnack, HRF, Felag, VBS, as
registered NFA members and/or FINRA members with statutory duties to not deceive, defraud or
misrepresent information also knew and had actual and constructive knowledge of the fraud, knew they
were parties to the G&F Agreements that required disclosures and consents from customers, and had
knowledge that they were performing risk services without consent, knew that Plaintiffs were reliant
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 135 of 150

SAC Vision - Page 135


on the risk information to make material decisions on their execution of trading, and knew that they
had unlawfully acquired Plaintiffs trades, transactions history and trade secrets.
716. Count III – Vision Defendants also knew that during May 2017, they had added additional fees
on May 2, 2017 to reduce Plaintiffs profitability and took overt actions to conceal those fees. As above,
they also knew they had unlawfully manipulated margin on Plaintiffs account, and provided errors and
omissions in risk services, were violating CME Exchange rules in margin calculations and material
misstatements in margin calculations to propagate the fraud. Their overt actions to conceal their risk
services and unlawful margin participation directly caused substantial losses in Plaintiffs account and
in their business as CTA’s and CPO’s and launching a hedge fund.
717. At all times Defendants, took overt actions and provided substantial assistance in allowing the
fraudulent conduct to proceed and intentionally took actions to not disclose to Plaintiffs the role of
HRF and other Vision affiliates – especially as Plaintiffs relied upon accurate risk information.
718. As a result of the foregoing actions and concealments, and as a direct and proximate results of
the Defendants fraudulent representations, acts and omissions and aiding and abetting in fraud and
violation of the anti-fraud of the CEA, including but not limited to 7 U.S.C. 6(b) and direct
participation in the scheme Plaintiffs have suffered harm and damages therein.
719. Defendants, jointly and severally, have wrongfully profited, received concrete benefits, from
their aiding and abetting in fraud, and took substantive actions to enable the fraud to perpetuate and
have caused Plaintiffs substantial damages and irreparable harm, as well as irreparable loss of its trade
secrets to its competitors.
720. As a result of the foregoing Plaintiffs have been damaged in accordance with the Damages supra
in Section X and repeated herein. Defendants conduct was with moral turpitude and wanton disregard
for the rights of others as stated supra in Section X and repeated herein;
721. Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and malicious
which justifies an award of punitive damages.

                                       COUNT X - CIVIL CONSPIRACY
                                           Against all Defendants
722. Plaintiff repeats and realleges each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein.
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 136 of 150

SAC Vision - Page 136


723. The conduct in Count IV is fraudulent and illegal and was for unlawful and improper purpose,
and not permitted under the rules of participation under the CEA as laid out in Section 11 of
Ver.Fac03668¶X-¶X as incorporated herein.. Conspirators, knowingly and intentionally violating the
CEA and other Federal Laws including but not limited to the Defend Trade Secret Act.
724. Defendants Lazzara, LCI, Villa and Vision Defendants named herein, entered into an
association in fact and civil conspiracy with each other and other Conspirators ADMIS, Kadlec, and
key NFA insiders, Wahls and Kiela, and/or were beneficiaries of the agreements, to defraud Plaintiffs
and other customers, to opening futures clearing accounts at ADMIS, while fraudulently concealing
Vision Defendants material participation in the account.
725. The fraudulent and illegal conduct included without limitation (a) distributing customer and
CTA’ confidential trading secrets and futures accounts to Vision Defendants; (b) overcharging fees
between 0.30 cents and $6.00 for compensation to unauthorized third parties; and (c) other misconduct
alleged herein, so that Defendants could procure financial credit lines and guarantees from Vision’s
owners and support the futures industry – while using the customers and Plaintiffs account as collateral
- and operate an enterprise that violates the CEA, for their profit, gain and financial benefit; and other
unlawful conduct as described in Section 11, Ver.Fac.03668 (“Agreement to Defraud”).
726. The Conspirator each took over actions to perpetuate the fraud, by not making the black-letter
law required disclosures that (a) Vision Defendants would obtain fully disclosure of their non-public
proprietary trading account and transaction records; and (b) that Vision Defendants would charge
trailing fees and commission from their account including the ability to withdraw and purloin trading
profits; and (c) Vision Defendants engage in illegitimate risk services on their account that were not
approved by the CFTC and not disclosed; that (d) disbarred owners Boshnack and Rothman would
have discretionary authority to extend credit, margin and guarantee accounts in violation of their rules
of market participation.
727. A lynchpin of the fraud and civil conspiracy was to misappropriate the trading strategies of start-
up CTA’s transfer it to its competitors, for use and profit in interstate commerce, and to create an
unfair competitive advantage to HRHC and its competing CTA referral service and inequitably
continue revenues streams to HRHC without the customers, traders including Plaintiffs knowledge and
consent. A second driver of the fraud was to garner unauthorized fees and tamper with the profits of its
competitors businesses to secure an unfair competitive advantage to HRHC.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 137 of 150

SAC Vision - Page 137


728. The purpose of the fraud and civil conspiracy was to misappropriate assets, monies, funds,
property and funds including the trading strategies of start-up CTA’s transfer it to its competitors, for
use and profit in interstate commerce, and to charge unauthorized fees to continue revenue streams to
HRHC. The Conspirators used artifice, misrepresentation, trickery, deception and fraudulent intent to
convert money, property and funds from the Vision broker accounts, (which included Plaintiffs
account) without their knowledge and consent to pay for their illegal non-compliant arrangements with
disbarred Vision, all of which was fraudulently concealed from CTA’s and Plaintiffs, and fraudulently
paid for by purloining funds from CTA’s and Plaintiffs. This conduct is illegal and violates the CEA.
729. Lazzara, LCI and Villa knowingly and intentionally participated in the fraud            by making
repeated false statements and omissions, to conceal the Vision arrangements, in exchange for which, as
part of the scheme of Vision brokers, received a “risk-free” credit line on a substantial part of its
business, and defrauded their customers, for their own profit and gain to maintain a “risk free”
distribution through ADMIS, and propagate their own profit and gain, and benefits from their
relationship with ADMIS.
730. Accordingly, they intentionally deceived their customers and traders (including Plaintiffs).
731. Conspirators knowingly encouraged and/or engaged in fraudulent sales and solicitations and
failed to abide by black-letter law CFTC disclosures about fees, risk management, account disclosure
and at all times engaged in fraudulent conduct to permit dissemination of CTA’s proprietary trade
secrets to a disbarred Vision Risk Group. (INSERT LAWS). Even when questioned they persisted in a
conduct of deceit and fraud. (See Section 7G-7K).
732.   At all times Defendants acted in conspiracy together to keep the Agreements to Defraud
concealed from traders including Plaintiffs. The fraud and deceit violates the heart of the CEA, 7 USC
6(b) which prohibits market participants from – in any way – deceiving or using trickery, deception
and artifice in the commodities futures markets.
733. Conspirators, LCI, Lazzara and Villa, acted in a reprehensible and dishonest manner to conceal
Visions’ involvement, and persistently acted with intention to deceive Plaintiffs made
misrepresentation and omissions which they knew propagated fraud and deceit to conceal Vision’s
pervasive involvement,
734.     For the non-NFA registrants, Defendants violated common law fraud statutes, and other state
and Federal law misappropriation statutes, to steal property, moneys, funds, competitive confidential
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 138 of 150

SAC Vision - Page 138


information and also to defraud Plaintiffs to doing business with ADMIS, for which they knew they
would be
735. Defendants, individually and jointly acted in furtherance of their Agreement to Defraud, by,
among other things, coordinating: (i) material concealments and false representations in public
documents, such as the sales and solicitations emails and communications, Disclosure Documents,
Corporate Brochures; (ii) fraudulently concealing the alleged risk services and risk procedures from
customers, in express violation of the black-letter disclosures under the CFTC Rules; (iii) secretively
and without traders consent, disclosing and distributing their trading accounts, (iv) knowingly and
intentionally engaging in a consistent pattern of bad faith, dishonesty and deceit when customers,
including Plaintiff question the irregular conduct to cover up and conceal the fraud, and (v) conspiring
with and engaging at least two compliance officers at the NFA, who acted in concert with the scheme,
to willfully, knowingly, and intentionally not enforced the compliance laws in bad faith, to permit the
scheme to go undetected; (vi) and other conduct alleged herein; , in the Agreement to Defraud.
736. Lazzara, LCI, Villa, Felag, HRF, HRHC, Boshnack and Rothman engaged as described herein,
in intentional and overt acts to propagate the Agreement to Defraud, including intentionally violating
the rules and regulations which required without limitation they not act with fraud and deceit, or make
misstatements to futures customers.
737. Defendants intentionally performed the actions set forth in the paragraphs above.
738. Defendants, jointly and severally, have wrongfully profited from its misappropriation and has
caused Plaintiffs damages and irreparable harm. As a result of the foregoing Plaintiffs have been
damaged in accordance with the Damages supra in Section X and repeated herein. Defendants conduct
was with moral turpitude and wanton disregard for the rights of others as stated supra in Paragraph 226
and repeated herein;
739. Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and malicious
which justifies an award of punitive damages.
   COUNT XI – UNFAIR COMPETITION / MISAPPROPRIATION OF CONFIDENTIAL
                                         INFORMATION
                                       Against All Defendants
740. Plaintiff repeats and realleges each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein.
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 139 of 150

SAC Vision - Page 139


741. Vision Defendants are direct competitors of Plaintiffs as CTA’s, CPO operators, and options
traders, and also as risk service providers and also in options trading in the provision of numerous
services and business, both as CTA’s with economic interests in performance of trading strategies, in
the commodities futures markets and second in the provision of risk management services. Defendants
knew they ran directly competing HRHC CTA referral business and their own VIA in options trading.
742. Count X -All Defendants knew that Plaintiffs had direct competitive interests, conflicts of
interest in both risk management and commodities trading, and knew that Plaintiffs were starting
various commodities options hedge funds as a CTA and CPO under the brand name Nefertiti.
Defendants also knew that Kumaran had a ran a professional competing risk advisory and risk software
consulting with HRF risk services. Defendants intentionally, and unlawfully aggressively pursued
wrongful acquisition and dissemination, use and profit from Plaintiffs non-public confidential
information and trade secrets, non-public risk management and trading strategies, and trading account,
emails discussing its competitive advantage and other confidential information.
743. Using fraudulent misrepresentation, deceit and other morally reprehensible conduct,
Defendants’, absconded the fruits of Plaintiffs’ labor for self gain, and use in direct unfair competition.
744. Defendants also wrongfully acquired, disseminated and used Plaintiff’s competitive confidential
information that was borne from significant cost, labor, expenditure of money, time, expense and
decades of professional experience. Vision Defendants did not pay for, did not earn and did not pay
equitable restitution or compensation to acquire such detailed knowledge of their competitors, which
they acquired through fraud and misrepresentation.
745. Neither the Privacy Policy nor the CFTC rules, permitted the outsourcing of risk-services,
without disclosure, consent and express compliance with CFTC 1.55(k)-(i) which required risk
management services be disclosed. Therefore any agreements that failed to comply with the law and
regs, are void, illegal and unenforceable.
746. Specifically, their use and competition includes but not limited to Vision defendants, use in the
provision of purported risk management services, and their improperly acquired, use and incorporation
of Plaintiff confidential information for use as a third-party testing facility services, to benchmark,
validate, test the grossly negligent, errors and omissions in their competing services.
747. Additionally Vision Defendants, have improperly acquired detailed knowledge of their
competitors confidential risk and trading strategies, which they in whole or in part, then used,
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 140 of 150

SAC Vision - Page 140


incorporate, copies, infringed, included, and acquired in their own proprietary and other direct
competing trading activities, as Vision Investment Advisors, LLC. And for directly competing
activities as HRF CTA Referral business.
748. Also as indicated herein, Vision Defendants and their co-conspirators, engaged in willful and
malicious acts to harm their competitors, actively monitoring their competitors trading performance,
and intentionally, with direct conflicts of interest, sabotaging and destabilize their accounts, and
reducing their performance record, adding on new fees as indicated on May 2, 2017.
749. Their malicious intent to harm their competitors, and intentionally deceive CTA’s they
intentionally schemed, to lower their overcharges to 0.30cents a trade ,so the, CTA’s that are price
sensitive, would not “notice the overcharges” and then deceitfully, in express violation of the fair
market exchange rules, the CEA, and NFA Rule 2-4, acquired detailed, real-time, line-by-line
disclosure to their competitors trading account.
750. Defendants have misappropriated their competitors’ Plaintiff’s confidential information, skills,
labor for their own profit, gain and benefit and have been unjustly enriched.
751. Their careful planning was with scienter and malicious intent to includes conceiving plans to
defraud CTA’s in particular, with lower fees that would go “undetected” so they could acquire their
accounts.
752. Defendants, jointly and severally, have wrongfully profited from its misappropriation and has
caused Plaintiffs damages and irreparable harm. Plaintiffs have been damaged in accordance with the
Damages supra in Section X and repeated herein. Defendants conduct was with moral turpitude and
wanton disregard for the rights of others as stated supra in Section X and repeated herein
753. Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and malicious
which justifies an award of punitive damages.

                                 COUNT XII – UNJUST ENRICHMENT
                                       Against All Defendants
754. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein.
755. By reason of their wrongdoing, all Defendants, have been unjustly enriched, in that they have,
directly and/or indirectly (and improperly), fraudulently, illegally and wrongfully acquired financial
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 141 of 150

SAC Vision - Page 141


benefit, commissions, fees, charges, and credit lines acquired, and profited from business that was
fraudulently solicited from Plaintiffs and fraudulently induced.
756. Boshnack, Rothman, HRF and HRHC placed individual guarantees or corporate guarantees on
Plaintiffs CTA accounts and Kumaran’s proprietary trading activities and therefore were not arms-
length parties to Plaintiffs NRCM and Kumaran. The G&F Agreements and supposed risk services
agreements also required consents from the customers and traders, to which the parties to those
agreements then breached.
757. Further Boshnack, Rothman, HRF, Felag, VIA and other Vision Defendants are bound
contractually by the their NFA Membership rules, which impose contractual relationships on how they
treat both customers and traders and other NFA Members. Their participation in the commodities
futures markets requires them to abide by the rules and regulations, and deemed Kumaran and NRCM
their “customers” - even though Plaintiffs had never agreed to this. By virtue of the CEA rules being
bound as a contract, their relationship with Plaintiffs was and is not attenuated.
758. By using the alter-egos and the corporate forms to perpetrate the fraud, as described in Section
IV, all other Vision Defendants and trading arms, then procured commercial benefit and unjust
enrichment in their directly competing benefits, HRHC CTA referral and VIA and other trading a
759. Lazzara, LCI and Villa were bound by the implied-in-fact contractual duties of an Independent
Broker to its customers and traders and CTA’s to whom it opened accounts. The NFA Membership
rules are inc
760. Defendants have been unjustly enriched in all profits, gain and fees and commissions and other
unlawful commercial benefits from the accounts they fraudulently solicited, and all commercial
benefits thereunder, while Plaintiffs have been harmed that equity and good conscience requires
restitution.
761. All Defendants have also been unjustly enriched, by the improper acquisition, dissemination,
use and incorporation of valuable trade secrets and confidential information of Plaintiffs, for use and
profit in their trading and risk management operations of Vision trading affiliates that are currently
trading and using today, in an amount to be proven at trial but estimated to be not less than $1mm and
improperly acquired Assets Under Management (“AUM”) from the sabotage and economic
interference in their competitor CTA’s performance records.
        Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 142 of 150

SAC Vision - Page 142


762. Plaintiffs trade processing fees, transaction fees and other overpayments and unauthorized fess
and payments which were deducted from their commodities trading accounts constitute a benefit which
the Count XII - Defendants aggressively sought and voluntarily accepted.
763. The Count XII – All Defendants to achieve an unjust enrichment (i) wrongfully, willfully,
wantonly and with intent to deceive acquired, and misappropriated Plaintiffs trade secrets and trading
program, and directly, used and incorporated it in direct competition and for profit in interstate
commerce; (ii) wrongfully obtained fees and collected moneys from Plaintiffs without consent; (iii)
wrongfully obtained trading profits and risk management savings and other financial benefits to their
trading operations (iv) wrongfully acquired AUM and depleted performance of their competitors
through the fraudulent scheme detailed herein and (v) unfairly obtained a competitive advantage in the
CTA market place, to the detriment of Plaintiffs and victims of the fraud, including ability to diminish
the performance of their competitors, and positional advantages which are unjust by having improperly
acquired their competitors trade secrets;
764. The Count XII – All Defendants have been unjustly enriched by receipt of these wrongfully
obtained trading profits and financial benefits, and wrongfully acquired AUM,          and wrongfully
obtained fees and from Plaintiffs.
765. The Count XII – All Defendants’ retention of these payments and profits and other financial
benefits would violate fundamental principles of justice, equity, and good conscience. that are the
result of unlawful conduct and that, in equity and good conscience, they should not be permitted to
keep.
766. Count XII - Defendants, jointly and severally, have wrongfully profited from its
misappropriation and has caused Plaintiffs damages and irreparable harm. As a result of the foregoing
conduct Plaintiffs have been damaged in accordance with the Damages supra in Section X and
repeated herein. Defendants conduct was with moral turpitude and wanton disregard for the rights of
others as stated supra in Section X and repeated herein.
767. Defendants, jointly and severally, conduct was intentional, fraudulent, willfully and wantonly
reckless, and malicious which justifies an award of punitive damages.

         COUNT XIII – TORTIOUS INTERFERENCE IN ECONOMIC ADVANTAGE
                              Against All Defendants
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 143 of 150

SAC Vision - Page 143


768. Plaintiffs repeat and realleges each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein.
769. The conduct in Count XIII is fraudulent and illegal, was independently tortious, was for unlawful
and improper purpose, and is not permitted under the rules of participation under the CEA as laid out
in Section 11 of Ver.Fac03668¶359-¶414 and as elsewhere incorporated herein. Defendants committed
unlawful acts, and knowingly and intentionally violating the CEA, rules and regs and other Federal
Laws including but not limited to the Defend Trade Secret Act, and New York State law and common
law.
770. Plaintiffs had a reasonable expectation of deriving income from acting as a CTA and forming a
commodities hedge fund with competitive options strategies throughout the world and/or careers as
CTA’s. Plaintiffs had economic relationships with third parties friends and family to secure funding to
build a track record. Those relationships have also been damaged by the fraud and torts committed
herein. Plaintiffs have also lost substantial amounts of their own capital which cannot be replaced in
the tortious actions taken against a start-up.
771. Defendants were aware that Plaintiffs as CTA’s and CPO’s had a reasonable expectation of
deriving income from acting as a CTA and forming a commodities hedge fund with competitive
options strategies throughout the world.
772. As a direct and proximate result of the tortious interference and fraudulent acts herein,
Defendants have also diverted business, property, monies, profitability, good will and reputation away
from prospective customers and investors in its career as a CTA and CPO, both directly and indirectly,
in a manner that was intended to interfere, disrupt, and preclude Plaintiffs from experiencing the
economic benefits it was deriving and would in the foreseeable future have derived from such
relationships.
773. Count XIII – Defendants, with moral reprehensibility and callous disregard for Plaintiffs rights,
persisted in the unlawful and fraudulent actions described herein, and have interfered with, tampered
with, prevented and obstructed and otherwise irreparable harmed Plaintiffs from fully maximizing its
economic advantage as a CTA, CPO and depleted its competitive advantage in entering the futures
business, including loss of its trade secrets. Their conduct was intentional, fraudulent and bad faith.
774. Count XIII – Defendants fraudulent and illegal conduct, violated multiple CFTC and CEA rules
as listed herein and was for unlawful purpose to secure an unfair competitive advantage. Vision
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 144 of 150

SAC Vision - Page 144


Defendants and Lazzara Defendants willfully engaged in as well as anti-trust activity to harm their
competitors, purloin profits and funds, distribute their confidential information, including emails and
communications, engage in unfair “margin allowances” to slow down their performance, and damage
Plaintiffs CTA track records and performance. Their conduct enabled Defendants to secure an unfair
economic advantage at the expense of its competitors.
775. Count XIII - Defendants have all wrongfully profited from their fraudulent and illegal
interference with economic advantage and have caused Plaintiffs damages and irreparable harm, as a
result of Defendants interference with Plaintiffs economic advantage. Plaintiffs have been damaged in
accordance with the Damages supra in Section X and repeated herein. Defendants conduct was with
moral turpitude and wanton disregard for the rights of others as stated supra in Section X and repeated
herein.
776. Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and malicious
which justifies an award of punitive damages.

                COUNT XIV – TORTIOUS INTERFERENCE IN CONTRACT
   Against Lazzara, LCI, Villa, John Felag, Howard Rothman, Robert Boshnack, High Ridge
                        Futures, High Ridge Holding Company, LLC,
777. Plaintiffs repeat and reallege each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein.
778. Plaintiff NRCM had valid and enforceable agreement with ADMIS.
779. Count XIV – Defendants were aware of and had direct knowledge the agreements between
Plaintiff and ADMIS.
780. Count XIV – Defendants, willfully and in bad faith, initiated and procured breaches of the
agreements and engaged in illegal activities, to materially interfere with Plaintiffs provisions under the
agreements and cause material breaches under the agreements, to materially impair their rights and
provisions of benefits under the agreements.
781. Those material breaches included (a) taking over actions to cause ADMIS to terminated
Plaintiffs account with ADMIS on or around May 24, 2017; (b) taking over actions to tamper with and
use unlawful margin calculations and violated CEA, CME and CFTC Rules on the margin on Plaintiffs
account rendering performance under the contracts impossible breaching Section 11; (c) taking over
actions to interfere with the controls, reporting and execution to Plaintiffs trading accounts rendering
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 145 of 150

SAC Vision - Page 145


performance under the contracts impossible; (d) unlawfully manipulating fees and purloining profits
and adding unauthorized charges from Plaintiffs to also materially render performance under the
contract impossible, including adding “transaction fees” on May 2, 2017; (e) limiting account access
and execution without Plaintiffs knowledge and consent and violating the sole discretion provisions
throughout the contract; (f) extending margin, credit and guarantees on Plaintiffs accounts and trading
without Plaintiffs knowledge and consent and doing so outside of CEA rules; (g) failing to apply CME
Span on margin calculations and CME exchange intraday calculations with numbers replete with errors
and omissions, rendering performance under the contracts impossible; and (h) restricting trading
access, and engaging in fraud and misrepresentation over margin calls.
782. Among other things, Defendants HRF, Felag, Boshnack, Rothman and HRHC took overt actions
to terminate Plaintiffs contract with ADMIS and interfere in its contractual privity with ADMIS and to
mislead Plaintiffs on its margin.
783. Further the foregoing Defendants, tortiously interfered performing replete with errors and
omissions, with gross negligence and a lack of care, obstructing Plaintiffs rights to communicate with
ADMIS, and using material miscalculations including but not limited to those on May 12, 2017 – May
17, 2017 (with over a dozen documented errors and omissions) and failing to disclose proper intra-day
margin procedures, and notify Plaintiffs of their mishandling of margin.
784. All Defendants procured breaches of contract of the Privacy Policy and Section 11 of the
ADMIS Customer Agreement by not complying with the disclosure laws, and consents to withdraw
fees and privacy of customer data and trade secrets.
785. The conduct in Count XIV was fraudulent and illegal, was independently tortious, was for
unlawful and improper purpose, and is not permitted under the rules of participation under the CEA as
laid out in Section 11 of Ver.Fac03668¶359-¶414 and violated common law, and Federal law,
including DTSA, and other rules and regulations as elsewhere incorporated herein.
786. Defendants, jointly and severally, have wrongfully profited from its tortious interference in
contract and have caused Plaintiffs damages and irreparable harm. As a result of the foregoing
conduct, Plaintiffs have been damaged in accordance with the Damages supra in Section X and
repeated herein. Defendants conduct was with moral turpitude and wanton disregard for the rights of
others as stated supra in Section X and repeated herein.
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 146 of 150

SAC Vision - Page 146


787. Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and malicious
which justifies an award of punitive damages.
           COUNT XV– BREACH OF GOOD FAITH AND IMPLIED COVENANT
Against all Trey Lazzara, Lazzara Consulting, Inc, Julie Villa, John Felag, High Ridge Futures,
  Robert Boshnack, Howard Rothman, High Ridge Holding Corporation, Vision Investment
                                          Advisors
788. Plaintiff repeats and realleges each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein.
789. Count XV - Defendants had a duty to act in good faith and in fair dealing, and a duty to apply
with applicable laws, rules and regulations, and to conduct its operations.
790. As stated in Count XII supra, the rules of NFA and the CEA were binding as a contract on
Defendants market participation and dealings with Plaintiff, even as a customer, trader and also as
NFA members. Amongst those provisions, Defendants under NFA 2-2 could not engage in any
conduct to deceive Plaintiffs, and NFA 2-4 9005 could not deceive Plaintiff about the fees being
charged to its account. Neither could they deceive PLaintiff abot Further NFA 2-4 requires that all
Members conduct themselves with a covenant of good faith and fair dealing.
791. At all times, Count XV - Defendants acted with fraud and deceit, made material representations,
obscured, obfuscated, avoided and deliberately withheld information, even at material times of
financial implication to Plaintiff, and instead acted in bad faith, fraudulently concealing the
involvement of Vision Defendants, knowingly concealing that risk management policies and
procedures were outsources to Vision, its employees, owners and affiliates, and engaged in other
dishonorable conduct alleged herein.
792. Plaintiffs Kumaran and NRCM made good faith attempts to reach out to Lazzara, and LCI on
numerous times before, during and after the trading and made repeated requests to understand and
request information about the risk management policies and procedures, and the errors in its account.
793. Instead Count XV - Defendants conduct was bad faith, and violated the principles of just and
equitable trade including but not limited to those fraud in Section IV incorporated herein and NFA 2-4.
794. Count XV - Defendants acted with bad faith and with deliberate intent to circumvent their
independent obligations under the CEA, as registered Introducing Brokers, or NFA Members, to (i)
deprive and cause irreparable harm to their loss of trade secrets and economic commercial advantage;
(ii) deprive and/or significantly reduce Plaintiffs’ performance record and compensations from their
       Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 147 of 150

SAC Vision - Page 147


trading activities; (iii) and bonuses and other deprivation of commercial benefits that were relied upon
as consideration of the bargain and (iv)
795. Defendants have wrongfully profited from its bad faith conduct and have caused Plaintiff
damages and irreparable harm. As a result, Plaintiff has been damaged in accordance with the
Damages supra in Section X and repeated herein. Defendants conduct was with moral turpitude and
wanton disregard for the rights of others as stated supra in Section XI and repeated herein.
796. Count XV Defendants’ conduct was intentional, fraudulent, willfully and wantonly reckless, and
malicious which justifies an award of punitive damages.

    COUNT XVI– NEGLIGENT MISREPRESENTATION / BREACH OF DUTY OF CARE
                         Against Trey Lazzara and LCI
797. Plaintiff repeats and reallege each and every allegation set forth in the foregoing paragraphs, as
if fully set forth at length herein.
798. Over the period of time December 16 2016 until around June 29, 2017, Trey Lazzara and LCI,
had superior control and information on information related to Plaintiff’s futures account at ADMIS,
and Kumaran’s rights to its CTA trading strategies as the sole Introducing Broker, and were solely
responsible for day-to-day communications and the conveyance of accurate and honest information
related to Kumaran and NRCM’s trading accounts.
799. Lazzara and LCI had a duty of care were in the business of supplying information and had a
duty to provide and communicate accurate and honest information, and a duty to avoid negligently
conveying false information. Lazzara and LCI knew as was fully disclosed prior to opening the
accounts that Kumaran had her Series 3, she was forming various hedge funds under the name Nefertiti
Asset Management, LLC (“NAM”) and Kumaran, NRCM and NAM were to register as CTA’s and
have professional careers.
800. Plaintiff placed trust, confidence and reliance on the misstatements and misrepresentations made
herein and as described in detail in Section VI supra.
801. Plaintiff, reasonably relied upon the misstatements, omissions and fraudulent representations,
that caused them to entrust its business to Lazzara and LCI as an Introducing Broker, and to also
entrust its competitive trade secret, CTA and confidential trading strategies to do business with LCI
and Lazzara and open, and continue to maintain and open commodities futures accounts at ADMIS.
         Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 148 of 150

SAC Vision - Page 148


802. As indicated herein, Lazzara, and LCI, repeatedly and wantonly engaged in a continuous pattern
of fraud, deception and making material misrepresentations to Plaintiffs, negligently and fraudulently
conveyed inaccurate information about the risk management policies and procedures, negligently and
with a breach of duty of care failed to disclose complete and accurate information about fees,
negligently and with a breach of duty of care failed to discose information about margin and the
handling of intraday margin 0 including without limitation negligently conveying that Plaintiffs was
authorized to trade intrada-y up to $134,000 performance bond limit, and that ADMIS had no intraday
margin requirement.
803. Lazzara and LCI also negligently and with breach of duty of care, negligently misrepresented
the capabilities of FCM’s risk department and technologies platforms resulting in significant errors and
omission on the account. (See Supra VII.(I))
804. Lazzara and LCI knew the FCM had materially deficient electronic platforms, knew it was using
decades old technologies, incapable of handling all strikes in commodities derivatives options, and was
unable to monitor intraday valuation and margin calculation on derivatives that violated exchange rules,
and posed significant and systemic risks to consumers.
805. The errors and omissions included by referenced herein demonstrated egregious inaccuracies that
had wanton disregard for the rights of others and were distinguished from the failure to exercise ordinary
care.
806. Lazzara and LCI’s negligence to lead Plaintiffs to a risk department that was disbarred and making
errors and omissions in derivatives were not a careless mistake, but were so extremely careless that it was
equivalent to recklessness.
807. Finally Lazzara and LCI acted with negligence and breach of duty of care to protect and not
disclose his customers trade secrets, and engage in scheme of theft of trade secrets across interstate
lines.
808. Those fraudulent and negligent misrepresentations, include but not limited to those in listed in
detail in Exhibit 14 and Exhibit 15 and otherwise throughout the Complaint herein.
809. Plaintiff relied up the misrepresentations and independent ethical obligations as a registered
Independent broker of Lazzara and LCI, and his conduct was in express breach of their independent
duties of care, and their independent duties as an Independent Broker, under rules regulations and laws
of the CEA.
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 149 of 150

SAC Vision - Page 149


810. As a direct and proximate case of Lazarra and LCI’s fraudulent misrepresentations and breaches
of his duties, Plaintiffs would not have been harmed as indicated herein and Plaintiffs Kumaran would
not disclosed its CTA program or done business with ADMIS, and/or would have closed their
accounts immediately upon uncovering the truth.
811. Lazzara and LCI, acted with scienter and intention to deceive, provide false representations and
breached their independent duties to Kumaran, and similarly situated customers and CTA’s.
812. Defendants, jointly and severally, have wrongfully profited from their fraudulent conduct and
has caused Plaintiffs damages and irreparable harm. As a result of the foregoing conduct Plaintiffs
have been damaged in accordance with the Damages supra in Section X                     and repeated herein.
Defendants conduct was with moral turpitude and wanton disregard for the rights of others as stated
supra in Section X and repeated herein.
813. Defendants conduct was intentional, fraudulent, willfully and wantonly reckless, and malicious
which justifies an award of punitive damages.

                                         PRAYER FOR RELIEF


WHEREFORE, Plaintiffs prays for relief and respectfully requests that the Court enter judgment
against Defendant as follows:
a.    Damages in the form of disgorgement of all profits gained by each Defendants from the
fraudulent conduct and the misappropriation of trade secrets, Plaintiffs’ trade secrets fraudulently
induced hereunder;
b.    Disgorgement of all fees and profits unlawfully gained from the activity;,;
c.    Damages in the form of royalties, and costs and development costs, and other lost profits of
Plaintiffs’ from the scheme and fraudulent activity;
d.    Damages for the misappropriation of trade secrets, restitution, unjust enrichment, and
disgorgement of profits, from Defendant, its agents, servants, employees and introducing brokers,
resulting from the fraudulent scheme, and including misappropriation of Plaintiff’s trade secrets;
e.    Entry of an order that restrains and preliminarily enjoins, and a Final Order that permanently
enjoins, Defendants and their agents, servants, employees, introducing brokers, service providers,
attorneys, and all persons acting in active concert or participation with them, from the unauthorized
acquisition, disclosure, use, duplication, or distribution of the Plaintiffs’ trade secrets;
      Case 1:20-cv-03871-GHW-SDA Document 49 Filed 03/16/21 Page 150 of 150

SAC Vision - Page 150


f.   Damages calculated as by loss of property, assets, livelihood and liberty, including loss of
businesses, lost opportunities, loss of CTA revenue, and intellectual property, in an amount to be
determined at trial;
g.   Damages in the form of loss of capital, loss of income, loss of economic advantage, interruptions
to business, costs of development, economic interruption, economic interference, disruption and
delays, royalties, irreparable losses for trade secrets in an amount to be determined at trial;
h.   Damages in the amount of all reimbursement of all financial losses and reductions of economic
advantage, for all commodities trading accounts involved in the scheme;
i.   Exemplary damages including, but not limited to all special, indirect, punitive, consequential
or other damages;
j.   Treble damages as provided in 18 U.S.C. §§ 1964(c) and 1964(d);
k.   Attorney Fees, Costs and Expenses of this action;
l.   Post and Pre Judgment Interest;
All other relief, remedies and rights available in law and equity as this Honorable Court deems just and
proper;


PLAINTIFFS DEMAND TRIAL BY JURY
Electronically Signed


//S// Brian August, Esq.

Dated: New York, New York
March 15, 2021

Attorney for Plaintiffs
Nefertiti Risk Capital Management, LLC
Nefertiti Asset Management, LLC
100 Willoughby Street, 9E
Brooklyn, NY 11201
